Exhibit 10.5
EXECUTION VERSION
DATED 21 October 2008
GYPSUM TRANSPORTATION LIMITED
(as borrower)
- and -
DVB BANK SE
and others
(as lenders)
- and -
DVB BANK SE
(as agent and security trustee)
 
US$90,000,000 SECURED
LOAN FACILITY AGREEMENT
 
STEPHENSON HARWOOD
One St. Paul’s Churchyard
London EC4M 8SH
Tel: 020 7329 4422
Fax: 020 7329 7100
Ref: 819

 



--------------------------------------------------------------------------------



 



CONTENTS

          Page
1   Definitions and Interpretation
  1
 
   
2   The Loan and its Purpose
  17
 
   
3   Conditions Precedent and Subsequent
  19
 
   
4   Representations and Warranties
  25
 
   
5   Repayment and Prepayment
  28
 
   
6   Interest
  30
 
   
7   Fees
  33
 
   
8   Security Documents
  33
 
   
9   Agency and Trust
  34
 
   
10 Covenants
  43
 
   
11 Earnings Account
  49
 
   
12 Events of Default and Application of Monies
  51
 
   
13 Set-Off and Lien
  56
 
   
14 Assignment and Sub-Participation
  57
 
   
15 Payments, Mandatory Prepayment, Reserve Requirements and Illegality
  59
 
   
16 Communications
  64
 
   
17 General Indemnities
  65
 
   
18 Miscellaneous
  67
 
   
19 Law and Jurisdiction
  71
 
   
SCHEDULE 1
  74
The Banks and the Commitments
  74

 



--------------------------------------------------------------------------------



 



          Page
SCHEDULE 2
  75
Form of Mortgage
  75
 
   
SCHEDULE 3
  76
Form of Assignment
  76
 
   
SCHEDULE 4
  77
Form of Managers’ Undertaking
  77
 
   
SCHEDULE 5
  78
Form of Compliance Certificate
  78
 
   
APPENDIX A
  80
Form of Drawdown Notice
  80
 
   
APPENDIX B
  81
Form of Transfer Certificate
  81
 
   
APPENDIX C
  84
Form of Loan Administration Form
  84

 



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
Dated: 21 October 2008
BETWEEN:-

(1)   GYPSUM TRANSPORTATION LIMITED, a company incorporated according to the law
of Bermuda, with registered office at Clarendon House, 2 Church Street, Hamilton
HM11, Bermuda (“the Borrower”); and   (2)   the banks listed in Schedule 1, each
acting through its office at the address indicated against its name in
Schedule 1 (together “the Banks” and each a “Bank”); and   (3)   DVB BANK SE,
with its registered office in Frankfurt and acting as agent and security trustee
through its office at Parklaan 2, 3016BB Rotterdam, The Netherlands (in that
capacity “the Agent”).

WHEREAS:-

(A)   The Borrower is the registered owner of Vessel A and is to be the
registered owner of Vessel B upon Vessel B’s Delivery under the Building
Contract.   (B)   Each of the Vessels will be registered in the ownership of the
Borrower under the flag of Bermuda.   (C)   Each of the Banks has agreed to
advance to the Borrower its respective Commitment of an aggregate amount not
exceeding the total of (i) the lesser of forty million Dollars ($40,000,000) and
fifty per cent of the Market Value of Vessel A (in respect of Tranche A) and
(ii) the lesser of fifty million dollars ($50,000,000) and fifty per cent of the
Market Value of Vessel B (in respect of Tranche B).

IT IS AGREED as follows:-

1   Definitions and Interpretation

  1.1   Definitions         In this Agreement:-

  1.1.1   “Accounts” means the Earnings Account and the Retention Account (each
an “Account”).

 



--------------------------------------------------------------------------------



 



  1.1.2   “Account Holder” means Bank of Bermuda Limited or such other bank as
may be nominated by the Borrower and acceptable to the Agent.     1.1.3  
“Account Security Deed” means the account security deed referred to in Clause
8.3.     1.1.4   “Address for Service” means c/o USG (U.K.) Ltd, 1 Swan Road,
South West Industrial Estate, Peterlee, County Durham, SR8 2HS, Attention:
Secretary or, in relation to any of the Security Parties, such other address in
England and Wales as that Security Party may from time to time designate by no
fewer than ten days’ written notice to the Agent.     1.1.5   “Administration”
has the meaning given to it in paragraph 1.1.3 of the ISM Code.     1.1.6  
“Advance Date”, in relation to any Drawing, means the date on which that Drawing
is advanced by the Banks to the Borrower pursuant to Clause 2.     1.1.7  
“Annex VI” means Annex VI (Regulations for the Prevention of Air Pollution from
Ships) to the International Convention for the Prevention of Pollution from
Ships 1973 (as modified in 1978 and 1997).     1.1.8   “Assignments” means the
deeds of assignment of the Insurances, Earnings, Requisition Compensation and
CoA Rights in respect of each Vessel referred to in Clause 8.2 (each an
“Assignment”) to be substantially in the form attached as Schedule 3.     1.1.9
  “Availability Termination Date” means 31 December 2008 (in the case of Tranche
A) and 31 March 2009 (in the case of Tranche B) or such later date as the Banks
may in their discretion agree.     1.1.10   “Borrowings” means in respect of any
person the obligations of such person, at any time, in the aggregate principal
amount, but without double counting, of:

  (a)   moneys borrowed;     (b)   bonds, notes, loan stock, debentures,
commercial paper or other debt securities;

2



--------------------------------------------------------------------------------



 



  (c)   sums outstanding under acceptances (not being acceptances of trade bills
in respect of the purchase or sale of goods in the ordinary course or trading)
by such person or by any agent or acceptance house under acceptance credits
opened on behalf of such person;     (d)   deferred indebtedness for payment of
the acquisition or construction price for assets or services acquired or
constructed other than normal trade credit from suppliers for a period not
exceeding 180 days;     (e)   the capital element of obligations under finance
leases;     (f)   receivables sold or discounted to the extent of recourse to
such person;     (g)   any other liability arising from a transaction having the
commercial effect of a borrowing to the extent shown as a liability on the
balance sheet of the Borrower in accordance with GAAP;     (h)   obligations
under guarantees in respect of the obligations of any other person which would
fall within paragraphs (a) — (g) above.

  1.1.11   “Break Costs” means all costs, losses, premiums or penalties incurred
by the Agent or any Bank in the circumstances contemplated by Clause 17.4, or as
a result of it receiving any prepayment of all or any part of the Loan (whether
pursuant to Clause 5 or otherwise), or any other payment under or in relation to
the Security Documents on a day other than the due date for payment of the sum
in question, and includes (without limitation) any losses or costs incurred in
liquidating or re-employing deposits from third parties acquired to effect or
maintain the Loan.     1.1.12   “Builder” means Estaleiro Ilha S.A. of Brazil.  
  1.1.13   “Building Contract” means the shipbuilding contract dated 5
December 2005 and made between the Builder and the Borrower as amended or
supplemented from time to time, in respect of Vessel B.     1.1.14   “Business
Day” means a day on which banks are open for the transaction of business of the
nature contemplated by this Agreement (and not authorised

3



--------------------------------------------------------------------------------



 



      by law to close) in New York, New York, United States of America; London,
England; Frankfurt, Germany; and Rotterdam, The Netherlands.     1.1.15   “Cash”
means cash in hand which is not subject to any charge back or other Encumbrance
(other than in favour of the Agent) and to which the Borrower has free,
immediate and direct access.     1.1.16   “Cash Equivalents” means the following
where the Borrower has free, immediate and direct access:

  (a)   any security issued directly or fully guaranteed or insured by the
United States of America or any OECD government whose securities are readily
marketable in London, Paris, Frankfurt or New York City, or any agency or
instrumentality thereof;     (b)   other readily marketable securities or other
easily realisable investments having a rating of at least A from Standard and
Poor’s Ratings Group or Moody’s Investors Service, Inc;     (c)   any Eurodollar
time deposit, overnight deposit or banker’s acceptance, issued by, or time
deposit of a commercial banking institution which has, on a combined basis,
capital, surplus and undivided profit of not less than $250,000,000 and has a
Moody’s Agent Credit Service rating for short term bank deposits of at least P2;
    (d)   repurchase obligations with a term of not more than ninety (90) days
for underlying securities of the types described in paragraph (a) above entered
into with any commercial banking institution meeting the qualifications
specified in paragraph (c) above;     (e)   short term commercial paper issued
by any person, having one of the top two investment ratings from either Standard
& Poor’s Ratings Group or Moody’s Investors Service, Inc;     (f)   investments
in money market funds substantially all of whose assets are comprised of
securities of the types described in paragraphs (a) to (e) above;

4



--------------------------------------------------------------------------------



 



  (g)   deposits which are unrestricted as to withdrawal with commercial banking
institutions meeting the criteria set forth in paragraph (c) above; and     (h)
  undrawn committed credit lines.

  1.1.17   “Cash Reserves” means Cash and Cash Equivalents.     1.1.18   “Change
of Control” means either

  (a)   the Guarantor ceasing to be the direct or indirect legal and beneficial
owner of all of the shares in the Borrower; or     (b)   the consummation of any
transaction or a series of related transactions (including, without limitation,
any merger or consolidation) the result of which is that any person becomes the
owner of more than 50% of the then outstanding shares of the Guarantor’s voting
stock entitled to vote generally for the election of directors, measured by
voting power rather than number of shares.

  1.1.19   “CoAs” means each of:-

  (a)   the contract of affreightment commencing as of January 1, 2008 made
between the Borrower and United States Gypsum Company;     (b)   the contract of
affreightment dated 30 October 2007 made between the Borrower and Public Service
of New Hampshire Company;     (c)   the contract of affreightment dated 18 April
2008 made between the Borrower and Mt. Tom Generating Co. LLC; and     (d)   any
future contracts of affreightment to be entered into by the Borrower in respect
of the Vessels

      (each a “COA”).     1.1.20   “CoA Rights” means all of the rights of the
Borrower under or pursuant to the CoAs.

5



--------------------------------------------------------------------------------



 



  1.1.21   “Commitment” means, in relation to each Bank, the amount of the
Maximum Loan Amount which that Bank agrees to advance to the Borrower as its
several liability as indicated against the name of that Bank in Schedule 1
and/or, where the context permits, the amount of the Loan advanced by that Bank
and remaining outstanding.     1.1.22   “Commitment Commission” means the
commitment commission to be paid by the Borrower to the Agent pursuant to Clause
7.2.     1.1.23   a “Communication” means any notice, approval, demand, request
or other communication from one party to this Agreement to any other party to
this Agreement.     1.1.24   “Communications Address” means:         Gypsum
Transportation Limited
c/o Beltship Management Limited
USG Corporation
550 West Adams Street
Chicago, Illinois 60661
USA
Attention: Vice President and Treasurer
Fax No.: +1-312-672-5415     1.1.25   “Confidential Information” means
information that any Security Party furnishes to the Agent or to any Bank in
writing, designated as confidential, but does not include any such information
that is or becomes generally available to the public or that is or becomes
available to the Agent or such Bank from a source other than the Security
Parties.     1.1.26   “Currency of Account” means, in relation to any payment to
be made to the Agent or a Bank under or pursuant to any of the Security
Documents, the currency in which that payment is required to be made by the
terms of the relevant Security Document.

6



--------------------------------------------------------------------------------



 



  1.1.27   “Debt Service” means the aggregate of principal and interest payments
due from the Borrower in the immediately following twelve month period under any
Borrowings.     1.1.28   “Default Rate” means the rate of two per centum (2%)
per annum above the aggregate of (a) the Margin and (b) the cost to the Banks of
obtaining funds in amount similar to the amount of the Indebtedness or any
relevant part of the Indebtedness for such periods as the Agent shall determine
in its discretion.     1.1.29   “Delivery” means the delivery of Vessel B by the
Builder to, and acceptance of Vessel B by, the Borrower pursuant to the Building
Contract.     1.1.30   “DOC” means, in relation to the ISM Company, a valid
Document of Compliance issued for the ISM Company by the Administration pursuant
to paragraph 13.2 of the ISM Code.     1.1.31   “Dollars” and “$” each means
available and freely transferable and convertible funds in lawful currency of
the United States of America.     1.1.32   “Drawdown Notice” means a notice
complying with Clause 2.3.     1.1.33   “Drawing” means a part of the Loan
advanced by the Banks to the Borrower in accordance with Clause 2.2.     1.1.34
  “EBITDA” means earnings before interest expenses, taxes, depreciation and
amortization of the Borrower for the previous period of twelve months.    
1.1.35   “Earnings” means all hires, freights, pool income and other sums
payable to or for the account of the Borrower in respect of the Vessels
including (without limitation) payments under the CoAs, all remuneration for
salvage and towage services, demurrage and detention moneys, contributions in
general average, compensation in respect of any requisition for hire, and
damages and other payments (whether awarded by any court or arbitral tribunal or
by agreement or otherwise) for breach, termination or variation of any contract
for the operation, employment or use of the Vessels.

7



--------------------------------------------------------------------------------



 



  1.1.36   “Earnings Account” means the bank account in respect of both Vessels
to be opened in the name of the Borrower with the Account Holder and designated
“GTL Vessels — Earnings Account”.     1.1.37   “Encumbrance” means any mortgage,
charge (fixed or floating), pledge, lien, assignment, hypothecation,
preferential right, option, title retention or trust arrangement or any other
agreement or arrangement which has the effect of creating security or payment
priority.     1.1.38   “Event of Default” means any of the events set out in
Clause 12.2.     1.1.39   “Facility Period” means the period beginning on the
date of this Agreement and ending on the date when the whole of the Indebtedness
has been repaid in full and the Borrower has ceased to be under any further
actual or contingent liability to the Banks or to the Agent under or in
connection with the Security Documents.     1.1.40   “Fee Letter” means a letter
from the Agent to the Borrower setting out certain fees, commissions and other
sums payable by the Borrower to the Agent in connection with the Loan.    
1.1.41   “Finance Parties” means the Banks and the Agent and “Finance Party”
means any of them.     1.1.42   “Group” means the Guarantor and all of its
Subsidiaries (direct or indirect).     1.1.43   “Guarantee” means the guarantee
and indemnity of the Guarantor referred to in Clause 8.4.     1.1.44  
“Guarantor” means USG Corporation of Delaware and/or (where the context permits)
any other person or company who shall at any time during the Facility Period
give to the Banks or to the Agent on the Banks behalf a guarantee and/or
indemnity for the repayment of all or part of the Indebtedness.     1.1.45  
“IAPPC” means a valid international air pollution prevention certificate for
each Vessel issued under Annex VI.

8



--------------------------------------------------------------------------------



 



  1.1.46   “Indebtedness” means the Loan; all other sums of any nature (together
with all interest on any of those sums) which from time to time may be payable
by the Borrower to the Banks or to the Agent pursuant to the Security Documents;
any damages payable as a result of any breach by the Borrower of any of the
Security Documents; and any damages or other sums payable as a result of any of
the obligations of the Borrower under or pursuant to any of the Security
Documents being disclaimed by a liquidator or any other person, or, where the
context permits, the amount thereof for the time being outstanding.     1.1.47  
“Instructing Group” means any one or more Banks whose combined Proportionate
Shares exceed fifty per centum (50%), such group of Banks always to include the
Agent.     1.1.48   “Insurances” means all policies and contracts of insurance
(including all entries in protection and indemnity or war risks associations)
which are from time to time taken out or entered into in respect of or in
connection with the Vessels or their increased value or the Earnings and (where
the context permits) all benefits thereof, including all claims of any nature
and returns of premium.     1.1.49   “Interest Payment Date” means each date for
the payment of interest in accordance with Clause 6.     1.1.50   “Interest
Period” means each interest period selected by the Borrower or agreed by the
Agent pursuant to Clause 6.     1.1.51   “ISM Code” means the International
Management Code for the Safe Management of Ships and for Pollution Prevention,
as adopted by the Assembly of the International Maritime Organisation on 4
November 1993 by resolution A.741 (18) and incorporated on 19 May 1994 as
chapter IX of the Safety of Life at Sea Convention 1974.     1.1.52   “ISM
Company” means, at any given time, the company responsible for the Vessels’
compliance with the ISM Code under paragraph 1.1.2 of the ISM Code.     1.1.53  
“ISPS Code” means the International Ship and Port Security Code.

9



--------------------------------------------------------------------------------



 



  1.1.54   “ISPS Company” means at any time, the Company responsible for the
Vessels compliance with the ISPS Code.     1.1.55   “ISSC” means a valid
international ship security certificate for each of the Vessels issued under the
ISPS Code.     1.1.56   “Law” means any law, statute, treaty, convention,
regulation, instrument or other subordinate legislation or other legislative or
quasi-legislative rule or measure, or any order or decree of any government,
judicial or public or other body or authority, or any directive, code of
practice, circular, guidance note or other direction issued by any competent
authority or agency of government (whether or not having the force of law).    
1.1.57   “LIBOR” means the rate, rounded to the nearest four decimal places
downwards (if the digit displayed in the fifth decimal place is 1,2,3 or 4) or
upwards (if the digit displayed in the fifth decimal place is 5,6,7,8 or 9)
displayed as the British Bankers’ Association Interest Settlement Rate on any
information service selected by the Agent on which that rate is displayed, for
deposits in Dollars of amounts equal to the amount of the Loan or any relevant
part of the Loan for a period equal in length to the relevant Interest Period,
or (if the Agent is for any reason unable to ascertain that rate) the rate
(rounded upwards to the nearest whole multiple of one-sixteenth of one per
centum) at which deposits in Dollars of amounts comparable to the amount of the
Loan (or any relevant part of the Loan) are offered to the Agent in the London
Interbank market for a period equal in length to the relevant Interest Period.  
      If there is a discrepancy between the rate that is displayed on the
information service screen selected by the Agent and the “actual” rate at which
funds are available to the Agent in the London Interbank Market, then the Agent
will (on request) provide evidence of the discrepancy between the Agent’s cost
of funds and the screen rate for LIBOR to the Borrower and the actual rate at
which funds are available shall be the rate that applies.

10



--------------------------------------------------------------------------------



 



  1.1.58   “Loan” means the aggregate amount from time to time advanced by the
Banks to the Borrower pursuant to Clause 2 or, where the context permits, the
amount advanced and for the time being outstanding.     1.1.59   “Loan
Administration Form” means a form substantially in the form of Appendix C.    
1.1.60   “Managers” means Beltship Management Limited, a company incorporated
under the International Business Companies Act of the British Virgin Islands, or
such other commercial and/or technical managers of the Vessels nominated by the
Borrower as the Agent may in its reasonable discretion approve.     1.1.61  
“Managers’ Undertakings” means the undertakings to be given by the Managers in
respect of each Vessel referred to in Clause 8.5, to be substantially in the
form of Schedule 4.     1.1.62   “Margin” means one point six five per centum
(1.65%) per annum.     1.1.63   “Market Adjusted Net Worth” means Value Adjusted
Total Assets less Value Adjusted Total Liabilities;     1.1.64   “Market Value”
means the valuation of the Vessels from an independent and reputable sale and
purchase broker, acceptable to the Agent and the Borrower, such valuation to be
made with or without physical inspection (as the Agent may require) on the basis
of a sale for prompt delivery for cash at arm’s length on normal commercial
terms as between a willing buyer and a willing seller and free of any existing
charter or other contract of employment.     1.1.65   “Material Adverse Effect”
means a material adverse effect on (a) the business, assets or condition,
financial or otherwise, of the Borrower and its Subsidiaries, taken as a whole,
(b) the ability of a Security Party to perform its material obligations under
the Security Documents to which it is a party or (c) the material rights of or
benefits available to the Agent and/or the Banks under the Security Documents.

11



--------------------------------------------------------------------------------



 



  1.1.66   “Maximum Loan Amount” means the total of (i) the lesser of forty
million Dollars ($40,000,000) and fifty per cent of the Market Value of Vessel A
(in respect of Tranche A) and (ii) the lesser of fifty million Dollars
($50,000,000) and fifty per cent of the Market Value of Vessel B (in respect of
Tranche B).     1.1.67   “Maximum Tranche Amount” means:-

  (a)   in relation to Tranche A, the lesser of (i) forty million Dollars
($40,000,000) and (ii) fifty per centum (50%) of the Market Value of Vessel A ;
and     (b)   in relation to Tranche B, the lesser of (i) fifty million Dollars
($50,000,000) and (ii) fifty per centum (50%) of the Market Value of Vessel B.

  1.1.68   “Mortgagees’ Insurances” means all policies and contracts of
mortgagees’ interest insurance, mortgagees’ additional perils (oil pollution)
insurance and any other insurance from time to time taken out by the Agent on
behalf of the Banks in relation to the Vessels.     1.1.69   “Mortgages” means
the first priority mortgages over the Vessels together with collateral deeds of
covenants thereto referred to in Clause 8.1 to be in the forms attached as
Schedule 2.     1.1.70   “Permitted Encumbrances” means any Encumbrances created
pursuant to the Security Documents or reasonably incurred in the ordinary course
of business and any Encumbrance which has the prior written approval of the
Agent.     1.1.71   “Potential Event of Default” means any event which, with the
giving of notice and/or the passage of time and/or the satisfaction of any
materiality test, would constitute an Event of Default.     1.1.72  
“Proceedings” means any suit, action or proceedings begun by the Agent or any
Bank arising out of or in connection with the Security Documents.

12



--------------------------------------------------------------------------------



 



  1.1.73   “Proportionate Share” means, at any time, the proportion which that
Bank’s Commitment (whether or not advanced) then bears to the aggregate
Commitments of all the Banks (whether or not advanced).     1.1.74   “Repayment
Date” means the date for payment of any Repayment Instalment in accordance with
Clause 5.     1.1.75   “Repayment Instalment” means any instalment of the Loan
to be repaid by the Borrower pursuant to Clause 5.     1.1.76   “Requisition
Compensation” means all compensation or other money which may from time to time
be payable to the Borrower as a result of a Vessel being requisitioned for title
or in any other way compulsorily acquired (other than by way of requisition for
hire).     1.1.77   “Retention Account” means the account to be opened in the
name of the Borrower with the Account Holder and designated “GTL — Retention
Account”.     1.1.78   “Security Documents” means this Agreement, the Mortgages,
the Assignments, the Guarantee, the Account Security Deed, the Managers’
Undertakings or (where the context permits) any one or more of them, and any
other agreement or document which may at any time be executed by any person as
security for the payment of all or any part of the Indebtedness.     1.1.79  
“Security Parties” means the Borrower, the Guarantor and any other person or
company who may at any time during the Facility Period be liable for, or provide
security for, all or any part of the Indebtedness, and “Security Party” means
any one of them.     1.1.80   “SMC” means a valid safety management certificate
issued for the Vessels by or on behalf of the Administration pursuant to
paragraph 13.4 of the ISM Code.     1.1.81   “SMS” means a safety management
system for the Vessels developed and implemented in accordance with the ISM Code
and including the functional requirements, duties and obligations required by
the ISM Code.

13



--------------------------------------------------------------------------------



 



  1.1.82   “Subsidiary” means a subsidiary undertaking, as defined in
Section 736 Companies Act 1985 or any analogous definition under any other
relevant system of law.     1.1.83   “Taxes” means all taxes, levies, imposts,
duties, charges, fees, deductions and withholdings (including any related
interest, fines, surcharges and penalties) imposed by any governmental authority
or other taxing authority, other than taxes on the overall net income of the
Agent or of a Bank, and “Tax” and “Taxation” shall be interpreted accordingly.  
  1.1.84   “Total Loss” means, in respect of each Vessel:-

  (a)   an actual, constructive, arranged, agreed or compromised total loss of
that Vessel; or     (b)   the requisition for title or compulsory acquisition of
that Vessel by or on behalf of any government or other authority (other than by
way of requisition for hire); or     (c)   the capture, seizure, arrest,
detention or confiscation of that Vessel, unless the Vessel is released and
returned to the possession of the Borrower within six months after the capture,
seizure, arrest, detention or confiscation in question.

  1.1.85   “Tranche A” means that part of the Loan relating to Vessel A.    
1.1.86   “Tranche B” means that part of the Loan relating to Vessel B.    
1.1.87   “Tranches” means Tranche A and Tranche B (each a “Tranche”).     1.1.88
  “Transfer Certificate” means a certificate materially in the form of Appendix
B.     1.1.89   “Transfer Date”, in relation to a transfer of any of a Bank’s
rights and/or obligations under or pursuant to this Agreement, means the fifth
Business Day after the date of delivery of the relevant Transfer Certificate to
the Agent, or such later Business Day as may be specified in the relevant
Transfer Certificate.

14



--------------------------------------------------------------------------------



 



  1.1.90   “Transferee” means a first class international bank or financial
institution to which a Bank transfers any of its rights and/or obligations under
or pursuant to this Agreement.     1.1.91   “Trust Property” means:-

  (a)   the benefit of the covenant contained in Clause 8; and     (b)   all
benefits arising under (including, without limitation, all proceeds of the
enforcement of) each of the Security Documents (other than this Agreement), with
the exception of any benefits arising solely for the benefit of the Agent.

  1.1.92   “Valuations” means the valuation from an independent and reputable
sale and purchase broker, selected by the Agent and the Borrower, certifying the
Market Value of the Vessels such valuations to be made semi-annually, at the
Borrower’s expense, and with or without physical inspection (as the Agent may
require) on the basis of a sale for prompt delivery for cash at arm’s length on
normal commercial terms as between a willing buyer and willing seller and free
of any existing charter or other contract of employment.     1.1.93   “Value
Adjusted Equity” means the amount which is equal to the Value Adjusted Total
Assets of the Borrower less the total liabilities of the Borrower as shown in
the Borrower’s latest balance sheet delivered pursuant to Clause 10.2.3 of this
Agreement.     1.1.94   “Value Adjusted Total Assets” means the amount which is
equal to the total assets of the Borrower as shown in the Borrower’s latest
balance sheet delivered pursuant to Clause 10.2.3 of this Agreement less the
goodwill (if any) of the Borrower as shown in such balance sheet, with the value
of the Vessels adjusted to reflect their most recent Valuations.     1.1.95  
“Value Adjusted Total Liabilities” means the amount which is equal to the total
liabilities of the Borrower as shown in the Borrower’s latest balance sheet
delivered pursuant to Section 10.2.3 of this Agreement as adjusted to reflect
any contingent liabilities of the Borrower which the Agent reasonably considers
should be taken into account.

15



--------------------------------------------------------------------------------



 



  1.1.96   “Vessel A” means the 47,761 dwt bulk carrier named “GYPSUM
CENTENNIAL” registered in the name of the Borrower and having IMO Number
9228734.     1.1.97   “Vessel A Security Documents” means the Mortgage and
Assignment relating to Vessel A.     1.1.98   “Vessel B” means approximately
48,000 dwt bulk carrier built by the Builder pursuant to the Building Contract
having Hull No. E1-492 at the Builder’s yard and to be named “GYPSUM INTEGRITY”.
    1.1.99   “Vessel B Security Documents” means the Mortgage and Assignment
relating to Vessel B.     1.1.100   “Vessels” means Vessel A and Vessel B and
everything now or in the future belonging to them on board and ashore (each a
“Vessel”).   1.2   Interpretation         In this Agreement:-     1.2.1   words
denoting the plural number include the singular and vice versa;     1.2.2  
words denoting persons include corporations, partnerships, associations of
persons (whether incorporated or not) or governmental or quasi-governmental
bodies or authorities and vice versa;     1.2.3   references to Recitals,
Clauses and Appendices are references to recitals and clauses of, and appendices
to, this Agreement;     1.2.4   references to this Agreement include the
Recitals and the Appendices;     1.2.5   the headings and contents page(s) are
for the purpose of reference only, have no legal or other significance, and
shall be ignored in the interpretation of this Agreement;     1.2.6   references
to any document (including, without limitation, to all or any of the Security
Documents) are, unless the context otherwise requires, references to that
document as amended, supplemented, novated or replaced from time to time;

16



--------------------------------------------------------------------------------



 



  1.2.7   references to statutes or provisions of statutes are references to
those statutes, or those provisions, as from time to time amended, replaced or
re-enacted;     1.2.8   references to the Agent or to a Bank include its
successors, transferees and assignees;     1.2.9   references to times of day
are to London time.

  1.3   Offer letter         This Agreement supersedes the terms and conditions
contained in any correspondence relating to the subject matter of this Agreement
exchanged between the Agent or any Bank and the Borrower or their
representatives prior to the date of this Agreement.

2   The Loan and its Purpose

  2.1   Agreement to lend Subject to the terms and conditions of this Agreement,
and in reliance on each of the representations and warranties made or to be made
in or in accordance with each of the Security Documents, each of the Banks
agrees to advance to the Borrower, to provide post-delivery financing on the
Vessels.     2.2   Drawings Subject to satisfaction by the Borrowers of the
conditions precedent set out in Clause 3.1 and 3.2, and subject to Clause 2.3,
the Loan shall be advanced to the Borrower in no more than two (2) Drawings, one
per Tranche, in each case by the Agent transferring the Tranches to the Borrower
by such method of funds transfer as the Agent and the Borrower shall agree.    
2.3   Advance of Drawings Each Drawing shall be advanced in Dollars on a
Business Day, provided that the Borrower shall have given to the Agent not more
than ten and not fewer than three Business Days’ notice in writing materially in
the form set out in Appendix A (such notice a “Drawdown Notice”) of the required
Advance Date of the Drawing in question. Each Drawdown Notice once given shall
be irrevocable and shall constitute a warranty by the Borrower that:-

  2.3.1   all conditions precedent to the advance of the Drawing requested in
that Drawdown Notice will have been satisfied on or before the Advance Date
requested;

17



--------------------------------------------------------------------------------



 



  2.3.2   no Event of Default or Potential Event of Default will then have
occurred and be continuing;     2.3.3   no Event of Default or Potential Event
of Default will result from the advance of the Drawing in question; and    
2.3.4   there has been no material adverse change in the business, affairs or
financial condition of the Borrower or the Guarantor from that pertaining at the
date of this Agreement.

      The Agent shall promptly notify each Bank of the receipt of each Drawdown
Notice, following which each Bank will make its Proportionate Share of the
amount of the requested Drawing available to the Borrower through the Agent on
the Advance Date requested.     2.4   Restrictions on Drawings The Borrower
shall not be entitled to make more than one Drawing on any Business Day and each
Drawing shall be of an amount of not less than one million Dollars ($1,000,000).
    2.5   Availability Termination Date No Bank shall be under any obligation to
advance all or any part of its Commitment after the relevant Availability
Termination Date.     2.6   Several obligations The obligations of the Banks
under this Agreement are several. The failure of a Bank to perform its
obligations under this Agreement shall not affect the obligations of the
Borrower to the Agent or to the other Banks, nor shall the Agent or any other
Bank be liable for the failure of a Bank to perform any of its obligations under
or in connection with this Agreement.     2.7   Application of Loan Without
prejudice to the obligations of the Borrower under this Agreement, neither the
Banks nor the Agent shall be obliged to concern themselves with the application
of the Loan by the Borrower.     2.8   Secured UK Tax Lease The Banks confirm
that subject to compliance with the following terms and conditions the Borrower
shall have the option, at its sole discretion, but shall have no obligation to
utilise all or part of the Loan in connection with a secured UK lease structure
(the “Tax Lease Transfer”):-

  2.8.1   there being no Event of Default or Potential Event of Default existing
at the date of the Tax Lease Transfer or resulting from the Tax Lease Transfer;

18



--------------------------------------------------------------------------------



 



  2.8.2   following the Tax Lease Transfer, the Banks being in a position
substantially equivalent to their intended position under the Security Documents
prior to the Tax Lease Transfer;     2.8.3   the Tax Lease Transfer being
acceptable to and approved by all of the Banks in all respects in their absolute
discretion; and     2.8.4   the satisfaction of all conditions precedent
required by the Banks in connection with the Tax Lease Transfer (including but
not limited to certified copies of all relevant lease documentation, acceptable
intercreditor arrangements with the lessor and acceptable legal opinions)

      provided that the Banks agree to consider all the issues arising out of a
proposed Tax Lease Transfer in good faith and with a view to finding solutions
acceptable to all parties. It is also agreed that the Agent has the right of
first refusal to arrange any Tax Lease Transfer.

3   Conditions Precedent and Subsequent

  3.1   Conditions precedent Drawing of Tranche A Before any Bank shall have any
obligation to advance any part of Tranche A, the Borrower shall deliver or cause
to be delivered to or to the order of the Agent the following documents and
evidence:-

  3.1.1   Evidence of incorporation Such evidence as the Agent may reasonably
require that each Security Party was duly incorporated in its country of
incorporation and remains in existence and, where appropriate, in good standing,
with power to enter into, and perform its obligations under, those of the
Security Documents to which it is, or is intended to be, a party, including
(without limitation) a copy, certified by a director or the secretary of the
Security Party in question as true, complete, accurate and unamended, of all
documents establishing or limiting the constitution of each Security Party.    
3.1.2   Corporate authorities A copy, certified by a director or the secretary
of the Security Party in question as true, complete, accurate and neither
amended nor revoked, of a resolution of the directors (together, where
appropriate, with signed waivers of notice of any directors’ meeting) approving,
and authorising or ratifying the execution of, those of the Security Documents
to

19



--------------------------------------------------------------------------------



 



      which that Security Party is or is intended to be a party and all matters
incidental thereto.     3.1.3   Officer’s certificate A certificate signed by a
duly authorised officer of each of the Security Parties setting out the names of
the directors, officers and (in respect of the Borrower only) shareholders of
that Security Party.     3.1.4   Security Documents This Agreement, the Vessel A
Security Documents, the Account Security Deed and the Guarantee together with
all notices and other documents required by any of them, duly executed.    
3.1.5   Notices of assignment The notices of assignment required by the
Assignment for Vessel A duly executed by the Borrower and the required form of
acknowledgements approved by the relative recipients.     3.1.6   Drawdown
Notice A Drawdown Notice.     3.1.7   Process agent A letter from USG (U.K.)
Ltd. accepting their appointment by each of the Security Parties as agent for
service of Proceedings pursuant to the Security Documents.     3.1.8   Mandates
Such duly signed forms of mandate, and/or other evidence of the opening of the
Accounts, as the Account Bank may require.     3.1.9   The Fee Letter The Fee
Letter countersigned on behalf of the Borrower by way of acceptance of its
terms.     3.1.10   Legal opinions Confirmation satisfactory to the Agent that
legal opinions on the laws of England and Wales, the State of Delaware and
Bermuda will be given substantially in the form required by the Agent.    
3.1.11   Market Value A Valuation of Vessel A addressed to the Agent and dated
no more than one month prior to the Tranche A Advance Date, from brokers
acceptable to the Agent.     3.1.12   Miscellaneous Such further documents and
evidence as the Agent shall reasonably require in order that each Bank can be
satisfied with the results of all necessary “Know your Client” or other checks
it is required to carry out or comply with in relation to the transactions
contemplated by the

20



--------------------------------------------------------------------------------



 



      Security Documents and to the identity of any parties to the Security
Documents (other than the Banks and the Agent) and their directors and officers.
    3.1.13   Vessel documents Photocopies, certified as true, accurate and
complete by a director or the secretary of the Borrower, of (in respect of
Vessel A):-

  (a)   each of the CoAs and any other charterparty or contract of employment of
Vessel A which will be in force on the Advance Date;     (b)   Vessel A’s
current Safety Construction, Safety Equipment, Safety Radio and Load Line
Certificates;     (c)   Vessel A’s current Certificate of Financial
Responsibility issued pursuant to the United States Oil Pollution Act 1990;    
(d)   Vessel A’s current SMC;     (e)   the ISM Company’s current DOC; and    
(f)   Vessel A’s current ISSC

      in each case together with all addenda, amendments or supplements.

  3.1.14   Evidence of ownership Evidence that on the Advance Date (i) Vessel A
is registered under the Bermuda flag in the ownership of the Borrower and
(ii) the Mortgage will be capable of being registered against Vessel A with
first priority.     3.1.15   Evidence of insurance Evidence that Vessel A is or
will from the Advance Date be insured in the manner required by the Security
Documents and that letters of undertaking will be issued in the manner required
by the Security Documents, together with the written approval of the Insurances
of the Agent’s insurance adviser, which approval shall not be unreasonably
withheld or delayed.     3.1.16   Confirmation of class A Certificate of
Confirmation of Class for hull and machinery confirming that Vessel A is classed
with the highest class

21



--------------------------------------------------------------------------------



 



      applicable to vessels of her type with a classification society as may be
acceptable to the Agent.     3.1.17   Survey reports Reports by surveyors
instructed by the Agent to inspect Vessel A as to the condition of Vessel A,
which shall be in all material respects acceptable to the Agent (acting
reasonably).     3.1.18   Managers’ confirmation The written confirmation of the
Managers that, throughout the Facility Period unless otherwise agreed by the
Agent, they will remain the commercial and technical managers of Vessel A and
that they will not, without the prior written consent of the Agent, sub-contract
or delegate the commercial or technical management of Vessel A to any third
party.     3.1.19   Fees The Borrower shall have paid all fees due hereunder or
under the Fee Letter.     3.1.20   Loan Administration Form A duly completed
Loan Administration Form.

  3.2   Conditions precedent to Drawing of Tranche B Before any Bank shall have
an obligation to advance any part of Tranche B, the Borrower shall deliver or
cause to be delivered to the Agent the following documents and evidence:-

  3.2.1   Bringdown Certificate A certificate dated no more than five Business
Days prior to the Advance Date in question, signed by a director or duly
authorised officer of each of the Security Parties confirming that none of the
documents and evidence delivered to or to the order of the Agent pursuant to
Clauses 3.1.1 to 3.1.3 have been modified, amended or revoked since their
delivery to or to the order of the Agent except as set forth in such
certificate.     3.2.2   Vessel documents Photocopies, certified as true,
accurate and complete by a director or the secretary of the Borrower, of (in
respect of Vessel B):-

  (a)   any charterparty or other contract of employment (other than the CoAs)
of Vessel B which will be in force on the Tranche B Advance Date;

22



--------------------------------------------------------------------------------



 



  (b)   Vessel B’s current Safety Construction, Safety Equipment, Safety Radio
and Load Line Certificates;     (c)   Vessel B’s current Certificate of
Financial Responsibility issued pursuant to the United States Oil Pollution Act
1990;     (d)   Vessel B’s current SMC;     (e)   the ISM Company’s current DOC;
and     (f)   Vessel B’s current ISSC

      in each case together with all addenda, amendments or supplements.

  3.2.3   Evidence of ownership Evidence that on the Advance Date (i) Vessel B
is registered under the Bermuda flag in the ownership of the Borrower and
(ii) the Mortgage will be capable of being registered against Vessel B with
first priority.     3.2.4   Evidence of insurance Evidence that Vessel B is or
will from the Tranche B Advance Date be insured in the manner required by the
Security Documents and that letters of undertaking will be issued in the manner
required by the Security Documents, together with the written approval of the
Insurances by an insurance adviser appointed by the Agent.     3.2.5  
Confirmation of class An interim Certificate of Confirmation of Class for hull
and machinery confirming that Vessel B is classed with the highest class
applicable to vessels of her type with a classification society as may be
acceptable to the Agent.     3.2.6   Survey reports Reports by surveyors
instructed by the Agent to inspect Vessel B as to the condition of Vessel B
which shall be in all material respects acceptable to the Agent (acting
reasonably).     3.2.7   Market Value A Valuation of Vessel B addressed to the
Agent and dated no more than one month prior to the Tranche B Advance Date.    
3.2.8   The Security Documents The Vessel B Security Documents, together with
all notices and other documents required by any of them, duly executed and,

23



--------------------------------------------------------------------------------



 



      in the case of the Mortgage, registered with first priority through the
Registrar of Ships (or equivalent official) at the port of registry of Vessel B.
    3.2.9   A Drawdown Notice A Drawdown Notice.     3.2.10   Managers’
confirmation The written confirmation of the Managers that, throughout the
Facility Period unless otherwise agreed by the Agent, they will remain the
commercial and technical managers of Vessel B and that they will not, without
the prior written consent of the Agent, sub-contract or delegate the commercial
or technical management of Vessel B to any third party.     3.2.11   Legal
opinions Confirmation satisfactory to the Agent that legal opinions on the laws
of England and Wales and Bermuda will be given substantially in the form
required by the Agent.     3.2.12   Fees The Borrower shall have paid all fees
due hereunder or under the Fee Letter.

  3.3   Conditions Subsequent The Borrower undertakes to deliver or to cause to
be delivered to the Agent on, or as soon as practicable after, each Advance
Date, the following additional documents and evidence:-

  3.3.1   Evidence of registration Evidence of registration of the relevant
Mortgage, (with first priority), with the Registrar of Ships (or equivalent
official) at the Vessel’s port of registry.     3.3.2   Letters of undertaking
Letters of undertaking as required by the relevant Security Documents in form
and substance acceptable to the Agent.     3.3.3   Legal opinions The original
legal opinions specified in this Clause 3.

  3.4   No waiver If the Banks in their sole discretion agree to advance any
part of the Loan to the Borrower before all of the documents and evidence
required by Clauses 3.1 or 3.2 have been delivered to or to the order of the
Agent, the Borrower undertakes to deliver all outstanding documents and evidence
to or to the order of the Agent no later than the date specified by the Agent,
and the advance of any part of the Loan shall not be taken as a waiver of the
Agent’s right to require production of all the documents and evidence required
by Clauses 3.1 and 3.2.

24



--------------------------------------------------------------------------------



 



  3.5   Form and content All documents and evidence delivered to the Agent
pursuant to this Clause shall:-

  3.5.1   be in form and substance reasonably acceptable to the Agent;     3.5.2
  be accompanied, if required by the Agent, by translations into the English
language, certified in a manner reasonably acceptable to the Agent;     3.5.3  
if reasonably required by the Agent, be certified, notarised, apostilled or
attested in a manner reasonably acceptable to the Agent.

  3.6   Event of Default No Bank shall be under any obligation to advance any
part of its Commitment nor to act on any Drawdown Notice if, at the date of the
Drawdown Notice or at the date on which a Drawing is requested in the Drawdown
Notice, an Event of Default or Potential Event of Default shall have occurred,
or if an Event of Default or Potential Event of Default would result from the
advance of the Drawing in question.

4   Representations and Warranties

  4.1   The Borrower represents and warrants to the Agent and each Bank at the
date of this Agreement and (by reference to the facts and circumstances then
pertaining) at the date of each Drawdown Notice, at each Advance Date and,
except for Clauses 4.1.2, 4.1.6 and 4.1.9, at each Interest Payment Date as
follows:-

  4.1.1   Incorporation and capacity Each of the Security Parties is a body
corporate duly constituted and existing and (where applicable) in good standing
under the law of its country of incorporation, in each case with perpetual
corporate existence and the power to sue and be sued, to own its assets and to
carry on its business except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.     4.1.2   Solvency The
Borrower is not insolvent or in liquidation or administration or subject to any
other insolvency procedure, and no receiver, administrative receiver,
administrator, liquidator, trustee or analogous officer has been appointed in
respect of the Borrower or all or any part of its assets.

25



--------------------------------------------------------------------------------



 



  4.1.3   Binding obligations The Security Documents when duly executed and
delivered will constitute the legal, valid and binding obligations of the
Security Parties enforceable against the Security Parties in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganisation, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity.     4.1.4   Satisfaction of
conditions All acts, conditions and things required to be done and satisfied by
the Security Parties prior to the execution and delivery of the Security
Documents in order to constitute the Security Documents the legal, valid and
binding obligations of the Security Parties in accordance with their respective
terms have been done and satisfied in compliance with all applicable laws.    
4.1.5   Registrations and consents With the exception only of the registrations
referred to in Clause 3.3, all (if any) consents, licences, approvals and
authorisations of, or registrations with or declarations to, any governmental
authority, bureau or agency which may be required by the Borrower in connection
with the execution, delivery, performance, validity or enforceability of the
Security Documents have been obtained or made and remain in full force and
effect and the Borrower is not aware of any event or circumstance which could
reasonably be expected adversely to affect the right of any of the Security
Parties to hold and/or obtain renewal of any such consents, licences, approvals
or authorisations.     4.1.6   Disclosure of material facts The Borrower,
subject to not being in contravention of U.S. laws and excluding general market
conditions, is not aware of any material facts or circumstances which have not
been disclosed to the Agent and which the Borrower reasonably believes might, if
disclosed as at the date hereof, have adversely affected the decision of a
person considering whether or not to make loan facilities of the nature
contemplated by this Agreement available to the Borrower.     4.1.7   No
material litigation There is no action, suit, arbitration or administrative
proceeding pending or to its knowledge about to be pursued before any court,
tribunal or governmental or other authority which would, or would be likely to,
have a Material Adverse Effect.

26



--------------------------------------------------------------------------------



 



  4.1.8   No breach of law or contract The execution, delivery and performance
of the Security Documents will not contravene any material contractual
restriction or any material law binding on any of the Security Parties or on any
shareholder (whether legal or beneficial) of any of the Security Parties, or the
constitutional documents of any of the Security Parties, nor result in the
creation of, nor oblige any of the Security Parties to create, any Encumbrance
over all or any of its assets, with the exception of the Encumbrances created by
or pursuant to the Security Documents and, in entering into those of the
Security Documents to which it is, or is to be, a party, and in borrowing the
Loan, the Borrower is acting for its own account and none of the foregoing
activities will involve or lead to a contravention of any law, official
requirement or other regulatory measure or procedure which has been implemented
to combat “money laundering” (as defined in each of Article 1 of Directive
91/308/EEC issued by the Council of the European Community and the USA Patriot
Act 2001, Publ. L. No. 107-56).     4.1.9   No deductions The Borrower is not
required to make any deduction or withholding from any payment which it may be
obliged to make to the Agent or any Bank under or pursuant to the Security
Documents.     4.1.10   No established place of business in the United Kingdom
or United States The Borrower does not have, nor will it have during the
Facility Period, an established place of business in the United Kingdom or the
United States of America.     4.1.11   Use of Loan The Loan will be used for the
purpose specified in Clause 2.1.     4.1.12   No material adverse change As of
the date of this Agreement, no event, change or condition has occurred since 30
June 2008 that has had, or would reasonably be expected to have, a Material
Adverse Effect.     4.1.13   No Event of Default No Event of Default exists and
is continuing.

  4.2   Each Bank severally represents and warrants to the Borrower that no part
of the bonds to be used by it to make any advance hereunder shall constitute
assets of an employee pension plan.

27



--------------------------------------------------------------------------------



 



5   Repayment and Prepayment

  5.1   Repayment Subject to Clause 5.2, the Borrower agrees to repay each
Tranche to the Agent as agent for the Banks as follows:-

  5.1.1   Tranche A Repayment         By sixteen (16) consecutive quarterly
Repayment Instalments each in the sum of one million Dollars ($1,000,000)
followed by sixteen (16) consecutive Repayment Instalments each in the sum of
five hundred thousand Dollars ($500,000).     5.1.2   Tranche B Repayment      
  By sixteen (16) consecutive quarterly Repayment Instalments each in the sum of
one million three hundred thousand Dollars ($1,300,000) followed by sixteen
(16) consecutive quarterly Repayment Instalments each in the sum of eight
hundred and twenty five thousand Dollars ($825,000).

      The first Repayment Date for each Tranche shall be the date which is three
calendar months after the Advance Date for that Tranche and subsequent Repayment
Dates shall be at consecutive intervals of three calendar months thereafter. A
balloon payment of the lesser of sixteen million Dollars ($16,000,000) and the
unpaid principal amount of each Tranche (“the Balloon”) shall be payable
together with the thirty second and final Repayment Instalment of each Tranche.
In any event each Tranche shall be repaid in full on or before the date falling
eight (8) years after the Advance Date for that Tranche.     5.2   Reduction of
Repayment Instalments If the aggregate amount advanced to the Borrower for a
Tranche is less than the relevant Maximum Tranche Amount, then the amount of the
Repayment Instalments relating to that Tranche shall be reduced pro rata to the
amount actually advanced.     5.3   Prepayment The Borrower may voluntarily
prepay either Tranche in whole or in part in an amount equal to one hundred
thousand Dollars ($100,000) or an integral multiple of that amount (or as
allowed pursuant to Clause 5.6 and Clause 10.2.2 or as otherwise may be agreed
by the Agent) provided that it has first given to the Agent not fewer than five
Business Days’ prior written notice expiring on a

28



--------------------------------------------------------------------------------



 



      Business Day (being the last day of an Interest Period) of its intention
to do so, and provided that it pays to the Agent on behalf of the Banks, in
addition to the amount voluntarily prepaid, a prepayment fee of an amount equal
to zero point two five per centum (0.25%) of the amount prepaid (which is a
genuine pre-estimate of loss and not a penalty) (it being understood that such
prepayment fee is not applicable to prepayments made pursuant to Clause 10.2.2).
Any notice pursuant to this Clause once given shall be irrevocable and shall
oblige the Borrower to make the prepayment referred to in the notice on the
Business Day specified in the notice, together with all interest accrued on the
amount prepaid up to and including that Business Day.     5.4   Prepayment
indemnity If the Borrower shall, subject always to Clause 5.3, make a voluntary
prepayment on a Business Day other than the last day of an Interest Period in
respect of the whole of the Loan, it shall, in addition to the amount prepaid,
the fee payable pursuant to Clause 5.3 and accrued interest, pay to the Agent on
behalf of the Banks any amount which the Agent may certify is necessary to
compensate the Banks for any Break Costs incurred by the Agent or any of the
Banks as a result of the making of the prepayment in question. The Agent will
give a non-binding estimate of Break Costs within three days of receipt of any
request from the Borrower for such an estimate but the Break Costs payable will
be those actually incurred on the date of prepayment.     5.5   Application of
prepayments Any prepayment, other than pursuant to Clause 5.6, in an amount less
than the Indebtedness shall be applied in satisfaction or reduction first of any
costs and other amounts outstanding; secondly of all interest outstanding;
thirdly of the Balloon of the relevant Tranche; and fourthly of the Repayment
Instalments of the relevant Tranche in inverse order of maturity.     5.6  
Application of prepayment on sale On any prepayment resulting from the sale or
Total Loss of a Vessel prior to the occurrence of an Event of Default, the net
sale proceeds or net Total Loss moneys (as the case may be) shall be applied in
repayment of the relevant Tranche (firstly against the relevant Balloon and
secondly against all other amounts outstanding in respect of the relevant
Tranche) at the date of such sale or within one (1) Business Day of receipt of
the net Total Loss moneys together with such additional amount (if any) as may
be required to

29



--------------------------------------------------------------------------------



 



      ensure that, immediately following the prepayment, the Borrower complies
with Clause 10.2.2.     5.7   No reborrowing No amount repaid or prepaid
pursuant to this Agreement may in any circumstances be reborrowed.

6   Interest

  6.1   Interest Periods The period during which the Loan shall be outstanding
pursuant to this Agreement shall (subject to clauses 6.2 and 6.9) be divided
into consecutive Interest Periods of three months’ duration or such other
duration as the Borrower may request which may be agreed by the Banks in their
discretion.     6.2   Beginning and end of Interest Periods For each of Tranche
A and Tranche B, the first Interest Period for each Tranche shall begin on the
first Advance Date for that Tranche and the final Interest Period for each
Tranche shall end on the Repayment Date applicable to the final Repayment
Instalment for such Tranche.     6.3   Interest Periods to meet Repayment Dates
If the Borrower and the Banks shall agree an Interest Period which does not
expire on the next Repayment Date, there shall, in respect of each part of the
Loan equal to a Repayment Instalment falling due for payment before the expiry
of that Interest Period, be a separate Interest Period which shall expire on the
relevant Repayment Date, and the Interest Period selected or agreed shall apply
to the balance of the Loan only.     6.4   Interest rate During each Interest
Period interest shall accrue on the Loan at the rate determined by the Agent to
be the aggregate of (a) the Margin and (b) LIBOR determined at or about 11.00
a.m. on the second Business Day prior to the beginning of that Interest Period.
    6.5   Accrual and payment of interest Interest shall accrue from day to day,
shall be calculated on the basis of a 360 day year and the actual number of days
elapsed and shall be paid by the Borrower to the Agent on behalf of the Banks on
the last day of each Interest Period and additionally, during any Interest
Period exceeding six months, on the last day of each successive six month period
after the beginning of that Interest Period.

30



--------------------------------------------------------------------------------



 



  6.6   Ending of Interest Periods Each Interest Period shall, subject to
Clauses 6.2 and 6.3, end on the date which numerically corresponds to the date
on which the immediately preceding Interest Period ended (or, in the case of the
first Interest Period, to the first Advance Date) in the calendar month which is
the number of months selected or agreed after the calendar month in which the
immediately preceding Interest Period ended (or, in the case of the first
Interest Period, in which the first Advance Date occurred), except that:-

  6.6.1   if there is no numerically corresponding date in the calendar month in
which the Interest Period ends, the Interest Period shall end on the last
Business Day in that calendar month; and     6.6.2   if any Interest Period
would end on a day which is not a Business Day, that Interest Period shall end
on the next succeeding Business Day (unless the next succeeding Business Day
falls in the next calendar month, in which event the Interest Period in question
shall end on the next preceding Business Day).

      Any adjustment made pursuant to Clause 6.6.1 or 6.6.2 shall be ignored for
the purpose of determining the date on which any subsequent Interest Period
shall end.     6.7   Default Rate If an Event of Default shall occur, the whole
of the Indebtedness shall, during the continuance of the Event of Default, bear
interest up to the date of actual payment (both before and after judgment) at
the Default Rate, which interest shall be payable from time to time by the
Borrower to the Agent on behalf of the Banks on demand.     6.8   Changes in
market circumstances If at any time the Agent determines (which determination
shall be final and conclusive and binding on the Borrower) that in the London
interbank market either adequate and fair means do not exist for determining the
rate of interest on the Loan for any Interest Period or the cost to a Bank or
Banks of obtaining matching deposits for any Interest Period would be in excess
of LIBOR:

  6.8.1   the Agent shall give notice to the Banks and the Borrower of the
occurrence of such event; and

31



--------------------------------------------------------------------------------



 



  6.8.2   the rate of interest on each Bank’s Commitment for that Interest
Period shall be the rate per annum which is the sum of:

  (a)   the Margin; and     (b)   the rate notified to the Agent by that Bank as
soon as practicable, and in any event before interest is due to be paid in
respect of that Interest Period, to be that which expresses as a percentage rate
per annum the cost to that Bank of funding its Commitment from whatever source
it may reasonably select,

      PROVIDED THAT if the resulting rate of interest on any Commitment is not
acceptable to the Borrower:

  6.8.3   the Agent on behalf of the Banks will negotiate with the Borrower in
good faith with a view to modifying this Agreement to provide a substitute basis
for determining the rate of interest which is financially a substantial
equivalent to the basis provided for in this Agreement;     6.8.4   any
substitute basis agreed pursuant to Clause 6.8.3 shall be binding on all the
parties to this Agreement and shall apply to all Commitments; and     6.8.5  
if, within thirty (30) days of the giving of the notice referred to in Clause
6.8.1, the Borrower and the Agent fail to agree in writing on a substitute basis
for determining the rate of interest, the Borrower will immediately prepay the
relevant Commitment, together with any Break Costs, and the remaining Repayment
Instalments shall be reduced pro rata.

  6.9   Long Interest Periods The Borrower may request the Agent to arrange long
Interest Periods (for all or a substantial part of the Loan) of greater than
twelve (12) months’ duration. Any such request must be given at least
(5) Business Days prior to commencement of the Interest Period in question. The
Banks shall not be obliged to grant such long Interest Periods, but if they
elect to do so then the Interest Rate for such period shall be calculated as the
aggregate of (a) the Banks’ cost of funds for obtaining the relevant amount for
the relevant period and (b) the Margin.

32



--------------------------------------------------------------------------------



 



  6.10   Determinations conclusive Each determination of an interest rate made
by the Agent in accordance with Clause 6 shall (save in the case of manifest
error or on any question of law) be final and conclusive.

7   Fees

  7.1   Fee Letter The Borrower shall pay to the Agent the fees, commissions and
other sums as set out in the Fee Letter.     7.2   Commitment commission The
Borrower shall pay to the Agent for distribution to the Banks a commitment
commission calculated at the rate of zero point three per centum (0.3%) per
annum on the undrawn amount of the Commitment from time to time from the date of
this Agreement to the earlier to occur of the final Advance Date and the final
Availability Termination Date, both dates inclusive. The Commitment Commission
will accrue from day to day on the basis of a 360 day year and the actual number
of days elapsed, and shall be paid quarterly (at the same time as payment of
interest pursuant to Clause 6.5) in arrears with a final pro rata payment on the
earlier to occur of the final Advance Date and the final Availability
Termination Date.

8   Security Documents       As security for the repayment of the Indebtedness,
the Borrower shall execute and deliver to the Agent or cause to be executed and
delivered to the Agent, on or before the first Advance Date (or, in respect of
the documents listed at 8.1, 8.2 and 8.5, the relevant Advance Date), the
following Security Documents:-

    8.1   the Mortgages a first priority mortgage together with collateral deed
of covenants thereto over each Vessel;     8.2   the Assignments a deed of
assignment of the Insurances, Earnings, Requisition Compensation and CoA Rights
in respect of each Vessel;     8.3   the Accounts Security Deed an account
security deed in respect of all amounts from time to time standing to the credit
of each Account;     8.4   the Guarantee the guarantee and indemnity of the
Guarantor; and

33



--------------------------------------------------------------------------------



 



  8.5   the Managers’ Undertakings an undertaking from the Managers relating to
each Vessel.

9   Agency and Trust

  9.1   Appointment Each of the Banks appoints the Agent its agent for the
purpose of administering the Loan and the Security Documents.     9.2  
Authority Each of the Banks irrevocably authorises the Agent (subject to Clauses
9.4 and 9.19):-

  9.2.1   to execute the Security Documents (other than this Agreement) on its
behalf;     9.2.2   to collect, receive, release or pay any money on its behalf;
    9.2.3   acting on the instructions from time to time of an Instructing Group
to give or withhold any waivers, consents or approvals under or pursuant to any
of the Security Documents;     9.2.4   acting on the instructions from time to
time of the Instructing Group to exercise, or refrain from exercising, any
discretions under or pursuant to any of the Security Documents; and     9.2.5  
to enforce the Security Documents on its behalf.

      The Agent shall have no duties or responsibilities as agent or as security
trustee other than those expressly conferred on it by the Security Documents and
shall not be obliged to act on any instructions from the Banks or an Instructing
Group if to do so would, in the opinion of the Agent, be contrary to any
provision of the Security Documents or to any law, or would expose the Agent to
any actual or potential liability to any third party.     9.3   Trust The Agent
agrees and declares, and each of the Banks acknowledges, that, subject to the
terms and conditions of this Clause, the Agent holds the Trust Property on trust
for the Banks, in accordance with their respective Proportionate Shares
absolutely. Each of the Banks agrees that the obligations, rights and benefits
vested in the Agent in its capacity as security trustee shall be performed and
exercised in accordance with this Clause. The Agent in its capacity as security
trustee shall have the benefit of all of the provisions of this Agreement
benefiting it in its capacity as

34



--------------------------------------------------------------------------------



 



      agent for the Banks, and all the powers and discretions conferred on
trustees by the Trustee Act 1925 (to the extent not inconsistent with this
Agreement). In addition:-

  9.3.1   the Agent (and any attorney, agent or delegate of the Agent) may
indemnify itself or himself out of the Trust Property against all liabilities,
costs, fees, damages, charges, losses and expenses sustained or incurred by it
or him in relation to the taking or holding of any of the Trust Property or in
connection with the exercise or purported exercise of the rights, trusts, powers
and discretions vested in the Agent or any other such person by or pursuant to
the Security Documents or in respect of anything else done or omitted to be done
in any way relating to the Security Documents unless such liabilities, costs,
fees, damages, charges, changes, losses and expenses arise from the Agent’s
wilful misconduct or gross negligence; and     9.3.2   the Banks acknowledge
that the Agent shall be under no obligation to insure any property nor to
require any other person to insure any property and shall not be responsible for
any loss which may be suffered by any person as a result of the lack or
insufficiency of any insurance; and     9.3.3   the Agent and the Banks agree
that the perpetuity period applicable to the trusts declared by this Agreement
shall be the period of eighty years from the date of this Agreement.

  9.4   Limitations on authority Except with the prior written consent of each
of the Banks, the Agent shall not be entitled to :-

  9.4.1   release or vary any security given for the Borrower’s obligations
under this Agreement; nor     9.4.2   waive the payment of any sum of money
payable by any of the Security Parties under the Security Documents; nor    
9.4.3   change the meaning of the expressions “Instructing Group” or “Margin”;
nor     9.4.4   exercise, or refrain from exercising, any discretion, or give or
withhold any consent, the exercise or giving of which is, by the terms of this
Agreement, expressly reserved to the Banks; nor

35



--------------------------------------------------------------------------------



 



  9.4.5   extend the due date for the payment of any sum of money payable by any
of the Security Parties under the Security Documents; nor     9.4.6   take or
refrain from taking any step if the effect of such action or inaction may lead
to the increase of the obligations of a Bank under any of the Security
Documents; nor     9.4.7   agree to change the currency in which any sum is
payable under the Security Documents (other than in accordance with the terms of
the Security Documents); nor     9.4.8   agree to amend this Clause 9.4.

  9.5   Liability Neither the Agent nor any of its directors, officers,
employees or agents shall be liable to the Banks for anything done or omitted to
be done by the Agent under or in connection with the Security Documents unless
as a result of the Agent’s wilful misconduct or gross negligence.     9.6  
Acknowledgement Each of the Banks acknowledges that:-

  9.6.1   it has not relied on any representation made by the Agent or any of
the Agent’s directors, officers, employees or agents or by any other person
acting or purporting to act on behalf of the Agent to induce it to enter into
any of the Security Documents;     9.6.2   it has made and will continue to make
without reliance on the Agent, and based on such documents and other evidence as
it considers appropriate, its own independent investigation of the financial
condition and affairs of the Security Parties in connection with the making and
continuation of the Loan;     9.6.3   it has made its own appraisal of the
creditworthiness of the Security Parties;     9.6.4   the Agent shall not have
any duty or responsibility at any time to provide it with any credit or other
information relating to any of the Security Parties unless that information is
received by the Agent pursuant to the express terms of the Security Documents.

      Each of the Banks agrees that it will not assert nor seek to assert
against any director, officer, employee or agent of the Agent or against any
other person acting or

36



--------------------------------------------------------------------------------



 



      purporting to act on behalf of the Agent any claim which it might have
against them in respect of any of the matters referred to in this Clause.

  9.7   Limitations on responsibility The Agent shall have no responsibility to
any of the Security Parties or to the Banks on account of:-

  9.7.1   the failure of a Bank or of any of the Security Parties to perform any
of their respective obligations under the Security Documents;     9.7.2   the
financial condition of any of the Security Parties;     9.7.3   the completeness
or accuracy of any statements, representations or warranties made in or pursuant
to any of the Security Documents, or in or pursuant to any document delivered
pursuant to or in connection with any of the Security Documents;     9.7.4   the
negotiation, execution, effectiveness, genuineness, validity, enforceability,
admissibility in evidence or sufficiency of any of the Security Documents or of
any document executed or delivered pursuant to or in connection with any of the
Security Documents.

  9.8   The Agent’s rights The Agent may:-

  9.8.1   assume that all representations or warranties made or deemed repeated
by any of the Security Parties in or pursuant to any of the Security Documents
are true and complete, unless, in its capacity as the Agent, it has acquired
actual knowledge to the contrary; and     9.8.2   assume that no Event of
Default or Potential Event of Default has occurred unless, in its capacity as
the Agent, it has acquired actual knowledge to the contrary; and     9.8.3  
rely on any document or Communication reasonably believed by it to be genuine;
and     9.8.4   rely as to legal or other professional matters on opinions and
statements of any legal or other professional advisers selected or approved by
it; and

37



--------------------------------------------------------------------------------



 



  9.8.5   rely as to any factual matters which might reasonably be expected to
be within the knowledge of any of the Security Parties on a certificate signed
by or on behalf of that Security Party; and     9.8.6   refrain from exercising
any right, power, discretion or remedy unless and until instructed to exercise
that right, power, discretion or remedy and as to the manner of its exercise by
the Banks (or, where applicable, by an Instructing Group) and unless and until
the Agent has received from the Banks any payment which the Agent may require on
account of, or any security which the Agent may require for, any costs, claims,
expenses (including legal and other professional fees) and liabilities which it
considers it may incur or sustain in complying with those instructions.    
9.8.7   request a Bank to transfer its rights and/or obligations under or
pursuant to this Agreement to another bank or financial institution if at any
time during the Facility Period there is a conflict between the Agent and that
Bank.

  9.9   The Agent’s duties The Agent shall:-

  9.9.1   if requested in writing to do so by a Bank, make enquiry and advise
the Banks as to the performance or observance of any of the provisions of the
Security Documents by any of the Security Parties or as to the existence of an
Event of Default;     9.9.2   inform the Banks promptly of any Event of Default
of which the Agent has actual knowledge; and     9.9.3   promptly forward to the
Bank concerned the original or copy of any document which is delivered to the
Agent for that Bank.

  9.10   No deemed knowledge The Agent shall not be deemed to have actual
knowledge of the falsehood or incompleteness of any representation or warranty
made or deemed repeated by any of the Security Parties or actual knowledge of
the occurrence of any Event of Default or Potential Event of Default unless a
Bank or any of the Security Parties shall have given written notice thereof to
the Agent in its capacity as the Agent. Any information acquired by the Agent
other than specifically in its capacity as the Agent shall not be deemed to be
information acquired by the Agent in its capacity as the Agent.

38



--------------------------------------------------------------------------------



 



  9.11   Other business The Agent may, without any liability to account to the
Banks, generally engage in any kind of banking or trust business with any of the
Security Parties or any of their respective subsidiaries or associated companies
or with a Bank as if it were not the Agent.     9.12   Indemnity The Banks
shall, promptly on the Agent’s request, reimburse the Agent in their respective
Proportionate Shares, for, and keep the Agent fully indemnified in respect of:-

  9.12.1   all amounts payable by the Borrower to the Agent pursuant to Clause
17 to the extent that those amounts are not paid by the Borrower;     9.12.2  
all liabilities, damages, costs and claims sustained or incurred by the Agent in
connection with the Security Documents, or the performance of its duties and
obligations, or the exercise of its rights, powers, discretions or remedies
under or pursuant to any of the Security Documents; or in connection with any
action taken or omitted by the Agent under or pursuant to any of the Security
Documents, unless in any case those liabilities, damages, costs or claims arise
solely from the Agent’s wilful misconduct or gross negligence.

  9.13   Employment of agents In performing its duties and exercising its
rights, powers, discretions and remedies under or pursuant to the Security
Documents, the Agent shall be entitled to employ and pay agents to do anything
which the Agent is empowered to do under or pursuant to the Security Documents
(including the receipt of money and documents and the payment of money) and to
act or refrain from taking action in reliance on the opinion of, or advice or
information obtained from, any lawyer, banker, broker, accountant, valuer or any
other person believed by the Agent in good faith to be competent to give such
opinion, advice or information.     9.14   Distribution of payments The Agent
shall pay promptly to the order of each of the Banks that Bank’s Proportionate
Share of every sum of money received by the Agent pursuant to the Security
Documents or the Mortgagees’ Insurances (with the exception of any amounts
payable pursuant to Clause 7 and/or the Fee Letter and any amounts which, by the
terms of the Security Documents, are paid to the Agent for the account of the
Agent alone or specifically for the account of one or more Banks alone) and
until so paid such amount shall be held by the Agent on trust absolutely for
that Bank.

39



--------------------------------------------------------------------------------



 



  9.15   Reimbursement The Agent shall have no liability to pay any sum to a
Bank until it has itself received payment of that sum. If, however, the Agent
does pay any sum to a Bank on account of any amount prospectively due to that
Bank pursuant to Clause 9.14 before it has itself received payment of that
amount, and the Agent does not in fact receive payment within five Business Days
after the date on which that payment was required to be made by the terms of the
Security Documents or the Mortgagees’ Insurances, each Bank receiving any such
payment will, on demand by the Agent, refund to the Agent an amount equal to the
amount received by it, together with an amount sufficient to reimburse the Agent
for any amount which the Agent may certify that it has been required to pay by
way of interest on money borrowed to fund the amount in question during the
period beginning on the date on which that amount was required to be paid by the
terms of the Security Documents or the Mortgagees’ Insurances and ending on the
date on which the Agent receives reimbursement.     9.16   Redistribution of
payments Unless otherwise agreed between the Banks and the Agent, if at any time
a Bank receives or recovers by way of set-off, the exercise of any lien or
otherwise (other than from any assignee or transferee of or sub-participant in
that Bank’s Commitment), an amount greater than that Bank’s Proportionate Share
of any sum due from any of the Security Parties under the Security Documents
(the amount of the excess being referred to in this Clause as the “Excess
Amount”) then:-

  9.16.1   that Bank shall promptly notify the Agent (which shall promptly
notify each other Bank);     9.16.2   that Bank shall pay to the Agent an amount
equal to the Excess Amount within ten days of its receipt or recovery of the
Excess Amount; and     9.16.3   the Agent shall treat that payment as if it were
a payment by the Security Party in question on account of the sum owed to the
Banks as aforesaid and shall account to the Banks in respect of the Excess
Amount in accordance with the provisions of this Clause.

      However, if a Bank has commenced any Proceedings to recover sums owing to
it under the Security Documents and, as a result of, or in connection with,
those Proceedings has received an Excess Amount, the Agent shall not distribute
any of that Excess Amount to any other Bank which had been notified of the
Proceedings

40



--------------------------------------------------------------------------------



 



      and had the legal right to, but did not, join those Proceedings or
commence and diligently prosecute separate Proceedings to enforce its rights in
the same or another court.     9.17   Rescission of Excess Amount If all or any
part of any Excess Amount is rescinded or must otherwise be restored to any of
the Security Parties or to any other third party, the Banks which have received
any part of that Excess Amount by way of distribution from the Agent pursuant to
this Clause shall repay to the Agent for the account of the Bank which
originally received or recovered the Excess Amount, the amount which shall be
necessary to ensure that the Banks share rateably in accordance with their
Proportionate Shares in the amount of the receipt or payment retained, together
with interest on that amount at a rate equivalent to that (if any) paid by the
Bank receiving or recovering the Excess Amount to the person to whom that Bank
is liable to make payment in respect of such amount, and Clause 9.16.3 shall
apply only to the retained amount.     9.18   Proceedings Each of the Banks and
the Agent shall notify one another of the proposed commencement of any
Proceedings under any of the Security Documents prior to their commencement.    
9.19   Instructions Where the Agent is authorised or directed to act or refrain
from acting in accordance with the instructions of the Banks or of an
Instructing Group, each of the Banks shall provide the Agent with instructions
within two calendar weeks of the Agent’s request (which request may be made
orally or in writing). If a Bank does not provide the Agent with instructions
within that period, that Bank shall be bound by the decision of the Agent.
Nothing in this Clause shall limit the right of the Agent to take, or refrain
from taking, any action without obtaining the instructions of the Banks or an
Instructing Group if the Agent in its discretion considers that the situation is
sufficiently urgent and reasonably believes it necessary or appropriate to take,
or refrain from taking, such action in order to preserve the rights of the Banks
under or in connection with the Security Documents. In that event, the Agent
will notify the Banks of the action taken by it as soon as reasonably
practicable, and the Banks agree to ratify any action taken by the Agent
pursuant to this Clause.     9.20   Communications Any Communication under this
Clause shall be given, delivered, made or served, in the case of the Agent (in
its capacity as Agent or as one of the

41



--------------------------------------------------------------------------------



 



      Banks), and in the case of the other Banks, at the address or fax number
indicated in Schedule 1.     9.21   Payments All amounts payable to a Bank under
this Clause shall be paid to such account at such bank as that Bank may from
time to time direct in writing to the Agent.     9.22   Retirement Subject to a
successor being appointed in accordance with this Clause, the Agent may retire
as agent and/or security trustee at any time without assigning any reason by
giving to the Borrower and the Banks notice of its intention to do so, in which
event the following shall apply:-

  9.22.1   the Banks may within thirty days after the date of the Agent’s notice
appoint a successor to act as agent and/or security trustee or, if they fail to
do so, the Agent may appoint any other bank or financial institution as its
successor, in each case with the consent of the Borrower in the absence of a
continuing Event of Default;     9.22.2   the resignation of the Agent shall
take effect simultaneously with the appointment of its successor (and acceptance
of such appointment by its successor) on written notice of that appointment and
acceptance being given to the Borrower and the Banks;     9.22.3   the Agent
shall thereupon be discharged from all further obligations as agent and/or
security trustee but shall remain entitled to the benefit of the provisions of
this Clause;     9.22.4   the Agent’s duly appointed successor and each of the
other parties to this Agreement shall have the same rights and obligations
amongst themselves as they would have had if that successor had been a party to
this Agreement.

  9.23   No fiduciary relationship Except as provided in Clauses 9.3 and 9.14,
the Agent shall not have any fiduciary relationship with or be deemed to be a
trustee of or for a Bank and nothing contained in any of the Security Documents
shall constitute a partnership between any two or more Banks or between the
Agent and any Bank.

42



--------------------------------------------------------------------------------



 



  9.24   The Agent as a Bank The expression “the Banks” when used in the
Security Documents includes the Agent in its capacity as one of the Banks. The
Agent shall be entitled to exercise its rights, powers, discretions and remedies
under or pursuant to the Security Documents in its capacity as one of the Banks
in the same manner as any other Bank and as if it were not also the Agent.    
9.25   The Agent as security trustee Unless the context otherwise requires, the
expression “the Agent” when used in the Security Documents includes the Agent
acting in its capacities both as agent and security trustee.

10   Covenants

  10.1   Negative covenants

      The Borrower will not without the Agent’s prior written consent (which
consent will not be unreasonably withheld or delayed in the case of Clauses
10.1.2, 10.1.4, 10.1.6, 10.1.7, 10.1.10, 10.1.12 or 10.1.13):-

  10.1.1   no disposals or third party rights other than the Permitted
Encumbrances, dispose of or create or permit to arise or continue any
Encumbrance or other third party right on or over all or any part of the Vessels
or any other present or future assets or undertaking pledged to the Banks (or to
the Agent on the Banks’ behalf) pursuant to the Security Documents; nor    
10.1.2   no borrowings other than in the ordinary course of business borrow any
money or incur any obligations under leases; nor     10.1.3   no repayments
repay any loans made to it other than the Loan, during the continuance of an
Event of Default or if notice of repayment is not given to the Agent; nor    
10.1.4   no substantial liabilities except in the ordinary course of business,
incur any liability to any third party which is in the opinion of the Agent of a
substantial nature; nor     10.1.5   no other business engage to any material
extent in any business other than the ownership, operation, chartering and
management of the Vessels and other vessels and businesses reasonably related
thereto; nor

43



--------------------------------------------------------------------------------



 



  10.1.6   transactions with affiliates other than transactions reasonably
entered into in the ordinary course of business, enter into any transactions
with other companies in the Group; nor     10.1.7   no loans or other financial
commitments except in the ordinary course of business, make any loan nor enter
into any guarantee or indemnity or otherwise voluntarily assume any actual or
contingent liability in respect of any obligation of any other person (other
than loans to companies within the Group); nor     10.1.8   no dividends at any
time following an Event of Default which has not been cured or whilst a breach
of covenant hereunder remains uncured, pay any dividends or make any other
distributions of a revenue or capital nature to shareholders; nor     10.1.9  
no sale of Vessels sell or otherwise dispose of the Vessels or any shares in the
Vessels nor agree to do so, unless if the Borrower complies with Clause 5.6; nor
    10.1.10   chartering charter a Vessel other than to a first class charterer,
or enter into any bareboat charter, or time charter of more than twelve months’
duration; nor     10.1.11   no chartering after Event of Default during the
continuation of an Event of Default let any Vessel on charter (other than a
pre-existing charter) or renew or extend any charter or other contract of
employment of a Vessel (nor agree to do so); nor     10.1.12   no change in
management appoint anyone other than the Managers as commercial or technical
managers of the Vessels, nor terminate or materially vary the arrangements for
the commercial or technical management of the Vessels, nor permit the Managers
to sub-contract or delegate the commercial or technical management of the
Vessels to any third party; nor     10.1.13   no purchase of additional vessels
purchase nor agree to purchase any additional vessels.

44



--------------------------------------------------------------------------------



 



  10.2   Positive covenants

  10.2.1   Registration of Vessels The Borrower undertakes to maintain the
registration of the Vessels under the Bermuda flag or any other flag reasonably
acceptable to the Agent for the duration of the Facility Period.     10.2.2  
Additional security If and so often as the aggregate of the Valuations of the
Vessels plus the value of any additional security for the time being provided to
the Banks (or to the Agent on their behalf) pursuant to this Clause shall be
less than one hundred and twenty five per centum (125%) of the amount of the
Loan (the “Relevant Percentage”), the Borrower will, within thirty days of the
request of the Agent to do so, at the Borrower’s option:-

  (a)   pay to the Agent or to its nominee a cash deposit in the amount of the
shortfall to be secured in favour of the Banks or the Agent on their behalf as
additional security for the payment of the Indebtedness; or     (b)   give to
the Banks or the Agent on their behalf other additional security in amount and
form reasonably acceptable to the Agent in its discretion; or     (c)   prepay
the amount of the Indebtedness which will ensure that the aggregate of the
Valuations of the Vessels plus the value of any such additional security is not
less than the Relevant Percentage of the amount of the Loan.

      Clauses 5.4, 5.5, 5.6 and 5.7 shall apply, mutatis mutandis, to any
prepayment made pursuant to this Clause and the value of any additional security
provided pursuant to this Clause shall be determined by the Agent in its
reasonable discretion.

  10.2.3   Financial statements The Borrower will supply to the Agent, without
request, the semi-annual unaudited management accounts of the Borrower for each
six month period ending on 30 June and 31 December in each year during the
Facility Period, containing (amongst other things) the Borrower’s profit and
loss account for, and balance sheet at the end of, each such

45



--------------------------------------------------------------------------------



 



      financial period, prepared in accordance with generally accepted
accounting principles and practices applicable to companies incorporated in the
United States of America consistently applied, in each case within one hundred
and eighty (180) days of the end of the financial half year to which they
relate. Such annual financial statements are to be accompanied by updated
details of all off balance sheet and time charter hire commitments.     10.2.4  
Other information The Borrower will promptly supply to the Agent such
information and explanations as the Agent may from time to time reasonably
require in connection with the operation of the Vessels and the Borrower’s
profit and liquidity, and will procure that the Agent be given the like
information and explanations relating to all other Security Parties.     10.2.5
  Evidence of goodstanding The Borrower will from time to time on the request of
the Agent provide the Agent with evidence in form and substance reasonably
satisfactory to the Agent that the Security Parties remain in good standing.    
10.2.6   Evidence of current COFR Without limiting the Borrower’s obligations
under Clause 10.2.4, the Borrower will from time to time on the request of the
Agent provide the Agent with such evidence as the Banks may reasonably require
that the Vessels have a valid and current Certificate of Financial
Responsibility pursuant to the United States Oil Pollution Act 1990.     10.2.7
  ISM Code compliance The Borrower will:-

  (a)   procure that the Vessels remain for the duration of the Facility Period
subject to a SMS;     (b)   maintain a valid and current SMC for the Vessels
throughout the Facility Period;     (c)   if not itself the ISM Company, procure
that the ISM Company maintains a valid and current DOC throughout the Facility
Period;

46



--------------------------------------------------------------------------------



 



  (d)   promptly notify the Agent in writing of any actual or threatened
withdrawal, suspension, cancellation or modification of any Vessel’s SMC or of
the ISM Company’s DOC;     (e)   promptly notify the Agent in writing of any
“accident” or “major non-conformity”, as each of those terms is defined in the
Guidelines on the Implementation of the International Safety Management Code by
Administrations adopted by the Assembly of the International Maritime
Organisation pursuant to Resolution A.788(19), affecting a Vessel and of the
steps being taken to remedy the situation; and     (f)   not without the prior
written consent of the Agent (which will not be unreasonably withheld) change
the identity of the ISM Company,

      PROVIDED ALWAYS that the provisions of this Clause only apply to Vessel B
following its Delivery.     10.2.8   ISPS Code compliance The Borrower will:-

  (a)   for the duration of the Facility Period comply with the ISPS Code in
relation to each of the Vessels and procure that each of the Vessels and the
ISPS Company comply with the ISPS Code;     (b)   maintain a valid and current
ISSC for each of the Vessels throughout the Facility Period and provide a copy
to the Agent; and     (c)   promptly notify the Agent in writing of any actual
or threatened withdrawal, suspension, cancellation or modification of the ISSC,

      PROVIDED ALWAYS that the provisions of this Clause only apply to Vessel B
following its Delivery.     10.2.9   Annex VI compliance The Borrower will:

  (a)   for the duration of the Facility Period comply with Annex VI in relation
to each Vessel and procure that each Vessel’s master and

47



--------------------------------------------------------------------------------



 



      crew are familiar with, and that each Vessel complies with, Annex VI;    
(b)   maintain a valid and current IAPPC for each of the Vessels throughout the
Facility Period and provide a copy to the Agent; and     (c)   promptly notify
the Agent in writing of any actual or threatened withdrawal, suspension,
cancellation or modification of the IAPPC,

      PROVIDED ALWAYS that the provisions of this Clause only apply to Vessel B
following its Delivery.     10.2.10   Inspection of records The Borrower will
permit the inspection of its financial records and accounts from time to time by
the Agent or its nominee during normal business hours PROVIDED ALWAYS that the
Agent will give the Borrower three (3) Business Days prior written notice of its
intention to inspect the records and will use its reasonable endeavours to
ensure that the inspection causes as little unnecessary disruption to the
Borrower’s business operations as possible, provided however that, save if a
continuing Event of Default is in existence, such inspections shall not occur
more than twice in any calendar year.     10.2.11   Pari passu obligations The
Borrower will ensure that, throughout the Facility Period, the obligations of
the Borrower under or pursuant to the Security Documents rank at least pari
passu with all other existing or future indebtedness, obligations or liabilities
of the Borrower, other than any mandatorily preferred by law.     10.2.12  
Notification of Event of Default The Borrower will promptly notify the Agent in
writing of the occurrence of any Event of Default or Potential Event of Default.
    10.2.13   Class The Borrower will ensure that each Vessel maintains highest
class, free of recommendations and qualifications affecting class unless
otherwise agreed by the Agent in writing, and will notify the Agent of the class
notation and the classification society for Vessel B at least fifteen days prior
to the Tranche B Advance Date.

48



--------------------------------------------------------------------------------



 



  10.3   Financial covenants The Borrower covenants that, throughout the
Facility Period (with such covenants being assessed on a group basis to include
all subsidiaries of the Borrower whose results are consolidated into the results
of the Borrower):-

  10.3.1   its Market Adjusted Net Worth will be, at all times, at least fifty
five million Dollars ($55,000,000);     10.3.2   its ratio of Borrowings to
Value Adjusted Equity shall not exceed 2.5:1;     10.3.3   it will maintain Cash
Reserves equal to the higher of (a) four million Dollars ($4,000,000) and
(b) five per cent (5%) of its bank debt; and     10.3.4   its ratio of EBITDA to
Debt Service will be not less than 1:1.

  10.4   Compliance certificate The Borrower covenants, on a semi annual basis,
to deliver to the Agent a compliance certificate substantially in the form of
Schedule 5, duly signed by a director of the Borrower, evidencing compliance
with the covenants contained in clause 10.3.

11   Earnings Account

  11.1   Maintenance of Accounts The Borrower shall maintain the Accounts with
the Account Holder for the duration of the Facility Period free of Encumbrances
and rights of set off other than as created by or pursuant to the Security
Documents.     11.2   Earnings The Borrower shall procure that there is credited
to the Earnings Account all Earnings and any Requisition Compensation in respect
of each Vessel.     11.3   Transfers to Retention Account On the day in each
calendar month during the Facility Period which numerically corresponds to the
Advance Date for each Tranche (or, in any month in which there is no such day,
on the last Business Day of that month), the Borrower shall procure that there
is transferred from the Earnings Account and irrevocably authorises the Agent to
instruct the Account Holder to transfer from the Earnings Account to the
Retention Account:-

  11.3.1   one-third of the amount of the Repayment Instalment due on the next
Repayment Date in respect of that Tranche; and

49



--------------------------------------------------------------------------------



 



  11.3.2   the amount of interest due in respect of that Tranche on the next
Interest Payment Date divided by the number of months between the last Interest
Payment Date and the Interest Payment Date in question.

  11.4   Additional payments to Retention Account If for any reason the amount
standing to the credit of the Earnings Accounts shall be insufficient to make
any transfer to the Retention Account required by Clause 11.3, the Borrower
shall, without demand, procure that there is credited to the Retention Account,
on the date on which the relevant amount would have been transferred from the
Earnings Account, an amount equal to the amount of the shortfall.     11.5  
Application of Retention Account The Borrower shall procure that there is
transferred from the Retention Account and irrevocably authorises the Agent to
instruct the Account Holder to transfer from the Retention Account to the Agent
on behalf of the Banks:-

  11.5.1   on each Repayment Date, the amount of the Repayment Instalment then
due in respect of each Tranche; and     11.5.2   on each Interest Payment Date,
the amount of interest then due in respect of each Tranche.

  11.6   Borrower’s obligations not affected If for any reason the amount
standing to the credit of the Retention Account shall be insufficient to pay any
Repayment Instalment or to make any payment of interest when due, the Borrower’s
obligation to pay that Repayment Instalment or to make that payment of interest
shall not be affected.     11.7   Release of surplus Any amount standing to the
credit of the Earnings Account shall (unless an Event of Default or Potential
Event of Default shall have occurred and be continuing) be released to or to the
order of the Borrower.     11.8   Relocation of Accounts At any time during the
continuation of an Event of Default, the Agent may without the consent of the
Borrower relocate the Accounts, without prejudice to the continued application
of this Clause and the rights of the Banks under or pursuant to the Security
Documents. Following the cure of any such Event of Default pursuant to which the
Accounts were relocated by the Agent,

50



--------------------------------------------------------------------------------



 



      the Borrower may request, but the Agent shall not be obliged, to restore
the Accounts to the Account Holder.

  11.9   Access to information Subject to Clause 18.20, the Borrower agrees that
the Agent (and its nominees) may from time to time during the Facility Period
(and in the case of the Earning Account after having given three (3) Business
Days notice to the Borrower of its intention to do so) review the records held
by the Account Holder (whether in written or electronic form) in relation to the
Accounts, and irrevocably waives any right of confidentiality which may exist in
relation to those records.     11.10   Statements Without prejudice to the
rights of the Agent under Clause 11.9, the Borrower will procure that the
Account Holder provides to the Agent, no less frequently than each calendar
month during the Facility Period, written statements of account showing all
entries made to the credit and debit of each of the Accounts during the
immediately preceding calendar month.

12   Events of Default and Application of Monies

  12.1   The Agent’s rights If any of the events set out in Clause 12.2 occurs,
the Agent may (and, if instructed to do so by an Instructing Group, shall) by
notice to the Borrower declare the Banks to be under no further obligation to
the Borrower under or pursuant to this Agreement and may (and, if instructed to
do so by an Instructing Group, shall) declare all or any part of the
Indebtedness (including such unpaid interest as shall have accrued) to be
immediately payable, in which event the Indebtedness (or the part of the
Indebtedness referred to in the Agent’s notice) shall immediately become due and
payable without any further demand or notice of any kind.     12.2   Events of
Default The events referred to in Clause 12.1 are:-

  12.2.1   payment default if the Borrower defaults in the payment of any part
of the Indebtedness when due PROVIDED ALWAYS that if the Borrower can
demonstrate to the satisfaction of the Agent that it has given all necessary
instructions to effect payment and the non-receipt thereof is attributable to an
error in the banking system, such Event of Default shall only occur two
(2) Business Days after payment fell due; or

51



--------------------------------------------------------------------------------



 



  12.2.2   other default if any of the Security Parties fails to observe or
perform any of the covenants, conditions, undertakings, agreements or
obligations on its part contained in any of the Security Documents (and, if such
breach is in the reasonable opinion of the Agent remediable and does not in any
way relate either to (i) the insurances or (ii) the covenants of the Borrower
contained in clause 10.2.2 or clause 10.3, it remains unremedied for a period of
twenty (20) Business Days) or shall in any other way be in breach of or do or
cause to be done any act repudiating or evidencing an intention to repudiate any
of the Security Documents in each case after notice to the Borrower; or    
12.2.3   misrepresentation or breach of warranty if any representation or
warranty made or repeated, or any other written information given, by any of the
Security Parties to the Banks or to the Agent in or leading up to or during the
currency of any of the Security Documents, or in or pursuant to any notice or
other document delivered to the Agent under or pursuant to any of the Security
Documents, shall prove to have been false or incorrect or misleading in any
material respect when made, repeated or given and is detrimental to the Agent
and/or the Banks, and such misrepresentation remains uncured for a period of
fifteen (15) Business Days after notice from the Agent; or     12.2.4  
execution if a distress or execution or other process of a court or authority is
levied on any of the property of any of the Security Parties before or after
final judgment or by order of any competent court or authority and is not
satisfied within seven days of levy and a Material Adverse Effect results; or  
  12.2.5   ceasing to trade if any of the Security Parties ceases trading or
threatens to cease trading; or     12.2.6   insolvency proceedings

  (i)   if any Security Party shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a

52



--------------------------------------------------------------------------------



 



      bankrupt or insolvent, or seeking reorganisation, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts generally, or (B) seeking appointment of a receiver, trustee,
custodian or other similar official for it or for all or any substantial part of
its assets, or any Security Party shall make a general assignment for the
benefit of its creditors; or

  (ii)   if there shall be a commenced against any Security Party any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded or unstayed for
a period of 60 days; or     (iii)   if there shall be commenced against any
Security Party any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or     (iv)   if any
Security Party shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii) or (iii) above; or     (v)   if any Security Party shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts generally as they become due; or

  12.2.7   impossibility or illegality if any event occurs which would, or would
with the passage of time, render performance of any of the Security Documents by
any of the Security Parties impossible, unlawful or unenforceable by the Banks
or the Agent; or     12.2.8   conditions subsequent if any of the conditions set
out in Clause 3.3 is not satisfied within the time reasonably required by the
Agent; or

53



--------------------------------------------------------------------------------



 



  12.2.9   revocation or modification of consents etc. if any consent, licence,
approval, authorisation, filing, registration or other requirement of any
governmental, judicial or other public body or authority which is now, or which
at any time during the Facility Period becomes, necessary to enable any of the
Security Parties to comply with any of their obligations in or pursuant to any
of the Security Documents is not obtained or is revoked, suspended, withdrawn or
withheld, or is modified in a manner which is materially prejudicial to the
interests of the Banks; or     12.2.10   curtailment of business if the business
of any of the Security Parties is wholly or partially curtailed or suspended by
any intervention by or under authority of any government, or if all or a
substantial part of the undertaking, property or assets of any of the Security
Parties is seized, nationalised, expropriated or compulsorily acquired by or
under authority of any government and such event would, or would be likely to,
have a Material Adverse Effect; or     12.2.11   loss of Vessel if any Vessel or
any other vessel which may from time to time be mortgaged to the Banks (or to
the Agent on their behalf) as security for the repayment of all or any part of
the Indebtedness is destroyed, abandoned, confiscated, forfeited, condemned as
prize or becomes a Total Loss, except that none of the foregoing shall be an
Event of Default if:-

  (a)   the Vessel or other vessel is insured in accordance with the Security
Documents; and     (b)   no insurer has refused to meet or has disputed the
claim with respect to such event or any such refusal or dispute that does arise
is resolved within thirty (30) days from the date on which the claim is made;
and     (c)   payment of all insurance proceeds in respect thereof is made in
full to the Agent on behalf of the Banks within thirty days from the date upon
which leading underwriters agree to settle the claim or such longer period as
the Agent may in its reasonable discretion agree; or

54



--------------------------------------------------------------------------------



 



  12.2.12   arrest or detention of Vessel if any Vessel or any other vessel
which may from time to time be mortgaged to the Banks (or to the Agent on their
behalf) as security for repayment of all or any part of the Indebtedness is
arrested or detained and is not released within twenty (20) Business Days; or  
  12.2.13   acceleration of other indebtedness (a) if any other material
financial indebtedness or obligation for borrowed money (which shall include
obligations under capitalized leases, foreign exchange contracts or other
derivatives contracts) of a Security Party becomes due prior to its stated
maturity by reason of default on the part of that Security Party, provided
always that this shall only constitute an Event of Default in respect of the
Guarantor if it is for a principal amount in excess of fifty million Dollars
($50,000,000); or     12.2.14   challenge to registration if the registration of
any Vessels or the Mortgage is contested by the Borrower, the Guarantor or a
company within the Group, or becomes void or terminated, or if the validity or
priority of the Mortgage is contested; or     12.2.15   war if the country of
registration of the Vessels becomes involved in war (whether or not declared) or
civil war or is occupied by any other power and the Agent in its reasonable
discretion considers that, as a result, the security conferred by the Security
Documents is materially prejudiced; or     12.2.16   notice of termination if
the Guarantor gives notice to the Agent to limit its obligations under the
Guarantee; or     12.2.17   material adverse change etc. if there occurs (in the
opinion of the Agent acting reasonably) any material adverse change in the
business, affairs or financial condition of the Guarantor (considered together
with its Subsidiaries) or the Borrower from that pertaining at the date of this
Agreement which jeopardises their ability to meet their respective obligations
under the Security Documents as they fall due; or     12.2.18   change of
control if any Change of Control occurs; or

55



--------------------------------------------------------------------------------



 



  12.2.19   CoAs if any of the CoAs is terminated by reason of default by the
Borrower during the Facility Period; or     12.2.20   analogous events if any
event which is analogous to any of the events set out in Clauses 12.2.4 or
12.2.6 above shall occur.

  12.3   Application of moneys The Agent is irrevocably authorised to apply all
sums which it may receive:

  12.3.1   pursuant to a sale or other disposition of a Vessel or any right,
title or interest in a Vessel; or     12.3.2   by way of payment of any sum in
respect of the Insurances, Earnings or Requisition Compensation; or     12.3.3  
otherwise arising under or in connection with any Security Document,         in
accordance with Clause 5.6 (if relevant) or otherwise in or towards
satisfaction, or by way of retention on account, of the Indebtedness as
follows:-

  (i)   first in payment of all outstanding fees and expenses of the Agent;    
(ii)   secondly in or towards payment of all outstanding interest hereunder;    
(iii)   thirdly in or towards payment of all outstanding principal hereunder;  
  (iv)   fourthly in or towards payment of all other Indebtedness hereunder; and
    (v)   fifthly the balance, if any, shall be remitted to the Borrower or
whoever may be entitled thereto.

13   Set-Off and Lien

  13.1   Set-off The Borrower irrevocably authorises the Agent and the Banks at
any time after all or any part of the Indebtedness shall have become due and
payable to set off without notice any liability of the Borrower to any of the
Banks or the Agent

56



--------------------------------------------------------------------------------



 



      (whether present or future, actual or contingent, and irrespective of the
branch or office, currency or place of payment) against any credit balance from
time to time standing on any account of the Borrower (whether current or
otherwise and whether or not subject to notice) with any branch of the Agent or
that Bank in or towards satisfaction of the Indebtedness and, in the name of the
Agent or that Bank or the Borrower, to do all acts (including, without
limitation, converting or exchanging any currency) and execute all documents
which may be required to effect such application.

  13.2   Lien The Agent and each Bank shall have a lien on and be entitled to
retain and realise as additional security for the repayment of the Indebtedness
any cheques, drafts, bills, notes or negotiable or non-negotiable instruments
and any stocks, shares or marketable or other securities and property of any
kind of the Borrower (or of the Agent or that Bank as agent or nominee of the
Borrower) from time to time held by the Agent or that Bank, whether for safe
custody or otherwise.     13.3   Restrictions on withdrawal Despite any term to
the contrary in relation to any deposit or credit balance at any time on any
account of the Borrower with the Agent or with any of the Banks, no such deposit
or balance shall be repayable or capable of being assigned, mortgaged, charged
or otherwise disposed of or dealt with by the Borrower during the Facility
Period except in accordance with the Security Documents, but the Agent or any
Bank may from time to time permit the withdrawal of all or any part of any such
deposit or balance without affecting the continued application of this Clause.

14   Assignment and Sub-Participation

  14.1   Right to assign Subject to the prior written consent of the Borrower,
such consent not to be unreasonably withheld or delayed, each of the Banks may
assign or transfer all or any of its rights under or pursuant to the Security
Documents to any other branch of that Bank or to any other bank or financial
institution, and may grant sub-participations in all or any part of its
Commitment provided that the Agent’s prior written approval has been obtained.  
  14.2   Borrower’s co-operation The Borrower will co-operate fully with the
Banks in connection with any assignment, transfer or sub-participation permitted
by this Agreement; will execute and procure the execution of such documents as
the Banks

57



--------------------------------------------------------------------------------



 



      may reasonably require in connection therewith; and irrevocably authorises
the Agent to sign any Transfer Certificate on its behalf in connection with such
an assignment, transfer or sub-participation; and, subject to Clause 18.20,
irrevocably authorises the Agent and the Banks to disclose to any proposed
assignee, transferee or sub-participant (whether before or after any assignment,
transfer or sub-participation and whether or not any assignment, transfer or
sub-participation shall take place) all information relating to the Security
Parties, the Loan or the Security Documents which the Agent or that Bank may in
its discretion consider necessary or desirable.

  14.3   Rights of assignee Any permitted assignee or transferee of a Bank shall
(unless limited by the express terms of the assignment or transfer) take the
full benefit of every provision of the Security Documents benefiting that Bank.
    14.4   Transfer Certificates If any Bank wishes to transfer any of its
rights and/or obligations under or pursuant to this Agreement, it may do so in
accordance with the other terms of this Agreement by delivering to the Agent a
duly completed Transfer Certificate, in which event on the Transfer Date:-

  14.4.1   to the extent that that Bank seeks to transfer its rights and/or
obligations, the Borrower (on the one hand) and the Bank in question (on the
other) shall be released from all further obligations towards the other(s);    
14.4.2   the Borrower (on the one hand) and the Transferee (on the other) shall
assume obligations towards the other(s) identical to those released pursuant to
Clause 14.4.1;     14.4.3   the Agent, each of the Banks and the Transferee
shall have the same rights and obligations between themselves as they would have
had if the Transferee had been an original party to this Agreement as a Bank;
and     14.4.4   the Transferee shall pay to the Agent for its own account a
transfer fee of five thousand Dollars.

      Each Bank and the Borrower irrevocably authorises the Agent to sign on its
behalf any Transfer Certificate relating to the permitted transfer of any of the
rights and/or obligations of any other Bank.

58



--------------------------------------------------------------------------------



 



  14.5   Security Documents Unless otherwise expressly provided in any Security
Document or otherwise expressly agreed between a Bank and any proposed
Transferee and notified by that Bank to the Agent on or before the relevant
Transfer Date, there shall automatically be assigned to the Transferee with any
transfer of a Bank’s rights and/or obligations under or pursuant to this
Agreement the rights of that Bank under or pursuant to the Security Documents
(other than this Agreement) which relate to the portion of the Bank’s rights
and/or obligations transferred by the relevant Transfer Certificate.     14.6  
No increased costs Notwithstanding any other provision of this Agreement or any
other Security Document no assignment or transfer by a Bank of all or any of its
interest in the Loan, and no grant by a Bank of a sub-participation in the Loan,
shall increase the obligations of the Borrower under any Security Document or
subject the Borrower to any increased or additional tax, cost or liability under
any Security Document, determined by reference to the laws in effect at the time
of such assignment, transfer or grant of a sub-participation.

15   Payments, Mandatory Prepayment, Reserve Requirements and Illegality

  15.1   Payments All amounts payable by the Borrower under or pursuant to any
of the Security Documents shall be paid to such accounts at such banks as the
Agent may from time to time direct to the Borrower, and (unless payable in any
other Currency of Account) shall be paid in Dollars in same day funds (or such
funds as are required by the authorities in the United States of America for
settlement of international payments for immediate value). Payments shall be
deemed to have been received by the Agent on the date on which the Agent
receives authenticated advice of receipt, unless that advice is received by the
Agent on a day other than a Business Day or at a time of day (whether on a
Business Day or not) when the Agent in its discretion considers that it is
impossible or impracticable for the Agent to utilise the amount received for
value that same day, in which event the payment in question shall be deemed to
have been received by the Agent on the Business Day next following the date of
receipt of advice by the Agent.     15.2   No deductions or withholdings All
payments (whether of principal or interest or otherwise) to be made by the
Borrower pursuant to the Security Documents shall, subject only to Clause 15.3,
be made free and clear of and without deduction for or

59



--------------------------------------------------------------------------------



 



      on account of any Taxes or other deductions, withholdings, restrictions,
conditions or counterclaims of any nature.

  15.3   Grossing-up If at any time any law requires (or is interpreted to
require) the Borrower to make any deduction or withholding from any payment, or
to change the rate or manner in which any required deduction or withholding is
made, the Borrower will promptly notify the Agent and, simultaneously with
making that payment, will pay to the Agent whatever additional amount (after
taking into account any additional Taxes on, or deductions or withholdings from,
or restrictions or conditions on, that additional amount) is necessary to ensure
that, after making the deduction or withholding, the Agent and the Banks receive
a net sum equal to the sum which they would have received had no deduction or
withholding been made.     15.4   Evidence of deductions If at any time the
Borrower is required by law to make any deduction or withholding from any
payment to be made by it pursuant to any of the Security Documents, the Borrower
will pay the amount required to be deducted or withheld to the relevant
authority within the time allowed under the applicable law and will, no later
than thirty days after making that payment, deliver to the Agent an original
receipt issued by the relevant authority, or other evidence acceptable to the
Agent, evidencing the payment to that authority of all amounts required to be
deducted or withheld.     15.5   Rebate If the Borrower pays any additional
amount under Clause 15.3, and a Finance Party subsequently receives a refund or
allowance from any tax authority which that Finance Party identifies as being
referable to that increased amount so paid by the Borrower, that Finance Party
shall, as soon as reasonably practicable, pay to the Borrower an amount equal to
the amount of the refund or allowance received, if and to the extent that it may
do so without prejudicing its right to retain that refund or allowance and
without putting itself in any worse financial position than that in which it
would have been had the relevant deduction or withholding not been required to
have been made. Nothing in this Clause 15.5 shall be interpreted as imposing any
obligation on any Finance Party to apply for any refund or allowance nor as
restricting in any way the manner in which any Finance Party organises its tax
affairs, nor as imposing on any Finance Party any obligation to

60



--------------------------------------------------------------------------------



 



      disclose to the Borrower any information regarding its tax affairs or tax
computations.

  15.6   U.S. Forms Each Bank which is organised under the laws of a
jurisdiction outside the United States of America shall deliver to the Borrower
at or before the time such Bank acquires its interest in the Loan (and from time
to time thereafter upon the reasonable written request of the Borrower, but only
if such Bank is legally entitled to do so) a completed, executed and valid
United States Internal revenue Service Form W-8BEN, 2-8ECI, or W-8EXP (or
applicable successor form).     15.7   Adjustment of due dates If any payment or
transfer of funds to be made under any of the Security Documents, other than a
payment of interest on the Loan, shall be due on a day which is not a Business
Day, that payment shall be made on the next succeeding Business Day (unless the
next succeeding Business Day falls in the next calendar month in which event the
payment shall be made on the next preceding Business Day). Any such variation of
time shall be taken into account in computing any interest in respect of that
payment.     15.8   Change in law If, by reason of the introduction of any law,
or any change in any law, or the interpretation or administration of any law, or
in compliance with any request or requirement from any central bank or any
fiscal, monetary or other authority:-

  15.8.1   any Bank or the Agent (or the holding company of any Bank or the
Agent) shall be subject to any Tax with respect to payments of all or any part
of the Indebtedness; or     15.8.2   the basis of Taxation of payments to any
Bank or to the Agent in respect of all or any part of the Indebtedness shall be
changed; or     15.8.3   any reserve requirements shall be imposed, modified or
deemed applicable against assets held by or deposits in or for the account of or
loans by any branch of any Bank; or     15.8.4   the manner in which any Bank or
the Agent allocates capital resources to its obligations under this Agreement or
any ratio (whether cash, capital adequacy, liquidity or otherwise) which any
Bank or the Agent is required or requested to maintain shall be affected; or

61



--------------------------------------------------------------------------------



 



  15.8.5   there is imposed on any Bank or on the Agent (or on the holding
company of any Bank or the Agent) any other condition in relation to the
Indebtedness or the Security Documents;

      and the result of any of the above shall be to increase the cost to any
Bank (or to the holding company of any Bank) of that Bank making or maintaining
its Commitment, or to cause any Bank to suffer (in its opinion) a material
reduction in the rate of return on its overall capital below the level which it
reasonably anticipated at the date of this Agreement and which it would have
been able to achieve but for its entering into this Agreement and/or performing
its obligations under this Agreement, the Bank affected shall notify the Agent
and the Borrower shall from time to time pay to the Agent on demand for the
account of the Bank affected the amount which shall compensate that Bank or the
Agent (or the holding company) for such additional cost or reduced return. A
certificate signed by an authorised signatory of the Agent or of the Bank
affected setting out the amount of that payment and the basis of its calculation
shall be submitted to the Borrower and shall be conclusive evidence of such
amount save for manifest error or on any question of law.     15.9   Illegality
Notwithstanding anything contained in the Security Documents, the obligations of
a Bank to advance or maintain its Commitment shall terminate in the event that a
change in any law or in the interpretation of any law by any authority charged
with its administration shall make it unlawful for that Bank to advance or
maintain its Commitment. In that event the Bank affected shall notify the Agent
and the Agent shall, by written notice to the Borrower, declare the Banks’
obligations to be immediately terminated. If all or any part of the Loan shall
have been advanced by the Bank to the Borrower, the Indebtedness (including all
accrued interest) shall be prepaid within thirty days from the date of such
notice. Clause 5.4 shall not apply to that prepayment if it is made on a day
other than the last day of an Interest Period.     15.10   Changes in market
circumstances If at any time a Bank determines (which determination shall be
final and conclusive and binding on the Borrower) that, by reason of changes
affecting the London Interbank market, either adequate and fair means do not
exist for ascertaining the rate of interest on the Loan pursuant to this

62



--------------------------------------------------------------------------------



 



      Agreement or the cost to one or more Banks of obtaining matching deposits
for any Interest Period would be in excess of LIBOR:-

  15.10.1   that Bank shall give notice to the Agent and the Agent shall give
notice to the Borrower of the occurrence of such event; and     15.10.2   the
Agent shall as soon as reasonably practicable certify to the Borrower in writing
the effective cost to the Bank of maintaining the Loan for such further period
as shall be selected by the Bank and the rate of interest payable by the
Borrower for that period; or, if that is not acceptable to the Borrower; and    
15.10.3   the Agent on behalf of the Bank will negotiate with the Borrower in
good faith with a view to modifying this Agreement to provide a substitute basis
for the Loan which is financially a substantial equivalent to the basis provided
for in this Agreement.

      If, within thirty days of the giving of the notice referred to in Clause
15.10.1, the Borrower and the Agent fail to agree in writing on a substitute
basis for the Loan, the Borrower will compensate the Banks for their additional
costs or the Borrower will immediately prepay the Indebtedness. Clause 5.4 shall
apply to that prepayment if it is made on a day other than the last day of an
Interest Period.     15.11   Non-availability of currency If a Bank is for any
reason unable to obtain Dollars in the London Interbank market and is, as a
result, or as a result of any other contingency affecting the London Interbank
market, unable to advance or maintain its Commitment in Dollars, that Bank shall
give notice to the Agent and the Agent shall give notice to the Borrower and
that Bank’s obligations to make the Loan available shall immediately cease. In
that event, if all or any part of the Loan shall have been advanced by that Bank
to the Borrower, the Agent on behalf of that Bank will negotiate with the
Borrower in good faith with a view to establishing a mutually acceptable basis
for funding the Loan from an alternative source. If the Agent and the Borrower
have failed to agree in writing on a basis for funding the Loan from an
alternative source by 11.00 a.m. on the second Business Day prior to the end of
the then current Interest Period, the Borrower will (without prejudice to its
other obligations under or pursuant to this Agreement, including, without
limitation, its obligation to pay interest on the Loan, arising on the expiry of
the

63



--------------------------------------------------------------------------------



 



      then current Interest Period) prepay that Bank’s portion of the
Indebtedness to the Agent on behalf of that Bank on the expiry of the then
current Interest Period.

16   Communications

  16.1   Method Except for Communications pursuant to Clause 9, which shall be
made or given in accordance with Clause 9.20, any Communication may be given,
delivered, made or served (as the case may be) under or in relation to this
Agreement by letter or fax and shall be in the English language and sent
addressed:-

  16.1.1   in the case of the Banks or the Agent to the Agent at its address at
the head of this Agreement (fax no: +31 10 436 2957) marked for the attention
of: Doina van Tooren-Rotari; and     16.1.2   in the case of the Borrower to the
Communications Address;

      or to such other address or fax number as the Banks, the Agent or the
Borrower may designate for themselves by written notice to the others.     16.2
  Timing A Communication shall be deemed to have been duly given, delivered,
made or served to or on, and received by, the other party:-

  16.2.1   in the case of a fax when the sender receives one or more
transmission reports showing the whole of the Communication to have been
transmitted to the correct fax number;     16.2.2   if delivered to an officer
of the recipient or left at the address specified in Clause 16.1 at the time of
delivery or leaving; or     16.2.3   if posted, upon receipt.

  16.3   Indemnity The Borrower shall indemnify the Agent and each Bank against
any cost, claim, liability, loss or expense (including legal fees and any Value
Added Tax or any similar or replacement tax (if applicable)) which the Agent or
any Bank may sustain or incur as a consequence of any Communication sent by or
on behalf of the Borrower by fax not being received by its intended recipient,
or being received incomplete, or by reason of any Communication purportedly
having been sent by or on behalf of the Borrower having been sent fraudulently.

64



--------------------------------------------------------------------------------



 



  16.4   Loans Administration Form The Borrower undertakes to provide a
completed Loans Administration Form (as provided by the Agent) which, amongst
other things, shall provide the Agent with the list of authorised persons
(“Authorised Persons”) who, on behalf of the Borrower, may make information
requests or communicate generally with the Agent in relation to the ongoing
administration of the Facility by the Agent throughout the Facility Period. The
Authorised Persons shall also be the point of first contact with the Borrower
for the Agent in relation to the administration of the Facility. The list of
Authorised Persons may only be amended or varied by an Authorised Person or a
director of the Borrower.

17   General Indemnities

  17.1   Currency In the event of the Agent or a Bank receiving or recovering
any amount payable under any of the Security Documents in a currency other than
the Currency of Account, and if the amount received or recovered is insufficient
when converted into the Currency of Account at the date of receipt to satisfy in
full the amount due, the Borrower shall, on the Agent’s written demand, pay to
the Agent such further amount in the Currency of Account as is sufficient to
satisfy in full the amount due and that further amount shall be due to the Agent
on behalf of the Banks as a separate debt under this Agreement.     17.2   Costs
and expenses The Borrower will, within fourteen days of the Agent’s written
demand, reimburse the Agent on behalf of itself and the Banks for all reasonable
costs and expenses (including Value Added Tax or any similar or replacement tax
if applicable) of and incidental to:-

  17.2.1   the negotiation, preparation, execution and registration of the
Security Documents (whether or not any of the Security Documents are actually
executed or registered and whether or not all or any part of the Loan is
advanced);     17.2.2   any amendments, addenda or supplements to any of the
Security Documents (whether or not completed);     17.2.3   any other documents
which may at any time be required by any Bank or by the Agent to give effect to
any of the Security Documents or which any Bank or the Agent is entitled to call
for or obtain pursuant to any of the

65



--------------------------------------------------------------------------------



 



      Security Documents (including, without limitation, all premiums and other
sums from time to time payable by the Agent in relation to the Mortgagees’
Insurances); and

  17.2.4   the exercise of the rights, powers, discretions and remedies of the
Banks and/or the Agent under or pursuant to the Security Documents.

  17.3   Events of Default The Borrower shall indemnify the Banks and the Agent
from time to time on demand against all losses and costs incurred or sustained
by any Bank or by the Agent as a consequence of any Event of Default, including
(without limitation) any Break Costs.     17.4   Funding costs The Borrower
shall indemnify the Banks and the Agent from time to time on demand against all
losses and costs incurred or sustained by any Bank or by the Agent if, for any
reason, any Drawing is not advanced to the Borrower after the relevant Drawdown
Notice has been given to the Agent, or is advanced on a date other than that
requested in the Drawdown Notice (unless, in either case, as a result of any
default by the Agent or by any of the Banks), including (without limitation) any
Break Costs.     17.5   Protection and enforcement The Borrower shall indemnify
the Banks and the Agent from time to time on demand against all losses, costs
and liabilities which any Bank or the Agent may from time to time sustain, incur
or become liable for in or about the protection, maintenance or enforcement of
the rights conferred on the Banks and/or the Agent by the Security Documents or
in or about the exercise or purported exercise by the Banks and/or the Agent of
any of the rights, powers, discretions or remedies vested in them under or
arising out of the Security Documents, or in connection with any third party
liability claims (including but not limited to environmental or pollution
claims) including (without limitation) any losses, costs and liabilities which
any Bank or the Agent may from time to time sustain, incur or become liable for
by reason of the Banks or the Agent being mortgagees of the Vessels and/or a
lender to the Borrower, or by reason of any Bank or the Agent being deemed by
any court or authority to be an operator or controller, or in any way concerned
in the operation or control, of a Vessel.     17.6   Liabilities of Banks and
Agent The Borrower will from time to time reimburse the Banks and the Agent on
demand for all sums which any Bank or the Agent may

66



--------------------------------------------------------------------------------



 



      pay or become actually or contingently liable for on account of the
Borrower or in connection with the Vessels (whether alone or jointly or jointly
and severally with any other person) including (without limitation) all sums
which the Bank may pay or guarantees which any Bank or the Agent may give in
respect of the Insurances, any expenses incurred by any Bank or by the Agent in
connection with the maintenance or repair of any Vessel or in discharging any
lien, bond or other claim relating in any way to any Vessel, and any sums which
any Bank or the Agent may pay or guarantees which they may give to procure the
release of any Vessel from arrest or detention.

  17.7   Taxes The Borrower shall pay all Taxes to which all or any part of the
Indebtedness or any of the Security Documents may be at any time subject and
shall indemnify the Agent and the Banks on demand against all liabilities,
costs, claims and expenses resulting from any omission to pay or delay in paying
any such Taxes.

18   Miscellaneous

  18.1   Waivers No failure or delay on the part of the Agent or a Bank in
exercising any right, power, discretion or remedy under or pursuant to any of
the Security Documents, nor any actual or alleged course of dealing between the
Agent and any Bank and the Borrower, shall operate as a waiver of, or
acquiescence in, any default on the part of any Security Party, unless expressly
agreed to do so in writing by the Agent, nor shall any single or partial
exercise by the Agent or a Bank of any right, power, discretion or remedy
preclude any other or further exercise of that right, power, discretion or
remedy, or the exercise by the Agent or a Bank of any other right, power,
discretion or remedy.     18.2   No oral variations No variation or amendment of
any of the Security Documents shall be valid unless in writing and signed on
behalf of the Borrower and the Agent.     18.3   Severability If at any time any
provision of any of the Security Documents is invalid, illegal or unenforceable
in any respect that provision shall be severed from the remainder and the
validity, legality and enforceability of the remaining provisions shall not be
affected or impaired in any way.

67



--------------------------------------------------------------------------------



 



  18.4   Successors etc. The Security Documents shall be binding on the Security
Parties and on their successors and permitted transferees and assignees, and
shall inure to the benefit of the Banks and the Agent and their respective
successors, transferees and assignees. The Borrower may not assign nor transfer
any of its rights under or pursuant to any of the Security Documents without the
prior written consent of the Agent.     18.5   Further assurance If any
provision of the Security Documents shall be invalid or unenforceable in whole
or in part by reason of any present or future law or any decision of any court,
or if the documents at any time held by the Banks or by the Agent on their
behalf are considered by the Banks for any reason insufficient to carry out the
terms of this Agreement, then from time to time the Borrower will promptly, on
demand by the Agent, execute or procure the execution of such further documents
as in the reasonable opinion of the Agent are necessary to provide adequate
security for the repayment of the Indebtedness.     18.6   Other arrangements
The Banks and the Agent may, without prejudice to their rights under or pursuant
to the Security Documents, at any time and from time to time, on such terms and
conditions as they may in their discretion determine, and without notice to the
Borrower, grant time or other indulgence to, or compound with, any other person
liable (actually or contingently) to the Banks and/or the Agent in respect of
all or any part of the Indebtedness, and may release or renew negotiable
instruments and take and release securities and hold funds on realisation or
suspense account without affecting the liabilities of the Borrower or the rights
of the Banks and the Agent under or pursuant to the Security Documents.     18.7
  Advisers The Borrower irrevocably authorises the Agent, at any time and from
time to time during the Facility Period, to consult insurance advisers on any
matters relating to the Insurances, including, without limitation, the
collection of insurance claims, and from time to time to consult or retain
advisers or consultants to monitor or advise on any other claims relating to the
Vessels. Subject to such confidentiality agreements as the Borrower may
reasonably require, the Borrower will provide such advisers and consultants with
all information and documents which they may from time to time reasonably
require and will reimburse the Agent on demand for all reasonable costs and
expenses incurred by the Agent in connection with the consultation or retention
of such advisers or consultants.

68



--------------------------------------------------------------------------------



 



  18.8   Delegation The Banks and the Agent may at any time and from time to
time delegate to any person any of their rights, powers, discretions and
remedies pursuant to the Security Documents on such terms as they may consider
appropriate (including the power to sub-delegate).     18.9   Rights etc.
cumulative Every right, power, discretion and remedy conferred on the Banks
and/or the Agent under or pursuant to the Security Documents shall be cumulative
and in addition to every other right, power, discretion or remedy to which they
may at any time be entitled by law or in equity. The Banks and the Agent may
exercise each of their rights, powers, discretions and remedies as often and in
such order as they deem appropriate. The exercise or the beginning of the
exercise of any right, power, discretion or remedy shall not be interpreted as a
waiver of the right to exercise that or any other right, power, discretion or
remedy either simultaneously or subsequently.     18.10   No enquiry The Banks
and the Agent shall not be concerned to enquire into the powers of the Security
Parties or of any person purporting to act on behalf of any of the Security
Parties, even if any of the Security Parties or any such person shall have acted
in excess of their powers or if their actions shall have been irregular,
defective or informal, whether or not any Bank or the Agent had notice thereof.
    18.11   Continuing security The security constituted by the Security
Documents shall be continuing and shall not be satisfied by any intermediate
payment or satisfaction until the Indebtedness shall have been repaid in full
and neither the Banks nor the Agent shall be under any further actual or
contingent liability to any third party in relation to the Vessels, the
Insurances, Earnings or Requisition Compensation or any other matter referred to
in the Security Documents.     18.12   Security cumulative The security
constituted by the Security Documents shall be in addition to any other security
now or in the future held by the Banks or by the Agent for or in respect of all
or any part of the Indebtedness, and shall not merge with or prejudice or be
prejudiced by any such security or any other contractual or legal rights of the
Banks or the Agent, nor affected by any irregularity, defect or informality, or
by any release, exchange or variation of any such security. Section 93 of the
Law of Property Act 1925 and all provisions which the Agent considers analogous
thereto under the law of any other relevant jurisdiction shall not apply to the
security constituted by the Security Documents.

69



--------------------------------------------------------------------------------



 



  18.13   No liability Neither the Banks nor the Agent nor any agent or employee
of any Bank or of the Agent, nor any receiver and/or manager appointed by the
Agent, shall be liable for any losses which may be incurred in or about the
exercise of any of the rights, powers, discretions or remedies of the Banks
and/or the Agent under or pursuant to the Security Documents nor liable as
mortgagee in possession for any loss on realisation or for any neglect or
default of any nature for which a mortgagee in possession might otherwise be
liable except for the consequences of gross negligence or wilful misconduct.    
18.14   Rescission of payments etc. Any discharge, release or reassignment by
the Banks and/or the Agent of any of the security constituted by, or any of the
obligations of any Security Party contained in, any of the Security Documents
shall be (and be deemed always to have been) void if any act (including, without
limitation, any payment) as a result of which such discharge, release or
reassignment was given or made is subsequently wholly or partially rescinded or
avoided by operation of any law.     18.15   Subsequent Encumbrances If the
Agent receives notice of any subsequent Encumbrance (other than a Permitted
Encumbrance) affecting any Vessel or all or any part of the Insurances, Earnings
or Requisition Compensation or the Accounts, the Agent may open a new account in
its books for the Borrower. If the Agent does not open a new account, then
(unless the Agent gives written notice to the contrary to the Borrower) as from
the time of receipt by the Agent of notice of such subsequent Encumbrance, all
payments made to the Agent shall be treated as having been credited to a new
account of the Borrower and not as having been applied in reduction of the
Indebtedness.     18.16   Releases If any Bank or the Agent shall at any time
release any party from all or any part of any of the Security Documents, the
liability of any other party to the Security Documents shall not be varied or
diminished.     18.17   Discretions Unless otherwise expressly indicated, where
any Bank or the Agent is stated in the Security Documents to have a discretion
and/or where the opinion of any Bank or the Agent is referred to and/or where
the consent, agreement or approval of any Bank or the Agent is required for any
course of action, or where anything is required to be acceptable to any Bank or
the Agent, the Banks and the Agent shall have a sole, absolute and unfettered
discretion and/or may give or

70



--------------------------------------------------------------------------------



 



      withhold its consent, agreement or approval at their sole, absolute and
unfettered discretion.

  18.18   Certificates Any certificate or statement signed by an authorised
signatory of the Agent purporting to show the amount of the Indebtedness (or any
part of the Indebtedness) or any other amount referred to in any of the Security
Documents shall, save for manifest error or on any question of law, be
conclusive evidence as against the Borrower of that amount.     18.19   Survival
of representations and warranties The representations and warranties on the part
of the Borrower contained in this Agreement shall survive the execution of this
Agreement and the advance of the Loan.     18.20   Confidentiality Neither the
Agent nor any Bank shall disclose any Confidential Information to any person
without the consent of the Borrower, other than (a) to the Agent’s or such
Bank’s affiliates and their officers, directors, employees, agents and advisors
and to actual or prospective assignees and participants, and then only on a
confidential basis, (b) as required by any law, rule or regulation or judicial
process, (c) as requested or required by any governmental authority or examiner
regulating such Bank, (d) to any rating agency when required by it, provided
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Confidential Information relating to the
Security Parties received by it from such Bank, (e) in connection with any
litigation or proceeding to which the Agent or such bank or any of its
affiliates may be a party or (f) in connection with the exercise of any right or
remedy under this Agreement or any other Security Document.     18.21  
Counterparts This Agreement may be executed in any number of counterparts each
of which shall be original but which shall together constitute the same
instrument.     18.22   Contracts (Rights of Third Parties) Act 1999 No term of
this Agreement is enforceable by a person who is not a party to it.

19   Law and Jurisdiction

  19.1   Governing law This Agreement shall in all respects be governed by and
interpreted in accordance with English law.

71



--------------------------------------------------------------------------------



 



  19.2   Jurisdiction For the exclusive benefit of the Banks and the Agent, the
parties to this Agreement irrevocably agree that the courts of England are to
have jurisdiction to settle any disputes which may arise out of or in connection
with this Agreement and that any Proceedings may be brought in those courts.    
19.3   Alternative jurisdictions Nothing contained in this Clause shall limit
the right of the Banks or the Agent to commence any Proceedings against the
Borrower in any other court of competent jurisdiction nor shall the commencement
of any Proceedings against the Borrower in one or more jurisdictions preclude
the commencement of any Proceedings in any other competent jurisdiction, whether
concurrently or not.     19.4   Waiver of objections The Borrower irrevocably
waives any objection which it may now or in the future have to the laying of the
venue of any Proceedings in any court referred to in this Clause, and any claim
that those Proceedings have been brought in an inconvenient or inappropriate
forum, and irrevocably agrees that a judgment in any Proceedings commenced in
any such court shall be conclusive and binding on it and may be enforced in the
courts of any other competent jurisdiction.     19.5   Service of process
Without prejudice to the right of the Agent and the Banks to use any other
method of service permitted by law, the Borrower irrevocably agrees that any
writ, notice, judgment or other legal process shall be sufficiently served on it
if addressed to it and left at or sent by post to the Address for Service, and
in that event shall be conclusively deemed to have been served at the time of
leaving or if posted, upon receipt.

72



--------------------------------------------------------------------------------



 



IN WITNESS of which the parties to this Agreement have executed this Agreement
the day and year first before written.

             
SIGNED by
    )     /s/ Jeffrey D. Barth
duly authorised for and on behalf
    )     Jeffrey D. Barth
of GYPSUM TRANSPORTATION
    )      
LIMITED
    )      
 
           
SIGNED by Ian Mace
    )     /s/ Ian Mace
duly authorised for and on behalf
    )     Attorney-in-fact
of DVB BANK SE
    )      
(as a Bank)
    )      
 
           
SIGNED by Ian Mace
    )     /s/ Ian Mace
duly authorised for and on behalf
    )     Attorney-in-fact
of DVB BANK SE
    )      
(as Agent and Security Trustee)
    )      

73



--------------------------------------------------------------------------------



 



SCHEDULE 1
The Banks and the Commitments

     
The Banks
  The Commitments
 
   
DVB Bank SE
  US$90,000,000
Parklaan 2
   
3016BB Rotterdam
   
The Netherlands
   
 
   
Fax no: +31 10 436 2957
   
Attn: Doina van Tooren-Rotari
   

74



--------------------------------------------------------------------------------



 



SCHEDULE 2
Form of Mortgage

75



--------------------------------------------------------------------------------



 



(LOGO) [c60378c6037802.gif]
Bermuda Government
Department of Maritime Administration
THE MERCHANT SHIPPING (REGISTRATION OF SHIPS) REGULATIONS 2003
MORTGAGE OF A SHIP
to secure Account Current etc.


The mortgage reference No. (issued by the mortgagee) is:

                  SECTION 1: DETAILS OF THE SHIP    
Name of ship
    Gypsum Centennial    
Official number
    733699        
IMO number
    9228734        
Number, year and port of registry
    20/2001, Hamilton    



SECTION 2: THE MORTGAGE
Whereas there is
an account current



(State “an account current” or write in a short description)
Between
Gypsum Transportation Limited, a company incorporated in Bermuda and having its
registered office at Clarendon House, 2 Church Street, Hamilton HM 11, Bermuda



*as joint mortgagor(s) (hereinafter called “the mortgagor”)
(Give full name and address with place of business in respect of a company).
and
DVB Bank SE, an institution incorporated under the laws of Germany acting
through its place of business at Parklaan 2, 3016BB Rotterdam, The Netherlands



*as joint mortgagee(s) (hereinafter called “the mortgagee”)
(Give full name and address with place of business in respect of a company).



regulated by (i) a secured loan facility agreement dated [  ] 2008 and entered
into between (i) the Mortgagor as borrower, (2) the banks listed in Schedule 1
therein as lenders and (3) the Mortgagee acting as agent and security trustee
(which said secured loan facility agreement may from time to time be amended,
varied and/or supplemented are hereinafter called the “Loan Agreement”) and
(ii) a deed of covenants collateral to this Mortgage dated [  ] 2008
(hereinafter as the same may from time to time be amended, varied and/or
supplemented called the “Deed of Covenants”) made between (1) the Mortgagor and
(2) the Mortgagee and whereas pursuant to the Loan Agreement the Mortgagor has
agreed to execute this Mortgage for the purpose of securing payment by the
Mortgagor to the Mortgagee of all sums for the time being and from time to time
owing to the Mortgagee in the manner and at the times set forth in the Loan
Agreement and the Deed of Covenants and in order to secure the performance of
all the obligations of the Mortgagor under the Loan Agreement and the Deed of
Covenants and whereas the amount of principal and interest and any other moneys
due at any given time can be ascertained by reference to the Loan Agreement and
the Deed of Covenants and/or the books of account (or other accounting records)
of the Mortgagee.




(Describe fully the nature of the liabilities secured. You may refer to another
document.)
*Delete as necessary

         
ROSF. C203 (Rev. 04/03)
  Page 1 of 4    
Prescribed by the Minister of Transport
       

 



--------------------------------------------------------------------------------



 



                 
SECTION 2: THE MORTGAGE (continued)
         
*Complete in respect of “account current” :
    Now *I/we the mortgagor in consideration of the advance made or to be made
to *me/us by the mortgagee, bind *myself/ourselves to pay to the mortgagee the
sums for the time being due on this security whether by way of principal
interest or otherwise at the time(s) and in the manner mentioned above.        

For the purpose of better securing to the mortgagee the *sums/obligation
mentioned above. *I/we hereby mortgage to the mortgagee(s) 64/64th (sixty
four/sixty fourth) (figures and words)
Shares of which *I am/we are the owners in the ship described above and in its
appurtenances.
Lastly, *I/we for *myself/ourselves, hereby declare that *I/we have the power to
mortgage in the manner aforesaid the above-mentioned shares and that they are
free from encumbrances *save as appears by the registry of the above ship.
COMPLETE IF THE MORTGAGOR IS A COMPANY

     Executed by the mortgagor(s) as a deed on this                           
day   of                                         20                     by:
 
       
 
 
(a)   the affixing of the common seal of the mortgagor in the presence of the
following persons signing; or
   
 
 
(b)   signing by the following persons;
  (GRAPHICS) [c60378c6037804.gif]
 
       
 
  Director                                                            
                                  
 
       
 
  *Director/Secretary                                
                                            
 
       
 
  Authorised
Signatory                                                                      
*Authorised Signatory                                                     
 
       
 
  Witnessed by                                               
                                     Witness
Name                                                                   
 
       
 
  Witness Address                                        
                                       

     Note:   In Scotland — signature may be by two directors: or by a director
and the secretary of the company; or by any two persons authorized to sign and
subscribe the documents on behalf of the company.

Except in Scotland — signature may be by two directors: or by a director and the
secretary of the company; If the common seal is affixed, any special
requirements of the company’s articles about signing must be complied with.

 
FOR OFFICIAL USE ONLY:
           
Entry in Register made
      (date)       Registrar of Shipping
 
               
 
      (time)       Hamilton, Bermuda
 
                 

COMPLETE IF THE MORTGAGOR IS/ARE ONE OR MORE INDIVIDUAL
*Executed as a deed (in England or Wales) * Signed (in Scotland) *Signed, sealed
and delivered (in Northern Ireland)
on this                                          day of
                                         20                    
by the following person(s) signing as mortgagor

                   
Signature of mortgagor


         
Full name of witness(es)


               
Signature of witness(es)


               
Occupation of witness(es)


               
Address of witness(es)




               

(GRAPHICS) [c60378c6037805.gif]
(GRAPHICS) [c60378c6037806.gif]



         
ROSF. C203 (Rev. 04/03)
  Page 2 of 4    
Prescribed by the Minister of Transport
       

 



--------------------------------------------------------------------------------



 



SECTION 3: TRANSFER OF MORTGAGE
*I/we, the above-mentioned mortgagee, in consideration of
      
(Enter the sum of money or the nature of the obligation).
this day
      
(Enter “paid to *me/us,” or narrative suitable to the obligation.
by
      
(Give full name and address of the transferee, with the place of business in
respect of a company).
hereby transfer to *him/her/them the benefit of the within written security.
*Delete as necessary



COMPLETE IF THE TRANSFEROR IS A COMPANY

          Executed by the transferor as a deed on this
                            day                                         
20                     by:
 
       
 
 
(a)   the affixing of the common seal of the transferor in the presence of the
following persons signing; or
   
 
 
(b)   signing by the following persons;
  (GRAPHICS) [c60378c6037804.gif]
 
       
 
  Director                                                                      
                       
 
       
 
  *Director/Secretary                                               
                             
 
       
 
  Authorised Signatory        
                                                               *Authorised
Signatory                                                     
 
       
 
  Witnessed by                                                          
                          Witness Name                              
                                  
 
       
 
  Witness Address                                                             
                     

Note:   In Scotland — signature may be by two directors: or by a director and
the secretary of the company; or by any two persons authorized to sign and
subscribe the documents on behalf of the company.

Except in Scotland — signature may be by two directors: or by a director and the
secretary of the company; If the common seal is affixed, any special
requirements of the company’s articles about signing must be complied with.

                    FOR OFFICIAL USE ONLY:            
Entry in Register made
      (date)       Registrar of Shipping
 
             
 
      (time)       Hamilton, Bermuda
 
               



COMPLETE IF THE TRANSFEROR IS/ARE ONE OR MORE INDIVIDUAL
*Executed as a deed (in England or Wales) * Signed (in Scotland) *Signed, sealed
and delivered (in Northern Ireland)
on this                                     day of                           
              20                    by
the following person(s) signing as transferor

                    Signature of transferor

         
Full name of witness(es)


               
Signature of witness(es)


               
Occupation of witness(es)


               
Address of witness(es)




               

(GRAPHICS) [c60378c6037805.gif]



         
ROSF. C203 (Rev. 04/03)
  Page 3 of 4    
Prescribed by the Minister of Transport
       

 



--------------------------------------------------------------------------------



 



SECTION 4: DISCHARGE OF MORTGAGE

*   Received by the within-mentioned *mortgagee/transferee of the mortgage,

      
(Enter “the sum of                                           ”, or narrative
suitable to the obligation).
This within written security is now discharged.
*The within mentioned *mortgagee/transferee have agreed to discharge this within
written security and it is therefore discharged.



COMPLETE IF THE DISCHARGE IS GIVEN BY A COMPANY

          Executed by the * mortgagee/transferee as a deed on this         
                   day of                                         
20                     by:
 
       
 
 
(a)   the affixing of the common seal of the *mortgagee/transferee in the
presence of the following persons signing; or
   
 
 
(b)   signing by the following persons;
  (GRAPHICS) [c60378c6037804.gif]
 
       
 
  Director                                                              
                                  
 
       
 
  *Director/Secretary                                    
                                          
 
       
 
  Authorised Signatory                                                        
                 *Authorised Signatory                               
                       
 
       
 
  Witness                                                            
                                    Witness Name                   
                                                
 
       
 
  Witness Address                                                      
                           

Note:   In Scotland — signature may be by two directors: or by a director and
the secretary of the company; or by any two persons authorized to sign and
subscribe the documents on behalf of the company.

Except in Scotland — signature may be by two directors: or by a director and the
secretary of the company; If the common seal is affixed, any special
requirements of the company’s articles about signing must be complied with.

                    FOR OFFICIAL USE ONLY:            
Entry in Register made
      (date)       Registrar of Shipping,
 
               
 
      (time)       Hamilton, Bermuda
 
                 



COMPLETE IF THE DISCHARGE IS GIVEN BY ONE OR MORE INDIVIDUALS
*Executed as a deed (in England or Wales) * Signed (in Scotland) *Signed, sealed
and delivered (in Northern Ireland)
on this                                          day of
                                           20                      by
the following person(s) signing as *mortgagee(s)/transferee

                    Signature of *mortgagee/transferee(s)

         
Full name of witness(es)


               
Signature of witness(es)


               
Occupation of witness(es)


               
Address of witness(es)




               

(GRAPHICS) [c60378c6037805.gif]


Please send this completed form and relevant fee to the Registrar.



Department of Maritime Administration
P.O. Box HM 1628
Hamilton HM GX
Bermuda
      



         
ROSF. C203 (Rev. 04/03)
  Page 4 of 4    
Prescribed by the Minister of Transport
       

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
DATED                2008
GYPSUM TRANSPORTATION LIMITED
- and -
DVB BANK SE
 
DEED OF COVENANTS
m.v. “GYPSUM CENTENNIAL”
 
STEPHENSON HARWOOD
One St. Paul’s Churchyard
London EC4M 8SH
Tel: +44 (0)20-7329 4422
Fax: +44 (0)20-7329 7100
Ref: 819/1575/47-00986

 



--------------------------------------------------------------------------------



 



CONTENTS

                     Page   
1   Definitions and Interpretation
      2   
  
           
2   Representations and Warranties
      3   
  
           
3   Covenant to Pay and Perform
      4   
  
           
4   Mortgage and Amount Secured
      4   
  
           
5   Insurance
      5   
  
           
6   Operation and Maintenance
      10   
  
           
7   Mortgagee’s Powers
      16   
  
           
8   Ancillary Provisions
      17   
  
           
9   Receiver
      19   
  
           
10 Application of Moneys
      20   
  
           
11 Power of Attorney
      20   
  
           
12 Partial Invalidity
      21   
  
           
13 Further Assurance
      21   
  
           
14 Miscellaneous
      21   
  
           
15 Discharge of Security
      22   
  
           
16 Notices
      22   
  
           
17 Counterparts
      22   
  
           
18 Law and Jurisdiction
      22   

  



--------------------------------------------------------------------------------



 



DEED OF COVENANTS
Dated:                 2008
BETWEEN:

(1)   GYPSUM TRANSPORTATION LIMITED, a company incorporated according to the law
of Bermuda whose registered office is at Clarendon House, 2 Church Street,
Hamilton HM11, Bermuda (the “Owner”).

(2)   DVB BANK SE with its registered office in Frankfurt and acting through its
office at Parklaan 2, 3016BB Rotterdam, The Netherlands (the “Mortgagee”).

WHEREAS:

(A)   Each of the banks listed in Schedule 1 to the Loan Agreement (as defined
below) (collectively the “Lenders”) has agreed to advance to the Owner its
respective Commitment of an aggregate amount not exceeding the total of (i) the
lesser of forty million Dollars ($40,000,000) and fifty per centum (50%) of the
Market Value of Vessel A (in respect of Tranche A) and (ii) the lesser of fifty
million Dollars ($50,000,000) and fifty per centum (50%) of the Market Value of
Vessel B (in respect of Tranche B) (the “Loan”) on the terms and subject to the
conditions set out in a loan agreement dated                   2008 made between
the Owner (as borrower), the Lenders (as lenders), the Mortgagee as agent for
the Lenders (the “Agent”) and the Mortgagee as security trustee for the Lenders
(the “Security Trustee”) (the “Loan Agreement”).

(B)   Pursuant to the Loan Agreement, and as a condition precedent to the
several obligations of the Lenders to make the Loan available to the Owner, the
Owner has, amongst other things, agreed to execute and deliver in favour of the
Mortgagee as Security Trustee for the Finance Parties a first priority statutory
mortgage of all the shares in the Vessel, together with this Deed, as security
for the payment of the Indebtedness.

(C)   The Owner is the legal and beneficial owner of all the shares in the
Vessel and has executed, delivered and registered in favour of the Mortgagee a
statutory mortgage with first priority bearing the same date as this Deed over
all the shares in the Vessel (the “Mortgage”).

THIS DEED WITNESSES as follows:

 



--------------------------------------------------------------------------------



 



1   Definitions and Interpretation

  1.1   In this Deed:

      “Assigned Property” means the Insurances, the Earnings and the Requisition
Compensation.         “Indebtedness” means the aggregate from time to time of:
the amount of the Loan outstanding; all accrued and unpaid interest on the Loan;
and all other sums of any nature (together with all accrued and unpaid interest
on any of those sums) payable by the Owner to any of the Finance Parties under
all or any of the Security Documents.         “Mortgagees’ Insurances” means all
policies and contracts of mortgagees’ interest insurance, mortgagees’ additional
perils (oil pollution) insurance and any other insurance from time to time taken
out by the Mortgagee in relation to the Vessel.         “Obligatory Insurances”
means the insurances and entries referred to in Clause 5.1 and, where
applicable, those referred to in Clauses 5.2, 5.5 and/or 6.16.        
“Threshold Amount” means five hundred thousand Dollars ($500,000).        
“Vessel” means the motor vessel “GYPSUM CENTENNIAL” registered in the ownership
of the Owner under the flag of Bermuda with Official Number 733699 together with
all her engines, machinery, boats, tackle, outfit, fuels, spares, consumable and
other stores, belongings and appurtenances, whether on board or ashore,
including any which may in the future be put on board or may in the future be
intended to be used for the Vessel if on shore.

  1.2   Unless otherwise specified in this Deed, or unless the context otherwise
requires, all words and expressions defined in the Loan Agreement shall have the
same meaning when used in this Deed.

  1.3   In this Deed:

  1.3.1   words denoting the plural number include the singular and vice versa;

2



--------------------------------------------------------------------------------



 



  1.3.2   words denoting persons include corporations, partnerships,
associations of persons (whether incorporated or not) or governmental or
quasi-governmental bodies or authorities and vice versa;

  1.3.3   references to Clauses are references to clauses of this Deed;

  1.3.4   references to this Deed include the recitals to this Deed;

  1.3.5   the headings and contents page(s) are for the purpose of reference
only, have no legal or other significance, and shall be ignored in the
interpretation of this Deed;

  1.3.6   references to any document (including, without limitation, to any of
the Security Documents) are, unless the context otherwise requires, references
to that document as amended, supplemented, novated or replaced from time to
time;

  1.3.7   references to statutes or provisions of statutes are references to
those statutes, or those provisions, as from time to time amended, replaced or
re-enacted; and

  1.3.8   references to any Finance Party include its successors, transferees
and assignees.

  1.4   In the Mortgage:

  1.4.1   references to “interest” means interest covenanted to be paid in
accordance with Clauses 3, 5.15 and 8.4;

  1.4.2   references to “principal” means all other sums of money for the time
being comprised in the Indebtedness; and

  1.4.3   the expression “the sums for the time being due on this security”
means the whole of the Indebtedness.

2   Representations and Warranties       The Owner represents and warrants to
the Mortgagee that:

3



--------------------------------------------------------------------------------



 



  2.1   it is not necessary to ensure the legality, validity, enforceability or
admissibility in evidence of the Mortgage or this Deed that either of them be
filed, recorded or enrolled with any governmental authority or agency or stamped
with any stamp or similar transaction tax, except for the registration of the
Mortgage with the Registrar of Ships (or equivalent official) at the Vessel’s
port of registry; and

  2.2   it is the sole legal and beneficial owner of all the shares in the
Vessel and (with the exception of the Mortgage, this Deed, crew’s wages and
Permitted Encumbrances) the Vessel is free from any Encumbrance and is not under
arrest or in the possession of any person (other than her master and crew) who
may become entitled to assert a maritime or possessory lien on her; and

  2.3   the Vessel is insured and classed in accordance with the requirements of
this Deed.

3   Covenant to Pay and Perform       The Owner agrees to pay to the Finance
Parties all moneys comprised in the Indebtedness and to perform all its other
obligations arising out of the Security Documents as and when the same shall be
due for payment or performance.

4   Mortgage and Amount Secured

  4.1   In order to secure the payment of the Indebtedness and the performance
by the Owner of all its other obligations under or arising out of the Security
Documents the Owner, by the Mortgage and this Deed, mortgages and charges the
Vessel to the Mortgagee as security agent for the Finance Parties with full
title guarantee.

  4.2   The security constituted by the Mortgage and this Deed shall be
continuing and shall not be satisfied by any intermediate payment or
satisfaction until the Indebtedness shall have been paid in full and none of the
Finance Parties shall be under any further actual or contingent liability to any
third party in relation to the Vessel, the Assigned Property or any other matter
referred to in the Security Documents. The security constituted by the Mortgage
and this Deed shall be in addition to any other security now or in the future
held by any of the Finance Parties for or in respect of the Indebtedness, and
shall not merge with or prejudice or be prejudiced by any such security or any
other contractual or legal rights of any of the Finance Parties nor be affected
by any irregularity, defect or informality or by any release, exchange or
variation of any such security. Section 93 of the Law

4



--------------------------------------------------------------------------------



 



      of Property Act 1925, or any provision which the Mortgagee considers
analogous to that provision under the law of any other relevant jurisdiction,
shall not apply to the security constituted by the Mortgage and/or this Deed.

5   Insurance

  5.1   The Owner covenants to ensure at its own expense throughout the Facility
Period that:

  5.1.1   the Vessel remains insured against marine risks and war risks on an
agreed value basis for an amount which is the greater from time to time of
(a) her full market value and (b) an amount which (when aggregated with the
amounts for which any other vessels providing first priority security for the
Indebtedness are insured for such risks) equals one hundred and twenty per cent
(120%) of the amount of the Loan outstanding; and

  5.1.2   the Vessel remains entered in a protection and indemnity association
in both P&I and FD&D, or remains otherwise insured against protection and
indemnity risks and liabilities (including, without limitation, protection and
indemnity war risks); and

  5.1.3   the Vessel remains insured against oil pollution caused by the Vessel
for not less than one billion Dollars ($1,000,000,000) unless that risk is
covered to the satisfaction of the Mortgagee by the Vessel’s protection and
indemnity entry or insurance.

  5.2   The Mortgagee agrees that, if and for so long as the Vessel may be laid
up with notification to the Mortgagee, the Owner may at its own expense take out
port risk insurance on the Vessel in place of hull and machinery insurance.

  5.3   The Owner undertakes to place the Obligatory Insurances in such markets,
in such currency, on such terms and conditions, and with such brokers,
underwriters and associations as the Mortgagee shall have previously approved in
writing. The Owner shall not alter the terms of any of the Obligatory Insurances
such that coverage is reduced nor allow any person other than the Managers and
any entity that is part of the Group to be co-assured under any of the
Obligatory Insurances without the prior written consent of the Mortgagee which
consent will not be unreasonably withheld, and will supply the Mortgagee from
time to time on request

5



--------------------------------------------------------------------------------



 



      with such information as the Mortgagee may in its reasonable discretion
require with regard to the Obligatory Insurances and the brokers, underwriters
or associations through or with which the Obligatory Insurances are placed.

  5.4   The Owner undertakes duly and punctually to pay all premiums, calls and
contributions, and all other sums at any time payable in connection with the
Obligatory Insurances, and, at its own expense, to arrange and provide any
guarantees from time to time required by any protection and indemnity or war
risks association. From time to time at the Mortgagee’s request, the Owner will
provide the Mortgagee with evidence satisfactory to the Mortgagee that such
premiums, calls, contributions and other sums have been duly and punctually
paid; that any such guarantees have been duly given; and that all declarations
and notices required by the terms of any of the Obligatory Insurances to be made
or given by or on behalf of the Owner to brokers, underwriters or associations
have been duly and punctually made or given.

  5.5   The Owner will comply in all respects with all terms and conditions of
the Obligatory Insurances and will make all such declarations to brokers,
underwriters and associations as may be required to enable the Vessel to operate
in accordance with the terms and conditions of the Obligatory Insurances. The
Owner will not do, nor permit to be done, any act, nor make, nor permit to be
made, any omission, as a result of which any of the Obligatory Insurances may
become liable to be suspended, cancelled or avoided, or may become
unenforceable, or as a result of which any sums payable under or in connection
with any of the Obligatory Insurances may be reduced or become liable to be
repaid or rescinded in whole or in part. In particular, but without limitation,
the Owner will not permit the Vessel to be employed other than in conformity
with the Obligatory Insurances without first taking out additional insurance
cover in respect of that employment, and the Owner will promptly notify the
Mortgagee of any new requirement imposed by any broker, underwriter or
association in relation to any of the Obligatory Insurances. This notification
shall not include notices of cancellation to amend War Risk Navigation Limits.

  5.6   The Owner will, no later than fourteen days (or, in the case of war
risks, no later than seven days), before the expiry of any of the Obligatory
Insurances renew them

6



--------------------------------------------------------------------------------



 



      and shall promptly give the Mortgagee such details of those renewals as
the Mortgagee may require.

  5.7   The Mortgagee shall be at liberty to take out Mortgagees’ Insurances in
relation to the Vessel for such amounts and on such terms and conditions as the
Mortgagee may from time to time decide, and the Owner shall from time to time on
demand reimburse the Mortgagee for all costs, premiums and expenses paid or
incurred by the Mortgagee in connection with any Mortgagees’ Insurances. All
Mortgagees’ Insurances shall be placed with brokers and clubs on terms
reasonably acceptable to the Owner

  5.8   The Owner shall deliver to the Mortgagee copies of all policies,
certificates of entry and other documents relating to the Insurances (including,
without limitation, receipts for premiums, calls or contributions) requested by
the Mortgagee and shall procure that letters of undertaking in such form as the
Mortgagee may reasonably approve shall be issued to the Mortgagee by the brokers
through which the Insurances are placed (or, in the case of protection and
indemnity or war risks associations, by their managers).

  5.9   The Owner shall promptly provide the Mortgagee with full information
regarding any casualty or other accident or damage to the Vessel which in the
reasonable opinion of the Owner is in excess of the Threshold Amount.

  5.10   The Owner agrees that, at any time after the occurrence and during the
continuation of an Event of Default, the Mortgagee shall be entitled to collect,
sue for, recover and give a good discharge for all claims in respect of any of
the Insurances; to pay collecting brokers the customary commission on all sums
collected in respect of those claims; to compromise all such claims or refer
them to arbitration or any other form of judicial or non-judicial determination;
and otherwise to deal with such claims in such manner as the Mortgagee shall in
its discretion think fit.

  5.11   Whether or not an Event of Default shall have occurred or be
continuing, the proceeds of any claim under any of the Insurances in respect of
a Total Loss shall be paid to the Mortgagee and applied by the Mortgagee in
accordance with Clause 10.

7



--------------------------------------------------------------------------------



 



  5.12   In the event of any claim in respect of any of the Insurances (other
than in respect of a Total Loss or a claim less than the Threshold Amount), if
the Owner shall fail to reach agreement with any of the brokers, underwriters or
associations for the restoration of the Vessel, or for payment to third parties,
within such time as the Mortgagee may reasonably stipulate, the Mortgagee shall
be entitled, if an Event of Default has occurred and is continuing, to require
payment to itself with respect to hull and machinery claims, and with respect to
protection and indemnity claims, to the person entitled thereto or to other
parties if and when designated by the Mortgagee.

      In the event of any dispute arising between the Owner and any broker,
underwriter or association with respect to any obligation to make any payment in
an amount greater than the Threshold Amount to the Owner or to the Mortgagee
under or in connection with any of the Insurances, or with respect to the amount
of any such payment relating to a claim in excess of the Threshold Amount, the
Mortgagee shall be entitled, but after a reasonable time frame set by the
Mortgagee and after which still no agreement is achieved, to settle that dispute
with participation of the Owner with the broker, underwriter or association
concerned. Any such settlement shall be binding on the Owner.

  5.13   The Mortgagee agrees that any amounts which may become due under any
protection and indemnity entry or insurance shall be paid to the Owner to
reimburse the Owner for, and in discharge of, the loss, damage or expense in
respect of which they shall have become due, unless, at the time the amount in
question becomes due, an Event of Default shall have occurred and be continuing,
in which event the Mortgagee shall be entitled to receive the amounts in
question and to apply them either in reduction of the Indebtedness or, at the
option of the Mortgagee, to the discharge of the liability in respect of which
they were paid.

  5.14   The Owner shall not settle, compromise or abandon any claim under or in
connection with any of the Insurances (other than a claim of less than the
Threshold Amount arising other than from a Total Loss) without the prior written
consent of the Mortgagee, which consent will not be unreasonably withheld or
delayed.

  5.15   If the Owner fails to effect or keep in force the Obligatory
Insurances, the Mortgagee may (but shall not be obliged to) effect and/or keep
in force such insurances on the Vessel and such entries in protection and
indemnity or war risks

8



--------------------------------------------------------------------------------



 



      associations as the Mortgagee in its discretion considers desirable, and
the Mortgagee may (but shall not be obliged to) pay any unpaid premiums, calls
or contributions. The Owner will reimburse the Mortgagee from time to time on
demand for all such premiums, calls or contributions paid by the Mortgagee,
together with interest at the Default Rate from the date of payment by the
Mortgagee until the date of reimbursement.

  5.16   The Owner shall comply strictly with the requirements of any
legislation relating to pollution or protection of the environment which may
from time to time be applicable to the Vessel in any jurisdiction in which the
Vessel shall trade and in particular (if the Vessel is to trade in the United
States of America and Exclusive Economic Zone (as defined in the Act)) the Owner
shall comply strictly with the requirements of the United States Oil Pollution
Act 1990 (the “Act”). Before any such trade is commenced and during the entire
period during which such trade is carried on, the Owner shall:

  5.16.1   pay any additional premiums required to maintain protection and
indemnity cover for oil pollution in amounts of up to one billion Dollars
($1,000,000,000); and

  5.16.2   make all such quarterly or other voyage declarations as may from time
to time be required by the Vessel’s protection and indemnity association in
order to maintain such cover, and promptly deliver to the Mortgagee copies of
such declarations; and

  5.16.3   submit the Vessel to such additional periodic, classification,
structural or other surveys which may be required by the Vessel’s protection and
indemnity insurers to maintain cover for such trade and promptly deliver to the
Mortgagee copies of reports made in respect of such surveys; and

  5.16.4   implement any recommendations contained in the reports issued
following the surveys referred to in Clause 5.16.3 within the relevant time
limits, and provide evidence satisfactory to the Mortgagee that the protection
and indemnity insurers are satisfied that this has been done; and

  5.16.5   in addition to the foregoing (if such trade is in the United States
of America and Exclusive Economic Zone):

9



--------------------------------------------------------------------------------



 



  (aa)   obtain and retain a certificate of financial responsibility under the
Act in form and substance satisfactory to the United States Coast Guard and
provide the Mortgagee with a copy; and

  (bb)   procure that the protection and indemnity insurances do not contain a
US Trading Exclusion Clause or any other analogous provision and provide the
Mortgagee with evidence that this is so; and

  (cc)   comply strictly with any operational or structural regulations issued
from time to time by any relevant authorities under any act or convention
relating to oil pollution so that at all times the Vessel falls within the
provisions which limit strict liability under that act for oil pollution.

  5.17   The Mortgagee agrees and covenants that after an Event of Default has
been cured or remedied and provided that (i) no other Event of Default has
occurred and is continuing and/or (ii) the Finance Parties have not exercised
their nights under clause 12.1 of the Loan Agreement, that it will promptly
rescind any and all notices given to any broker, underwriter or association to
make all insurance payments to the Mortgagee.

6   Operation and Maintenance       The Owner covenants with the Mortgagee:

  6.1   to keep the Vessel seaworthy and in a state of repair and in compliance
with the requirements from time to time of all applicable laws, conventions and
regulations and of her insurers; and

  6.2   to maintain the registration of the Vessel under its current flag or a
flag approved by the Mortgagee; to effect and maintain registration of the
Mortgage at the Vessel’s ship registry; and not cause nor permit to be done any
act or omission as a result of which either of those registrations might be
defeated or imperilled; and

  6.3   to maintain the Vessel in a condition entitling the Vessel to the
highest class applicable to vessels of her type with a classification society as
required by the Loan Agreement and free of recommendations affecting class; and

10



--------------------------------------------------------------------------------



 



  6.4   to comply in all material respects with all laws, conventions and
regulations applicable to the Owner or to the Vessel and to carry on board the
Vessel all certificates and other documents which may from time to time be
required to evidence such compliance; and

  6.5   not without the prior written consent of the Mortgagee, which consent
will not be unreasonably withheld or delayed, to make, nor permit nor cause to
be made, any material change in the structure, type or speed of the Vessel; and

  6.6   to procure that all repairs to the Vessel or replacements of parts or
equipment of the Vessel are effected in such a way as not to materially diminish
the value of the Vessel and with replacement parts or equipment the property of
the Owner and free of all Encumbrances (other than Permitted Encumbrances, the
Mortgage and this Deed); and

  6.7   to permit the Mortgagee and all persons appointed by the Mortgagee to
board the Vessel from time to time during the Facility Period to inspect the
Vessel’s state and condition, upon reasonable advance notice and without
interfering with the Vessel’s operation and, if the Vessel shall not be in a
state and condition which complies with the requirements of this Deed, after
giving to the Owner reasonably detailed notice of the noncompliance and a
reasonable opportunity to complete required repairs to effect such repairs as
shall in the opinion of the Mortgagee be desirable to ensure such compliance,
without prejudice to the Mortgagee’s other rights under or pursuant to the
Mortgage or this Deed; and

  6.8   promptly to notify the Mortgagee of any arrest or detention of the
Vessel, and to cause the Vessel to be released from arrest or detention as
quickly as possible, and in any event within fourteen days from the date of
arrest or detention, and promptly to notify the Mortgagee in the same manner of
the release of the Vessel; and

  6.9   from time to time on request of the Mortgagee to produce to the
Mortgagee written evidence satisfactory to the Mortgagee confirming that the
master and crew of the Vessel have no claims for wages beyond the ordinary
arrears and that the master has no claim for disbursements other than those
properly incurred by him in the ordinary course of trading of the Vessel; and

11



--------------------------------------------------------------------------------



 



  6.10   not during the Facility Period to sell, agree to sell, or otherwise
dispose of, or agree to dispose of, any shares in the Vessel unless the Owner
complies with clause 5.6 of the Loan Agreement; and

  6.11   not during the Facility Period to change the name of the Vessel without
notice to the Mortgagee; and

  6.12   in the event of any requisition or seizure of the Vessel, to take all
lawful and reasonable steps to recover possession of the Vessel as soon as it is
entitled to do so; and

  6.13   to give to the Mortgagee from time to time during the Facility Period
on request such information as the Mortgagee may reasonably require with regard
to the Vessel’s employment, position and state of repair and, on the Mortgagee’s
reasonable request, to supply the Mortgagee with copies of all charterparties
and other contracts of employment relating to the Vessel; and

  6.14   to comply with all requirements from time to time of the Vessel’s
classification society and to give to the Mortgagee from time to time during the
Facility Period on request copies of all classification certificates of the
Vessel and reports of surveys required by the Vessel’s classification society
(the Owner by its execution of this Deed irrevocably authorising the Mortgagee
to obtain such information and documents from the Vessel’s classification
society as the Mortgagee may from time to time require), and to notify the
Mortgagee promptly of any requirement or recommendation imposed by the Vessel’s
classification society; and

  6.15   not during hostilities (whether or not a state of war shall formally
have been declared and including, without limitation, any civil war) to permit
the Vessel to be employed in carrying any goods which may be declared to be
contraband of war or which may render the Vessel liable to confiscation,
seizure, detention or destruction, nor to permit the Vessel to enter any area
which is declared a war zone by any governmental authority or by the Vessel’s
insurers unless the Mortgagee shall have consented to that employment or voyage
in writing, which consent (if given) shall be conditional on the Owner effecting
at its own expense such additional insurances as the Mortgagee shall consider
necessary or desirable and, if required by the Mortgagee, specifically assigning
those insurances to the Mortgagee by such documents as the Mortgagee may
require; and

12



--------------------------------------------------------------------------------



 



  6.16   not without the prior written consent of the Mortgagee to let the
Vessel on any demise charter or on any time charter, consecutive voyage charter
or other contract of employment which (inclusive of any extension option) is
capable of exceeding twelve months nor to employ the Vessel in any way which
might impair the security created by the Security Documents; and

  6.17   not without the prior written consent of the Mortgagee to enter into
any agreement or arrangement for sharing the Earnings; and

  6.18   duly to perform (unless prevented by force majeure), and to take all
necessary steps to enforce the performance by charterers and shippers of all
material provisions of charterparties and other contracts of employment and all
bills of lading and other contracts relating to the Vessel; and

  6.19   not following the occurrence and during the continuation of an Event of
Default to let the Vessel on charter or renew or extend any charter or other
contract of employment of the Vessel, nor agree to do so, without the prior
written consent of the Mortgagee; and

  6.20   to pay and discharge when due from time to time all taxes, levies,
duties, fines and penalties imposed on the Vessel or the Earnings, or on the
Owner, its income, profits, capital gains or any of its property, except those
amounts that are being contested in good faith by appropriate proceedings and
where the Owner has set aside sufficient reserves therefor, and where the
failure to pay such amounts would not reasonably be expected to result in a
Material Adverse Effect; and

  6.21   not at any time during the Facility Period without the prior written
consent of the Mortgagee (and then subject to such conditions as the Mortgagee
may reasonably impose) to create nor grant nor permit to exist any Encumbrance
over the Vessel or any share in the Vessel or any of the Assigned Property other
than any Permitted Encumbrances existing from time to time; and

  6.22   to notify the Mortgagee promptly after the Owner becomes aware of any
legal proceedings or arbitration involving the Vessel or the Owner where the
amount claimed by any party (ignoring any counterclaim or defence of set-off)
exceeds or may reasonably be expected to exceed the Threshold Amount; and

13



--------------------------------------------------------------------------------



 



  6.23   not without the prior written consent of the Mortgagee to put the
Vessel into the possession of any person for the purpose of work or repairs
estimated to cost more than the Threshold Amount (except for repairs the cost of
which is recoverable under the Insurances, except for applicable deductibles,
and in respect of which the insurers have agreed to make payment in accordance
with any applicable loss payable clause); and

  6.24   to keep proper books of account in respect of the Vessel and the
Earnings and as and when reasonably required by the Mortgagee to make such books
available for inspection on behalf of the Mortgagee provided there shall be no
disruption or interference to the Owner’s business or operations; and

  6.25   not without the prior written consent of the Mortgagee, which consent
will not be unreasonably withheld or delayed, to appoint anyone as commercial or
technical managers of the Vessel, nor to terminate nor materially vary the
arrangements for the commercial or technical management of the Vessel, nor to
permit the commercial or technical management of the Vessel to be sub-contracted
or delegated to any third party; and

  6.26   to take all reasonable precautions to prevent any infringements by the
Owner of any anti drug legislation in any jurisdiction in which the Vessel shall
trade and in particular (if the Vessel is to trade in the United States of
America) to take all reasonable precautions to prevent any infringements of the
Anti-Drug Abuse Act of 1986 of the United States of America and for this
purpose, if required, to enter into a “Carrier Initiative Agreement” with the
United States’ Customs Service and, if required, to procure that the same or a
similar agreement is maintained in full force and effect and that the Owner’s
obligations under that agreement are performed in all material respects in
respect of the Vessel; and

  6.27   to comply, or procure that the operator of the Vessel will comply in
all material respects, with the International Management Code for the Safe
Management of Ships and for Pollution Prevention adopted by the International
Maritime Organisation (as the same may be amended from time to time) (the “ISM
Code”) or any replacement of the ISM Code and in particular, without limitation,
to:

14



--------------------------------------------------------------------------------



 



  6.27.1   procure that the Vessel remains for the duration of the Facility
Period subject to a safety management system developed and implemented in
accordance with the ISM Code;

  6.27.2   maintain for the Vessel throughout the Facility Period a valid and
current safety management certificate issued under paragraph 13.7 of the ISM
Code (“SMC”) and provide a copy to the Mortgagee;

  6.27.3   procure that the company responsible for the Vessel’s compliance with
the ISM Code under paragraph 1.1.2 of the ISM Code (“ISM Company”) maintains
throughout the Facility Period a valid and current Document of Compliance issued
for the ISM Company under paragraph 13.2 of the ISM Code (“DOC”) and provide a
copy to the Mortgagee; and

  6.27.4   notify the Mortgagee promptly in writing of any actual or threatened
withdrawal, suspension, cancellation or modification of the SMC of the Vessel or
of the DOC of the ISM Company; and

  6.28   to comply in relation to the Vessel with the International Ship and
Port Facility Security Code adopted by the International Maritime Organisation
(as the same may be amended from time to time) (the “ISPS Code”) or any
replacement of the ISPS Code and in particular, without limitation, to:

  6.28.1   procure that the Vessel and the company responsible for the Vessel’s
compliance with the ISPS Code comply with the ISPS Code;

  6.28.2   maintain for the Vessel throughout the Facility Period a valid and
current International Ship Security Certificate issued under the ISPS Code
(“ISSC”) and provide a copy to the Mortgagee;

  6.28.3   notify the Mortgagee immediately in writing of any actual or
threatened withdrawal, suspension, cancellation or modification of the ISSC; and

  6.29   to comply in relation to the Vessel with Annex VI (Regulations for the
Prevention of Air Pollution from Ships) to the International Convention for the
Prevention of Pollution from Ships 1973 (as modified in 1978 and 1997) (as the
same may be amended from time to time) (“Annex VI”) or any replacement of Annex
VI and in particular, without limitation, to:

15



--------------------------------------------------------------------------------



 



  6.29.1   procure that the Vessel’s master and crew are familiar with, and that
the Vessel complies with, Annex VI; and

  6.29.2   maintain for the Vessel throughout the Facility Period a valid and
current International Air Pollution Prevention Certificate issued under Annex VI
(“IAPPC”) and provide a copy to the Mortgagee; and

  6.29.3   notify the Mortgagee promptly in writing of any actual or threatened
withdrawal, suspension, cancellation or modification of the IAPPC.

7   Mortgagee’s Powers

  7.1   If an Event of Default shall occur and be continuing, and the Agent
shall demand payment of all or any part of the Indebtedness, the security
constituted by the Mortgage and this Deed shall become immediately enforceable
and the Mortgagee shall be entitled to exercise all or any of the rights,
powers, discretions and remedies vested in the Mortgagee by this Clause without
any requirement for any court order or declaration that an Event of Default has
occurred. The Mortgagee’s right to exercise those rights, powers, discretions
and remedies shall be in addition to and without prejudice to all other rights,
powers, discretions and remedies to which it may be entitled, whether by statute
or otherwise. The Mortgagee shall be entitled to exercise its rights, powers,
discretions and remedies, and whether or not any previous default shall have
been waived, and in particular without the limitations contained in Section 103
of the Law of Property Act 1925 or any statutory provision which the Mortgagee
considers analogous to that section under the law of any other relevant
jurisdiction.

  7.2   In the circumstances described in Clause 7.1, the Mortgagee shall be
entitled (but not obliged) to:

  7.2.1   take possession of the Vessel wherever she may be; and/or

  7.2.2   discharge the master and crew of the Vessel and employ a new master
and crew; and/or

  7.2.3   navigate the Vessel to such places as the Mortgagee may decide or
detain or lay up the Vessel; and/or

16



--------------------------------------------------------------------------------



 



  7.2.4   in the name of the Mortgagee or the name of the Owner, demand, sue
for, receive and give a good receipt for all sums due to the Owner in connection
with the Vessel and, in the name of the Mortgagee or the name of the Owner or
the name of the Vessel, commence such legal proceedings as it may consider
appropriate, or conduct the defence of any legal proceedings commenced against
the Vessel or the Owner in its capacity as owner of the Vessel; and/or

  7.2.5   sell or dispose of all or any shares in the Vessel either by private
treaty or auction, on such terms as the Mortgagee shall think fit (including
deferred payment terms and with or without the benefit of any charterparty or
other contract of employment), with the power to make a loan on such terms as
the Mortgagee may decide to any prospective purchaser to assist in the purchase
of the Vessel, and the power to postpone any sale, without being liable for any
loss caused by any such sale or the postponement of any such sale; and/or

  7.2.6   replace or repair any part of the Vessel or alter her to suit the
Mortgagee’s requirements and put her through all appropriate surveys; and/or

  7.2.7   employ agents, servants and others on such terms as the Mortgagee may
in its discretion determine; and/or

  7.2.8   charter or load the Vessel on such terms and for the carriage of such
cargoes as the Mortgagee may in its discretion determine.

  7.3   For the avoidance of doubt, if the Mortgagee takes any action or enters
into or completes any transaction pursuant to Clause 7.2 after an Event of
Default has been remedied, that action or transaction shall not be affected by
the remedying of the Event of Default.

8   Ancillary Provisions

  8.1   In connection with the exercise of its rights, powers, discretions and
remedies under Clause 7 or otherwise as mortgagee of the Vessel, the Mortgagee
shall have power to buy in, rescind or vary any contract for sale of the Vessel
and generally to do all things in connection with the sale of the Vessel as it
shall think fit.

17



--------------------------------------------------------------------------------



 



  8.2   On any sale of the Vessel by the Mortgagee, the purchaser shall not be
bound to enquire whether the Mortgagee’s power of sale has become exercisable or
whether its exercise has become expedient, and the purchaser shall not be
affected by any notice that the sale was or may have been irregular in any way.
The receipt of the Mortgagee for any amounts paid to it shall be a complete
discharge to the purchaser who shall not be concerned with the application of
the payment or be answerable for any misapplication. As regards any purchaser,
any such sale shall be deemed to be within the power of sale conferred on the
Mortgagee by this Deed and at law and any remedy of the Owner in respect of any
irregularity or impropriety shall be in damages only.

  8.3   If the Mortgagee takes possession of the Vessel and until sale the
Mortgagee shall be entitled to deal with the Vessel in all respects as if it
were the owner of the Vessel.

  8.4   The Mortgagee shall be entitled to recover from the Owner on demand all
losses, expenses, payments and disbursements incurred by the Mortgagee in or
about or incidental to the exercise by it of any of its rights, powers,
discretions and remedies under Clause 7 or otherwise as mortgagee of the Vessel
together with interest at the Default Rate.

  8.5   No failure to exercise, nor any delay in exercising, on the part of the
Mortgagee, any right or remedy under Clause 7 or otherwise as mortgagee of the
Vessel shall operate as a waiver, nor shall any single or partial exercise of
any right or remedy prevent any further or other exercise or the exercise of any
other right or remedy. The rights and remedies provided in this Deed are
cumulative and not exclusive of any rights or remedies provided by law.

  8.6   The Mortgagee may at any time and from time to time delegate to any
person all or any of its rights, powers, discretions and remedies pursuant to
the Security Documents on such terms as the Mortgagee may consider appropriate
(including the power to sub-delegate).

  8.7   Every right, power, discretion and remedy conferred on the Mortgagee
under or pursuant to the Security Documents shall be cumulative and in addition
to every other right, power, discretion or remedy to which the Mortgagee may at
any time be

18



--------------------------------------------------------------------------------



 



      entitled by law or in equity. The Mortgagee may exercise each of its
rights, powers, discretions and remedies as often and in such order as it deems
appropriate.

  8.8   Neither the Mortgagee nor any agent or employee of the Mortgagee shall
be liable for any losses which may be incurred in or about the exercise of any
of the rights, powers, discretions or remedies of the Mortgagee under or
pursuant to the Mortgage or this Deed, nor liable as mortgagee in possession for
any loss on realisation or for any neglect or default of any nature for which a
mortgagee in possession might otherwise be liable other than any loss resulting
from the wilful misconduct or gross negligence of the Mortgagee.

9   Receiver

  9.1   At any time after the occurrence and during the continuation of an Event
of Default the Mortgagee may (but shall not be obliged to) appoint any person to
be receiver and/or manager of the Vessel and/or any of the Assigned Property.

  9.2   The appointment of a receiver and/or manager by the Mortgagee may be
made in writing under the hand of any authorised signatory of the Mortgagee.

  9.3   The Mortgagee shall have the power to authorise any joint receiver
and/or manager to exercise any or all of his powers independently of any other
joint receiver and/or manager.

  9.4   The Mortgagee may at any time and from time to time remove any receiver
and/or manager from office and appoint a replacement.

  9.5   The Mortgagee shall have the power from time to time to fix the
remuneration of any receiver and/or manager on the basis of charging from time
to time adopted by him or his firm and any receiver and/or manager shall not be
limited to any maximum amount or rate specified by law.

  9.6   Any receiver and/or manager appointed pursuant to this Clause shall be
the agent of the Owner and the Owner shall be solely responsible for his acts
and defaults and for the payment of his remuneration.

  9.7   Any receiver and/or manager appointed pursuant to this Clause shall have
all the powers provided for in Schedule 1 of the Insolvency Act 1986 without
restriction, and in particular without the restrictions contained in Section 103
of the Law of

19



--------------------------------------------------------------------------------



 



      Property Act 1925 or any other statutory or other restriction which the
Mortgagee may consider analogous under the laws of any other jurisdiction.    
9.8   Without limitation, any receiver and/or manager shall have power on behalf
of the Owner (and at the Owner’s expense) to do or omit to do anything which the
Owner could do or omit to do in relation to the Vessel or any of the Assigned
Property and may exercise all or any of the rights, powers, discretions and
remedies conferred on the Mortgagee by the Security Documents or at law.     9.9
  No receiver and/or manager shall be liable as mortgagee in possession to
account or be liable for any loss on realisation of, or any default of any
nature in connection with, the Vessel or any of the Assigned Property or the
exercise of any of the rights, powers, discretions and remedies vested in the
receiver and/or manager by virtue of the Security Documents or at law.

10   Application of Moneys       All amounts received by the Mortgagee arising
from the exercise by the Mortgagee of its rights, powers, discretions and
remedies under or pursuant to the Mortgage and this Deed (including, without
limitation, all amounts received by the Mortgagee in connection with the taking
possession and/or sale of the Vessel, any chartering or other use of the Vessel
by the Mortgagee, and any claims for damages or claims on any insurance received
by the Mortgagee while in possession of or while chartering or using the Vessel)
shall, unless otherwise agreed by the Mortgagee or otherwise expressly provided
in the Loan Agreement, be applied by the Mortgagee in or towards satisfaction,
or by way of retention on account, of the Indebtedness, in accordance with
clause 12.3 of the Loan Agreement.   11   Power of Attorney

  11.1   The Owner by way of security irrevocably appoints the Mortgagee and any
receiver and/or manager appointed by the Mortgagee severally to be its attorney
(with unlimited power of substitution and delegation) with power (in the name of
the Owner or otherwise) to do all acts which the Owner could do in connection
with the Vessel or the Assigned Property including, without limitation, to
execute and deliver a bill of sale transferring title in the Vessel to a third
party and to give a good receipt for any purchase price.

20



--------------------------------------------------------------------------------



 



  11.2   The Mortgagee agrees that it will not, nor permit any receiver and/or
manager appointed by it to, exercise any of its powers as attorney of the Owner
unless an Event of Default shall have occurred and be continuing, but the
exercise of any such powers by the Mortgagee shall not put any person dealing
with the Mortgagee on enquiry as to whether an Event of Default has occurred.  
  11.3   The exercise by the Mortgagee or by any receiver and/or manager of any
of their powers as attorney of the Owner shall be conclusive evidence (as
between the Mortgagee and any third party) of their right to do so.

12   Partial Invalidity       If, at any time, any provision of the Mortgage or
this Deed is or becomes illegal, invalid or unenforceable in any respect under
any law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction will in any way be affected or
impaired.   13   Further Assurance       The Owner agrees that from time to time
on the written request of the Mortgagee it will promptly execute and deliver to
the Mortgagee all further documents which the Mortgagee may require for the
purpose of perfecting or protecting the security intended to be created by the
Mortgage and this Deed.   14   Miscellaneous

  14.1   In the event of there being any conflict between this Deed and the Loan
Agreement, the Loan Agreement shall prevail.     14.2   All the covenants and
agreements of the Owner in this Deed shall bind the Owner and its successors and
permitted assignees and shall inure to the benefit of the Finance Parties and
their respective successors, transferees and assignees.     14.3   The
representations and warranties on the part of the Owner contained in this Deed
shall survive the execution of the Mortgage and this Deed and the registration
of the Mortgage.

21



--------------------------------------------------------------------------------



 



  14.4   The rights of the Mortgagee under the Mortgage and this Deed shall not
be affected by any change in the constitution of the Owner or by the
liquidation, bankruptcy or insolvency of the Owner.     14.5   No variation or
amendment of this Deed shall be valid unless in writing and signed on behalf of
the Owner and the Mortgagee.     14.6   Other than the Finance Parties, a person
who is not a party to this Deed has no right under the Contracts (Rights of
Third Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Deed.

15   Discharge of Security

  15.1   Following the expiry of the Facility Period the Mortgagee will, at the
cost of and on the request of the Owner, promptly execute and deliver to the
Owner a discharge, release or reassignment of the Mortgage.     15.2   Any
discharge, release or reassignment by the Mortgagee of any of the security
constituted by, or any of the obligations of the Owner contained in, any of the
Security Documents shall be (and be deemed always to have been) void if any act
(including, without limitation, any payment) as a result of which such
discharge, release or reassignment was given or made is subsequently wholly or
partially rescinded or avoided by operation of any law.

16   Notices       The provisions of clause 16 of the Loan Agreement shall apply
(mutatis mutandis) to this Deed as if it were set out in full with references to
this Deed substituted for references to the Loan Agreement.   17   Counterparts
      This Deed may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Deed.   18   Law and Jurisdiction

  18.1   This Deed shall in all respects be governed by and interpreted in
accordance with English law.

22



--------------------------------------------------------------------------------



 



  18.2   For the exclusive benefit of the Mortgagee, the Owner irrevocably
agrees that the courts of England are to have jurisdiction to settle any
disputes which may arise out of or in connection with this Deed and that any
proceedings may be brought in those courts.     18.3   Nothing contained in this
Clause shall limit the right of the Mortgagee to commence any proceedings
against the Owner in any other court of competent jurisdiction nor shall the
commencement of any proceedings against the Owner in one or more jurisdictions
preclude the commencement of any proceedings in any other jurisdiction, whether
concurrently or not.     18.4   The Mortgagee shall in addition have the right
to arrest and take action against the Vessel and/or any other vessel for the
time being belonging to the Owner wherever it or they may be, for which purpose
the Owner irrevocably agrees that any claim form, notice, judgment or other
legal process may be served on the Owner in the manner set out in Clause 18.6 or
on the Vessel or on the master (or anyone acting as the master) of the Vessel or
of the vessel against which the action is taken, which shall be deemed good
service on the Owner, the Vessel or such other vessel for all purposes.     18.5
  The Owner irrevocably waives any objection which it may now or in the future
have to the laying of the venue of any proceedings in any court referred to in
this Clause and any claim that those proceedings have been brought in an
inconvenient or inappropriate forum, and irrevocably agrees that a judgment in
any proceedings commenced in any such court shall be conclusive and binding on
it and may be enforced in the courts of any other jurisdiction.     18.6  
Without prejudice to any other mode of service allowed under any relevant law,
the Owner:

  18.6.1   irrevocably appoints USG (U.K.) Ltd, 1 Swan Road, South West
Industrial Estate, Peterlee, County Durham, SR8 2HS, Attention: Secretary, as
its agent for service of process in relation to any proceedings before the
English courts; and     18.6.2   agrees that failure by a process agent to
notify the Owner of the process will not invalidate the proceedings concerned.

23



--------------------------------------------------------------------------------



 



IN WITNESS of which this Deed has been duly executed and delivered the day and
year first before written.

         
SIGNED SEALED and DELIVERED
    )  
as a DEED
    )  
by GYPSUM TRANSPORTATION
    )  
LIMITED
    )  
acting by
    )  
 
    )  
its duly authorised
    )  
 
    )  
in the presence of:
    )  
 
       
 
       
SIGNED and DELIVERED
    )  
as a DEED
    )  
by DVB BANK SE
    )  
acting by
    )  
 
    )  
its duly authorised
    )  
 
    )  
in the presence of:
    )  

24



--------------------------------------------------------------------------------



 



SCHEDULE 3
Form of Assignment

76



--------------------------------------------------------------------------------



 



EXECUTION VERSION
DATED                                2008
GYPSUM TRANSPORTATION LIMITED
— to —
DVB BANK SE
 
DEED OF ASSIGNMENT
m.v. “GYPSUM CENTENNIAL”
 
STEPHENSON HARWOOD
One, St. Paul’s Churchyard
London EC4M 8SH
Tel: 020 7329 4422
Fax: 020 7329 7100
Ref: 819/1575/47-00986

 



--------------------------------------------------------------------------------



 



CONTENTS
Page

         
1  Definitions and Interpretation
    2  
 
       
2  Covenant to Pay and Perform
    4  
 
       
3  Assignment
    4  
 
       
4  Ancillary Provisions
    6  
 
       
5  Application of Moneys
    6  
 
       
6  Power of Attorney
    7  
 
       
7  Partial Invalidity
    7  
 
       
8  Further Assurance
    7  
 
       
9  Miscellaneous
    7  
 
       
10  Re-Assignment
    8  
 
       
11  Notices
    8  
 
       
12  Counterparts
    8  
 
       
13  Law and Jurisdiction
    8  
 
       
APPENDIX A
    11  
 
       
APPENDIX B
    12  
 
       
APPENDIX C
    13  
 
       
APPENDIX D
    15  
 
       
Acknowledgement
    17  

 



--------------------------------------------------------------------------------



 



DEED OF ASSIGNMENT
Dated:       2008
BY:

(1)   GYPSUM TRANSPORTATION LIMITED, a company incorporated according to the law
of Bermuda whose registered office is at Clarendon House, 2 Church Street,
Hamilton HM11, Bermuda (the “Owner”)

IN FAVOUR OF:

(2)   DVB BANK SE with its registered office in Frankfurt and acting through its
office at Parklaan 2, 3016BB Rotterdam, The Netherlands (the “Assignee”).

WHEREAS:

(A)   Each of the banks listed in Schedule 1 to the Loan Agreement (as defined
below) (collectively the “Banks”) has agreed to advance to the Owner its
respective Commitment of an aggregate amount not exceeding the total of (i) the
lesser of forty million Dollars ($40,000,000) and fifty per centum (50%) of the
Market Value of Vessel A (in respect of Tranche A) and (ii) the lesser of fifty
million Dollars ($50,000,000) and fifty per centum (50%) of the Market Value of
Vessel B (in respect of Tranche B) (the “Loan”) on the terms and subject to the
conditions set out in a loan agreement dated                 2008 made between
the Owner (as borrower), the Banks (as lenders), and the Assignee as agent and
security trustee for the Banks (the “Loan Agreement”).

(B)   Pursuant to the Loan Agreement, and as a condition precedent to the
several obligations of the Banks to make the Loan available to the Owner, the
Owner has, amongst other things, agreed to execute and deliver in favour of the
Assignee as security trustee for the Finance Parties a first priority statutory
mortgage of the Owner’s Bermuda flag vessel m.v. “GYPSUM CENTENNIAL” (the
“Vessel” and together with the m.v. “GYPSUM INTEGRITY” the “Vessels”) together
with a collateral deed of covenants (together the “Mortgage”) and this Deed as
security for the payment of the Indebtedness.

(C)   The Owner is the legal and beneficial owner of the Vessel and the Assigned
Property and has executed the Mortgage on the same date as this Deed.

THIS DEED WITNESSES as follows:

 



--------------------------------------------------------------------------------



 



1   Definitions and Interpretation

  1.1   In this Deed:         “Assigned Property” means the Insurances, the
Earnings and the Requisition Compensation and the CoA Rights.         “CoAs”
means each of:-

  (a)   the contract of affreightment commencing as of January 1, 2008 made
between the Borrower and United States Gypsum Company;     (b)   the contract of
affreightment dated 30 October 2007 made between the Borrower and Public Service
of New Hampshire Company;     (c)   the contract of affreightment dated 18 April
2008 made between the Borrower and Mt. Tom Generating Co. LLC; and     (d)   any
future contracts of affreightment to be entered into by the Borrower in respect
of the Vessel

      (each a “COA”).

      “CoA Rights” means all of the rights of the Borrower under or pursuant to
the CoAs.         “Earnings” means all hires, freights, pool income and other
sums payable to or for the account of the Owner in respect of the Vessel
including (without limitation) all payments under the CoAs remuneration for
salvage and towage services, demurrage and detention moneys, contributions in
general average, compensation in respect of any requisition for hire, and
damages and other payments (whether awarded by any court or arbitral tribunal or
by agreement or otherwise) for breach, termination or variation of any contract
for the operation, employment or use of the Vessel.         “Finance Parties”
means the Assignee and the Banks and “Finance Party” means any one of them.    
    “Indebtedness” means the Loan; all other sums of any nature (together with
all interest on any of those sums) which from time to time may be payable by the
Owner to the Banks or to the Assignee pursuant to the Security Documents; any

2



--------------------------------------------------------------------------------



 



      damages payable as a result of any breach by the Owner of any of the
Security Documents; and any damages or other sums payable as a result of any of
the obligations of the Owner under or pursuant to any of the Security Documents
being disclaimed by a liquidator or any other person, or, where the context
permits, the amount thereof for the time being outstanding.         “Insurances”
means all policies and contracts of insurance (including all entries in
protection and indemnity or war risks associations) which are from time to time
taken out or entered into in respect of or in connection with the Vessel or her
increased value or the Earnings and (where the context permits) all benefits
under such contracts and policies, including all claims of any nature and
returns of premium.         “Requisition Compensation” means all compensation or
other money which may from time to time be payable to the Owner as a result of
the Vessel being requisitioned for title or in any other way compulsorily
acquired (other than by way of requisition for hire).         “Security
Documents” means the Loan Agreement, the Mortgages, the Assignments, the
Guarantee, the Account Security Deed, the Managers’ Undertakings or (where the
context permits) any one or more of them, and any other agreement or document
which may at any time be executed by any person as security for the payment of
all or any part of the Indebtedness.

  1.2   Unless otherwise specified in this Deed, or unless the context otherwise
requires, all words and expressions defined in the Loan Agreement shall have the
same meaning when used in this Deed.     1.3   In this Deed:

  1.3.1   words denoting the plural number include the singular and vice versa;
    1.3.2   words denoting persons include corporations, partnerships,
associations of persons (whether incorporated or not) or governmental or
quasi-governmental bodies or authorities and vice versa;     1.3.3   references
to Clauses are references to clauses of this Deed;     1.3.4   references to
this Deed include the recitals to this Deed;

3



--------------------------------------------------------------------------------



 



  1.3.5   the headings and contents page(s) are for the purpose of reference
only, have no legal or other significance, and shall be ignored in the
interpretation of this Deed;     1.3.6   references to any document (including,
without limitation, to any of the Security Documents) are, unless the context
otherwise requires, references to that document as amended, supplemented,
novated or replaced from time to time;     1.3.7   references to statutes or
provisions of statutes are references to those statutes, or those provisions, as
from time to time amended, replaced or re-enacted; and     1.3.8   references to
any Finance Party include its successors, transferees and assignees.

2   Covenant to Pay and Perform       The Owner agrees to pay to the Finance
Parties all moneys comprised in the Indebtedness and to perform all its other
obligations arising out of the Security Documents as and when the same shall be
due for payment or performance.   3   Assignment

  3.1   In order to secure the payment of the Indebtedness and the performance
by the Owner of all its other obligations under or arising out of the Security
Documents the Owner with full title guarantee assigns and agrees to assign
absolutely and unconditionally to the Assignee as security trustee for the
Finance Parties all the Owner’s right, title and interest, present and future,
in and to the Assigned Property.     3.2   The Owner warrants that it has not
disposed of, nor created or permitted any Encumbrance or other third party right
to arise on or over, any of the Assigned Property other than Permitted
Encumbrances.     3.3   The Owner undertakes:

  3.3.1   immediately following the execution of this Deed and at any other time
reasonably required by the Assignee during the Facility Period, to give written
notice (materially in the form set out in Appendix A or in such other

4



--------------------------------------------------------------------------------



 



      form as the Assignee may require) to the underwriters (or, in the case of
entries in protection and indemnity or war risks associations or clubs, to the
managers of those associations or clubs) of the assignment of the Insurances
contained in this Deed; and     3.3.2   immediately following the execution of
this Deed and at any other time required by the Assignee during the Facility
Period, to give to the Assignee a written authority (materially in the form set
out in Appendix B or in such other form as the Assignee may require) addressed
to the managers of each protection and indemnity or war risks association or
club in which the Vessel is entered irrevocably authorising those managers to
give to the Assignee or its agents such information and documents relating to
the entry of the Vessel in the association or club as the Assignee may from time
to time reasonably require; and     3.3.3   to procure that a loss payable
clause materially in the form set out in Appendix C (or in such other form as
the Assignee may approve) or, in the case of entries in a protection and
indemnity association, a note of the Assignee’s interest in such form as the
Assignee may approve, shall be endorsed on or attached to the policies, cover
notes or certificates of entry relating to the Insurances and that letters of
undertaking in such form as the Assignee may approve shall be issued to the
Assignee by the brokers through whom the Insurances are placed (or, in the case
of entries in protection and indemnity or war risks associations, by their
managers); and     3.3.4   immediately following the execution of this Deed in
respect of the existing COAs and immediately following the execution of any
future COAs to give written notice (materially in the form of Appendix D or in
such other form as the Assignee may require) to the counterparties to each CoA
of the assignment of the Earnings contained in this Deed, and to procure the
acknowledgement of that notice by such counterparties in the manner provided in
the notice; and     3.3.5   from time to time immediately on the written request
of the Assignee to give such further written notice in such form as the Assignee
shall reasonably require of the assignment of the Earnings and/or the
Requisition Compensation contained in this Deed.

5



--------------------------------------------------------------------------------



 



4   Ancillary Provisions

  4.1   The Owner undertakes to reimburse the Assignee on demand for all
reasonable sums which the Assignee may from time to time pay or become liable
for in or about the protection, maintenance or enforcement of the rights created
in favour of the Assignee by this Deed or in or about the exercise by the
Assignee of any of the powers vested in it under or pursuant to this Deed,
together in each case with interest at the Default Rate from the date when those
sums were paid by the Assignee until the date of actual receipt, before or after
any relevant judgment, and to keep the Assignee fully and effectually
indemnified from and against all actions, losses, claims, proceedings, costs,
demands and liabilities which the Assignee may suffer or incur under or in
connection with the Assigned Property, except when due to the Assignee’s wilful
misconduct or gross negligence.     4.2   Notwithstanding the assignments
contained in this Deed, the Assignee shall not be obliged to make any enquiry as
to the nature or sufficiency of any payment received by it under or in
connection with this Deed nor to make any claim or take any other action to
collect any money or to enforce any rights or benefits assigned to the Assignee
by this Deed or to which the Assignee may at any time be entitled under or
pursuant to this Deed.     4.3   The Owner shall remain liable to perform all
the obligations assumed by it in relation to the Assigned Property and the
Assignee shall be under no obligation of any kind in respect of the Assigned
Property nor under any liability in the event of any failure by the Owner to
perform, or breach by the Owner of, any of those obligations.     4.4   The
Owner undertakes to hold the original copies of any and all documents in
connection with any of the Assigned Property to the order of the Assignee.

5   Application of Moneys

  5.1   The benefits and proceeds of any of the Insurances shall be distributed
in accordance with the terms of any relevant loss payable clause referred to in
Clause 3.3.3.     5.2   Subject to Clause 5.1, the benefits and proceeds of any
of the Assigned Property shall, unless otherwise agreed by the Assignee or
otherwise expressly provided in

6



--------------------------------------------------------------------------------



 



      the Loan Agreement, be applied by the Assignee in or towards satisfaction,
or by way of retention on account, of the Indebtedness, in such manner as the
Assignee may in its discretion determine.

6   Power of Attorney       So far as may be necessary to give effect to this
Deed the Owner hereby irrevocably appoints the Assignee its attorney (with
unlimited power of substitution and delegation) for the purpose of doing in the
name of the Owner all acts which the Owner could do in relation to the Assigned
Property. Such power of attorney shall only be exercisable during the
continuance of an Event of Default. The Assignee shall advise the Owner of the
exercise of such power of attorney pursuant to this Clause, promptly following
the exercise of such power of attorney.   7   Partial Invalidity       If, at
any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.   8   Further
Assurance       The Owner agrees that from time to time on the written request
of the Assignee it will immediately execute and deliver to the Assignee all
further documents which the Assignee may reasonably require for the purpose of
obtaining the full benefits of this Deed.   9   Miscellaneous

  9.1   In the event of there being any conflict between this Deed and the Loan
Agreement or the Mortgage, the Loan Agreement or the Mortgage (as the case may
be) shall prevail.     9.2   All the covenants and agreements of the Owner in
this Deed shall bind the Owner and its successors and permitted assignees and
shall inure to the benefit of the Finance Parties and their respective
successors, transferees and assignees.     9.3   The representations and
warranties on the part of the Owner contained in this Deed shall survive the
execution of this Deed.

7



--------------------------------------------------------------------------------



 



  9.4   The rights of the Assignee under this Deed shall not be affected by any
change in the constitution of the Owner or by the liquidation, bankruptcy or
insolvency of the Owner.     9.5   No variation or amendment of this Deed shall
be valid unless in writing and signed on behalf of the Owner and the Assignee.  
  9.6   Other than the Finance Parties, a person who is not a party to this Deed
has no right under the Contracts (Rights of Third Parties) Act 1999 to enforce
or to enjoy the benefit of any term of this Deed.

10   Re-Assignment       Following the expiry of the Facility Period the
Assignee will, at the cost of and on the request of the Owner, promptly execute
and deliver a re-assignment to the Owner of the Assigned Property, to the extent
then still subsisting and capable of re-assignment.   11   Notices       The
provisions of clause 16 of the Loan Agreement shall (mutatis mutandis) apply to
this Deed as if it were set out in full with references to this Deed substituted
for references to the Loan Agreement.   12   Counterparts       This Deed may be
executed in any number of counterparts, and this has the same effect as if the
signatures on the counterparts were on a single copy of this Deed.   13   Law
and Jurisdiction

  13.1   This Deed shall in all respects be governed by and interpreted in
accordance with English law.     13.2   For the exclusive benefit of the
Assignee, the Owner irrevocably agrees that the courts of England are to have
jurisdiction to settle any disputes which may arise out of or in connection with
this Deed and that any proceedings may be brought in those courts.     13.3  
Nothing contained in this Clause shall limit the right of the Assignee to
commence any proceedings against the Owner in any other court of competent
jurisdiction nor

8



--------------------------------------------------------------------------------



 



      shall the commencement of any proceedings against the Owner in one or more
jurisdictions preclude the commencement of any proceedings in any other
jurisdiction, whether concurrently or not.     13.4   The Owner irrevocably
waives any objection which it may now or in the future have to the laying of the
venue of any proceedings in any court referred to in this Clause and any claim
that those proceedings have been brought in an inconvenient or inappropriate
forum, and irrevocably agrees that a judgment in any proceedings commenced in
any such court shall be conclusive and binding on it and may be enforced in the
courts of any other jurisdiction.     13.5   Without prejudice to any other mode
of service allowed under any relevant law, the Owner:

  13.5.1   irrevocably appoints USG (U.K.) Ltd, 1 Swan Road, South West
Industrial Estate, Peterlee, County Durham, SR8 2HS, Attention: Secretary, as
its agent for service of process in relation to any proceedings before the
English courts; and     13.5.2   agrees that failure by a process agent to
notify the Owner of the process will not invalidate the proceedings concerned.

9



--------------------------------------------------------------------------------



 



IN WITNESS of which this Deed has been duly executed and delivered the day and
year first before written.

         
SIGNED and DELIVERED
    )  
as a DEED
    )  
by GYPSUM TRANSPORTATION
    )  
LIMITED
    )  
acting by
    )  
 
    )  
its duly authorised
    )  
 
    )  
in the presence of:
    )  
 
       
SIGNED and DELIVERED
    )  
as a DEED
    )  
by DVB BANK SE
    )  
acting by
    )  
 
    )  
its duly authorised
    )  
 
    )  
in the presence of:
    )  

10



--------------------------------------------------------------------------------



 



APPENDIX A
NOTICE OF ASSIGNMENT
(For attachment by way of endorsement to all policies, contracts and cover
notes)
We, Gypsum Transportation Limited of Clarendon House, 2 Church Street, Hamilton
HM11, Bermuda, the owner of the m.v. “Gypsum Centennial” (the “Vessel”) GIVE
NOTICE that, by an assignment in writing dated                  2008, we
assigned to DVB Bank SE with its registered office in Frankfurt, acting through
its office at Parklaan 2, 3016BB Rotterdam, The Netherlands (as security trustee
for itself and others) all our right, title and interest in and to all
insurances effected or to be effected in respect of the Vessel, including the
insurances constituted by the policy on which this notice is endorsed, and
including all money payable and to become payable thereunder or in connection
therewith (including return of premiums).

            Signed:         For and on behalf of
Gypsum Transportation Limited
   

Dated:             2008

11



--------------------------------------------------------------------------------



 



APPENDIX B
To:    Willis
We, Gypsum Transportation Limited of Clarendon House, 2 Church Street, Hamilton
HM11, Bermuda, the owner of the m.v. “Gypsum Centennial” (the “Vessel”)
irrevocably authorise you to disclose to DVB Bank SE (the “Assignee”) or its
agents all information and documents relating to the entry of the Vessel in
[name of association or club] as the Assignee or its agents may from time to
time require.
Please note that this authority may not be varied or revoked without the prior
written consent of the Assignee.

            Signed:         For and on behalf of
Gypsum Transportation Limited     

Dated:             2008

12



--------------------------------------------------------------------------------



 



APPENDIX C
Loss Payable Clause
It is noted that, by an assignment in writing collateral to a first priority
statutory mortgage and deed of covenants both dated                          
2008 (together the “Mortgage”), Gypsum Transportation Limited of Clarendon
House, 2 Church Street, Hamilton HM11, Bermuda (the “Owner”), owner of the
vessel m.v. “GYPSUM CENTENNIAL” (the “Vessel”), assigned absolutely to DVB Bank
SE with its registered office in Frankfurt, acting through its office at
Parklaan 2, 3016BB Rotterdam, The Netherlands (as security trustee for itself
and others) (the “Mortgagee”) this policy and all benefits of this policy,
including all claims of any nature (including return of premiums) under this
policy.
Claims payable under this policy in respect of a total or constructive total or
an arranged or agreed or compromised total loss or unrepaired damage and all
claims which (in the opinion of the Mortgagee) are analogous thereto shall be
payable to the Mortgagee up to the Mortgagee’s mortgage interest.
Subject thereto, all other claims, unless and until underwriters have received
notice from the Mortgagee of an event of default under the Mortgage, in which
event all claims under this policy shall be payable directly to the Mortgagee up
to the Mortgagee’s mortgage interest, shall be payable as follows:

(i)   a claim in respect of any one casualty where the aggregate claim against
all insurers does not exceed FIVE HUNDRED THOUSAND UNITED STATES DOLLARS
(US$500,000) or the equivalent in any other currency, prior to adjustment for
any franchise or deductible under the terms of the policy, shall be paid
directly to the Owner for the repair, salvage or other charges involved or as a
reimbursement if the Owner has fully repaired the damage and paid all of the
salvage or other charges;   (ii)   a claim in respect of any one casualty where
the aggregate claim against all insurers exceeds FIVE HUNDRED THOUSAND UNITED
STATES DOLLARS (US$500,000) or the equivalent in any other currency prior to
adjustment for any franchise or deductible under the terms of the policy, shall,
subject to the prior written consent of the Mortgagee, be paid to the Owner as
and when the Vessel is restored to her former state and condition and the
liability in respect of which the insurance loss is payable is discharged, and
provided that the insurers may with such consent make payment on account of
repairs in the course of being effected, but, in the absence of such prior
written consent shall be payable directly to the Mortgagee up to the Mortgagee’s
mortgage interest.

13



--------------------------------------------------------------------------------



 



APPENDIX D
Notice of Assignment of Contract of Affreightment
To:
Dear Sirs
We hereby notify you that we have assigned in favour of DVB Bank SE (the
“Lender”) pursuant to an assignment of created by us in favour of the Lender
dated                                2008, as security for a loan made to us,
all our right, title and interest in and to the Contract of Affreightment made
between ourselves and yourselves dated [                ] (the “Contract”)
including all monies payable by you to us in respect of the Contract.
With effect from the date you receive this notice:

(a)   all payments to be made by you to us under or in respect of the Contract
should be made to our account number [                     ] held with
[                     ] or as the Lender may otherwise specify in writing from
time to time;   (b)   we remain liable to perform all the obligations assumed by
us under the Contract;   (c)   no changes may be made to the Contract and no
rights of termination may be exercised by us without the reasonable consent of
the Lender; and   (d)   you are hereby authorised and instructed to provide to
the Lender such information relating to the Contract as the Lender may request
and to send to it copies of all notices issued by you under the Contract, and to
provide us with copies of such request and notices.

These instructions may not be revoked or varied without the prior written
consent of the Lender.
Please acknowledge receipt of this notice by signing and returning the enclosed
copy of this notice to the Lender at Parklaan 2, 3016BB Rotterdam, The
Netherlands.

14



--------------------------------------------------------------------------------



 



Yours faithfully

            For and on behalf of
GYPSUM TRANSPORTATION LIMITED
       

Date:           2008

15



--------------------------------------------------------------------------------



 



Acknowledgement
of Assignment of Contract of Affreightment

To:  (i)     DVB Bank SE (the “Lender”)     (ii)   Gypsum Transportation Limited
(the “Company”)

We acknowledge receipt of the notice set out above and confirm that:

(a)   we shall comply with the terms of the notice;   (b)   we have not received
notice of any other interest in respect of the Contract;   (c)   no amendment,
waiver or release of any right, interest or benefit under the Contract shall be
effective without the prior written consent of the Lender;   (d)   we shall not
exercise any right to terminate the Contract or enforce any of our rights unless
we have given 30 days’ prior written notice to the Lender of the proposed
exercise or enforcement;   (e)   no default by the Company of any of the terms
of the Contract shall be deemed to have occurred until the expiry of 30 days
after the date notice of that default is given to the Lender with details of the
steps required to remedy that default;   (f)   we consent to the assignment
reflected in the notice; and   [(g)    we waive the requirement that the Lender
as assignee assume in writing the obligations of the Company as assignor under
the Contract, as required pursuant to paragraph 27 of the Contact and confirm
that we may look only to the Company for performance under the Contract] [COA
dated 1 January 2008 only.]

This acknowledgement shall be governed by English law and is executed and
delivered as a deed.

16



--------------------------------------------------------------------------------



 



          For and on behalf of
[                                     ]
         

Date:            2008

17



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of Managers’ Undertaking

77



--------------------------------------------------------------------------------



 



To:    DVB BANK SE
Parklaan 2
3016BB Rotterdam
The Netherlands

2008
Dear Sirs
m.v. “GYPSUM CENTENNIAL” (the “Vessel”)
We refer to a loan agreement dated                      2008 (hereinafter as the
same may from time to time be as amended, supplemented, novated or replaced
called the “Loan Agreement”) made between the owner of the Vessel, Gypsum
Transportation Limited (the “Owner”), as borrower, the banks listed in
Schedule 1 to the Loan Agreement (the “Lenders”) as lenders and yourselves as
agent and security trustee for the Lenders (the “Agent”), whereby the Lenders
have agreed to make available to the Owner a loan of up to the lesser of ninety
million Dollars ($90,000,000) and fifty per cent of the Market Value of the
Vessels. The Lenders, the Agent and their respective successors, transferees and
assignees are together called the “Finance Parties”.
It was a condition of the Loan Agreement that we would give you this letter in
your capacity as the Agent. We therefore agree and undertake with you that,
unless otherwise agreed by you, we will remain the commercial and technical
managers of the Vessel and will not, without your prior written consent,
sub-contract or delegate the commercial or technical management of the Vessel to
any third party.
We also agree and undertake with you that we will not without your prior written
consent, following your notifying us in writing that an Event of Default has
occurred under the Loan Agreement and for so long as any moneys remain owing to
any of the Finance Parties under the Loan Agreement:

(a)   demand or accept payment in whole or in part of any moneys owing to us by
the Owner in relation to our appointment as manager of the Vessel or under any
agreement entered into by us with the Owner providing for such appointment; or

 



--------------------------------------------------------------------------------



 



(b)   take any steps to enforce our rights to recover any moneys owing to us by
the Owner and more particularly (but without limitation) take or issue any
judicial or other legal proceedings against the Owner or any of its property or
assets (including, but without limitation, the Vessel or any share or interest
in the Vessel); or   (c)   prove in the liquidation or other dissolution of the
Owner in competition with any of the Finance Parties.

Any notice to be sent to us in connection with this letter should be sent to us
at ([telex no.                 ] fax no.                      ).
This letter shall be governed by and construed in accordance with English law
and for the exclusive benefit of the Finance Parties we hereby submit to the
jurisdiction of the English courts. We hereby irrevocably appoint USG (U.K.)
Limited, 1 Swan Road, South West Industrial Estate, Peterlee, County Durham, SR8
2HS as our agent to accept service of all proceedings hereunder on our behalf.
Yours faithfully

          BELTSHIP MANAGEMENT LIMITED
      Signed:        Name:       Title:
   

In the presence of:

2



--------------------------------------------------------------------------------



 



SCHEDULE 5
Form of Compliance Certificate
To:    DVB Bank SE (as agent and security trustee)
Dear Sirs
We refer to the loan agreement dated [            ] (the “Agreement”) made
between (inter alia) yourselves and ourselves. Words and expressions defined in
the Agreement shall bear the same meanings when used herein.
We hereby certify, as at [            ], that

1.   Our Value Adjusted Total Assets are [            ];
Our Value Adjusted Total Liabilities are [            ]; and our
Market Adjusted Net Worth is therefore [            ].   2.   Our Borrowings are
[            ]; and our
Value Adjusted Equity is [            ].
Our ratio of Borrowings to Value Adjusted Equity is therefore [            ].  
3.   Our Cash Reserves are [            ].   4.   Our EBITDA is [            ];
and our
Debt Service is [            ].
Our ratio of EBITDA to Debt Service is therefore [            ].   5.   The
current Valuations of the Vessels show an aggregate value of [            ].

As such, we are in compliance with each of the covenants set out in Clause
10.2.2 and 10.3 of the Agreement.

78



--------------------------------------------------------------------------------



 



We further confirm that the charters or contracts of affreightment under which
the Vessels operate, which are of twelve months duration or more, are as
follows:-
[Brief details to be inserted]
Yours faithfully
For and on behalf of
Gypsum Transportation Limited

79



--------------------------------------------------------------------------------



 



APPENDIX A
Form of Drawdown Notice
To:     DVB Bank SE
From:     Gypsum Transportation Limited
[Date]
Dear Sirs,
Drawdown Notice
     We refer to the Loan Agreement dated         2008 made between, amongst
others, ourselves and yourselves (“the Agreement”).
     Words and phrases defined in the Agreement have the same meaning when used
in this Drawdown Notice.
     Pursuant to Clause 2.2 of the Agreement, we irrevocably request that you
advance a Drawing of [                ] to us on           200    , which is a
Business Day, by paying the amount of the Drawing to [                ].
     We warrant that the representations and warranties contained in Clause 4 of
the Agreement are true and correct at the date of this Drawdown Notice and will
be true and correct on          200    ; that no Event of Default nor Potential
Event of Default has occurred and is continuing, and that no Event of Default or
Potential Event of Default will result from the advance of the Drawing requested
in this Drawdown Notice.
     We select the period of [   ] months as the first Interest Period.
Yours faithfully
 
For and on behalf of
Gypsum Transportation Limited

80



--------------------------------------------------------------------------------



 



APPENDIX B
Form of Transfer Certificate
To:    DVB BANK SE
TRANSFER CERTIFICATE
This transfer certificate relates to a secured loan facility agreement (as from
time to time amended, varied, supplemented or novated “the Loan Agreement”)
dated             2008, on the terms and subject to the conditions of which a
secured loan facility was made available to Gypsum Transportation Limited as
borrower, by a syndicate of banks on whose behalf you act as agent and security
trustee.

1   Terms defined in the Loan Agreement shall, unless otherwise expressly
indicated, have the same meaning when used in this certificate. The terms
“Transferor” and “Transferee” are defined in the schedule to this certificate.  
2   The Transferor:-

  2.1   confirms that the details in the Schedule under the heading
“Transferor’s Commitment” accurately summarise its Commitment; and     2.2  
requests the Transferee to accept by way of novation the transfer to the
Transferee of the amount of the Transferor’s Commitment specified in the
Schedule by counter-signing and delivering this certificate to the Agent at its
address for Communications specified in the Loan Agreement.

3   The Transferee requests the Agent to accept this certificate as being
delivered to the Agent pursuant to and for the purposes of clause 14.4 of the
Loan Agreement so as to take effect in accordance with the terms of that clause
on the Transfer Date specified in the Schedule.   4   The Agent (on its own
behalf and on behalf of each of the Borrowers and each of the Banks other than
the Transferor) confirms its acceptance of this certificate for the purposes of
clause 14.4 of the Loan Agreement.   5   The Transferee confirms that:-

  5.1   it has received a copy of the Loan Agreement together with all other
information which it has required in connection with this transaction;     5.2  
it has not relied and will not in the future rely on the Transferor or any other
party to the Loan Agreement to check or enquire on its behalf into the legality,
validity, effectiveness, adequacy, accuracy or completeness of any such
information; and     5.3   it has not relied and will not in the future rely on
the Transferor or any other party to the Loan Agreement to keep under review on
its behalf the financial condition, creditworthiness, condition, affairs, status
or nature of any of the Security Parties.

6   Execution of this certificate by the Transferee constitutes its
representation to the Transferor and to all other parties to the Loan Agreement
that it has the power to become a

81



--------------------------------------------------------------------------------



 



    party to the Loan Agreement as a Bank on the terms of the Loan Agreement and
has taken all steps to authorise execution and delivery of this certificate.   7
  The Transferee undertakes with the Transferor and each of the other parties to
the Loan Agreement that it will perform in accordance with their terms all those
obligations which by the terms of the Loan Agreement will be assumed by it after
delivery of this certificate to the Agent and the satisfaction of any conditions
subject to which this certificate is expressed to take effect.   8   The
Transferor makes no representation or warranty and assumes no responsibility
with respect to the legality, validity, effectiveness, adequacy or
enforceability of any of the Security Documents or any document relating to any
of the Security Documents, and assumes no responsibility for the financial
condition of any of the Security Parties or for the performance and observance
by the Security Parties of any of their obligations under any of the Security
Documents or any document relating to any of the Security Documents and any
conditions and warranties implied by law are expressly excluded.   9   The
Transferee acknowledges that nothing in this certificate or in the Loan
Agreement shall oblige the Transferor to:-

  9.1   accept a re-transfer from the Transferee of the whole or any part of the
rights, benefits and/or obligations transferred pursuant to this certificate; or
    9.2   support any losses directly or indirectly sustained or incurred by the
Transferee for any reason including, without limitation, the non-performance by
any party to any of the Security Documents of any obligations under any of the
Security Documents.

10   The address and fax number of the Transferee for the purposes of clause
9.20 of the Loan Agreement are set out in the Schedule.   11   This certificate
may be executed in any number of counterparts each of which shall be original
but which shall together constitute the same instrument.   12   This certificate
shall be governed by and interpreted in accordance with English law.   13   The
Transferee represents and warrants, for the benefit of the Borrower and the
Guarantor, that no part of the funds to be used by the Transferee to acquire its
interest in the Loan shall constitute assets of an employee pension plan.   14  
The Transferee attaches hereto the form (if any) required by Clause 15.6 of the
Loan Agreement.

THE SCHEDULE

1   Transferor:   2   Transferee:   3   Transfer Date (not earlier that the
fifth Business Day after the date of delivery of the Transfer Certificate to the
Agent):   4   Transferor’s Commitment:   5   Amount transferred:

82



--------------------------------------------------------------------------------



 



6   Transferee’s address and fax number for the purposes of clause 9.20 of the
Loan Agreement:

     
[name of Transferor]
  [name of Transferee]
 
   
By:
  By:
 
   
Date:
  Date:

DVB BANK SE as Agent
for and on behalf of itself, the Borrower and each of the Banks (other than the
Transferor)
By:
Date:

83



--------------------------------------------------------------------------------



 



APPENDIX C
Form of Loan Administration Form

To:    DVB Bank SE

We hereby appoint the following persons to act as our point of contact with
regards to any issue arising in connection with the administration to the
agreement dated [               ] made between (inter alia) yourselves and
ourselves (the “Facility Agreement”) or any other documents related to the Loan:

1.   Karen Leets, 550 West Adams Street, Chicago, IL. 60661, USA, Tel: +1 312
436 5415, Mobile +1 630 606 3432, e-mail: kleets@usg.com.   2.   Ian Vallender,
Le Patio Palace, 41 Ave. Hector Otto, MC98000, Monaco, Tel: +377 97978096, Fax:
+377 97 97 71 50, Mobile +33 678 633725, e-mail: ivallender@beltship.com.   3.  
Brian Misiunas, 550 West Adams Street, Chicago, IL. 60661, USA, Tel: +1 312 436
4549, Mobile +1 708 704 6761, e-mail: bmisiunas@usg.com.

No other persons other than the Directors of the Borrower or the persons listed
above (the “Authorised Persons”) are hereby authorised to request any
information from you regarding the Facility Agreement or any other matter
related to the Loan or the Borrower or communicate with you in any way regarding
the foregoing in and under any circumstances.
For the avoidance of doubt, the following are the Directors of the Company:

1.   Jeffrey D. Barth, 550 West Adams Street, Chicago, IL, 60661, USA, Tel: +1
312 436 5378, Mobile +1 312 804 6620, e-mail: jbarth@usg.com.   2.   Michael
Ensminger, 550 West Adams Street, Chicago, IL, 60661, USA, Tel: +1 312 436 5303,
Mobile +1 630 730 0102, e-mail: MEnsminger@usg.com.   3.   Ian Vallender, Le
Patio Palace, 41 Ave, Hector Otto, MC98000, Monaco, Tel: +377 97978096, Fax:
+377 97 97 71 50, Mobile +33 678 633725, e-mail: ivallender@beltship.com.   4.  
Dominc Dannessa, 550 West Adams Street, Chicago, IL, 60661, USA, Tel: + 312 436
4316, e-mail: ddannessa@usg.com.   5.   David Doyle, Clarendon House, 2 Church
Street, Hamilton HM 11, Bermuda, Tel: +441 295 1422, e-mail:
David.Doyle@conyersdillandpearman.com.

This list of authorised persons may only be amended, modified or varied in
writing by an Authorised Person with copy to the other Authorised Persons.
We agree to indemnify you and hold you harmless in relation to any information
you provide to any Authorised Person.

84



--------------------------------------------------------------------------------



 



Words and expressions defined in the Facility Agreement shall bear the same
meanings when used herein.
This letter shall be governed and construed in accordance with English law.
Yours sincerely

85